Exhibit 10.1
Execution Version


THIRD AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of January 18, 2019 by and among
CALERES, INC. a New York corporation (the “Lead Borrower”),
the Borrowers party hereto (together with the Lead Borrower, the “Borrowers”),
the Lenders party hereto, and
BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent;
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.




W I T N E S S E T H:


WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the Collateral
Agent, among others, have entered into a certain Fourth Amended and Restated
Credit Agreement dated as of December 18, 2014, (as amended, supplemented or
otherwise modified from time to time prior to the effectiveness of this
Amendment, the “Existing Credit Agreement”); and


WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
amend the Existing Credit Agreement as set forth herein.


NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:


1.
Incorporation of Terms and Conditions of Existing Credit Agreement. All of the
terms and conditions of the Existing Credit Agreement (including, without
limitation, all definitions set forth therein) are specifically incorporated
herein by reference. All capitalized terms not otherwise defined herein shall
have the same meaning as in the Existing Credit Agreement, as amended by this
Amendment (the “Amended Credit Agreement”).



2.
Representations and Warranties. Each Loan Party hereby represents and warrants
that after giving effect to this Amendment, (i) no Default or Event of Default
exists under the Amended Credit Agreement or under any other Loan Document, and
(ii) all representations and warranties contained in the Amended Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (except in the case of any representation and warranty qualified by
“materiality” or “Material Adverse Effect”, which is true and correct in all
respects) as of the date hereof, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (except in the case of any
representation and warranty qualified by “materiality” or “Material Adverse
Effect”, which is true and correct in all respects) as of such earlier date.



-1-

--------------------------------------------------------------------------------




Amendments to Existing Credit Agreement. The Existing Credit Agreement
(including the schedules and exhibits thereto) is hereby amended as set forth in
Annex A attached hereto such that all of the newly inserted double underlined
text (indicated textually in the same manner as the following example:
double-underlined text) and any formatting changes attached hereto shall be
deemed to be inserted and all stricken text (indicated textually in the same
manner as the following example: stricken text) shall be deemed to be deleted
therefrom.


3.
Conditions to Effectiveness. This Amendment shall become effective on the date
(the “Third Amendment Effective Date”) when each of the following conditions
precedent has been fulfilled to the reasonable satisfaction of the
Administrative Agent:



a.
Amendment. This Amendment shall have been duly executed and delivered by the
Loan Parties, the Agents and the Lenders.



b.
Lien Searches. The Administrative Agent shall have received the results of (i)
searches of the UCC filings (or equivalent filings) and (ii) tax lien searches,
made with respect to the Loan Parties in, with respect to searches in respect of
clause (i), the states or other jurisdictions of formation of such Persons and,
with respect to searches in respect of clause (ii), such other locations as are
satisfactory to the Administrative Agent, together with copies of the financing
statements (or, in the case of clause (ii), similar documents) disclosed by such
searches.



c.
Corporate Action. All action on the part of the Loan Parties necessary for the
valid execution, delivery and performance by the Loan Parties of this Amendment
shall have been duly and effectively taken. The Administrative Agent shall have
received such customary corporate resolutions, certificates and other customary
corporate documents as the Administrative Agent shall reasonably request.



d.
Opinions of Counsel. The Administrative Agent shall have received written
opinions (addressed to the Administrative Agent, the Collateral Agent, and the
Lenders and dated the Third Amendment Effective Date) of (i) Bryan Cave Leighton
Paisner LLP, counsel for the Loan Parties (except Allen Edmonds LLC) domiciled
in New York, Missouri and Delaware and (ii) Godfrey & Kahn, S.C., counsel to
Allen Edmonds LLC domiciled in Wisconsin, that this Amendment does not adversely
affect the validity under Article 9 of the NY UCC of the security interest
granted to the Collateral Agent by the applicable Loan Parties, that this
Amendment does not adversely affect the perfection under Article 9 of the
applicable UCC of the security interests granted to the Collateral Agent by the
applicable Loan Parties, and covering such other matters relating to this
Amendment or the other Loan Documents as the Administrative Agent may reasonably
request.



e.
No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.







-2-

--------------------------------------------------------------------------------




f.
Borrowing Base Certificate; Availability. Excess Availability under the Amended
Credit Agreement on the Third Amendment Effective Date, after giving effect to
any initial funding under the Amended Credit Agreement, shall be equal to or
greater than $100,000,000 based on a Borrowing Base Certificate as of the last
day of the month immediately preceding the Third Amendment Effective Date for
which a Borrowing Base Certificate was required to have been delivered under the
Existing Credit Agreement.



g.
No Material Adverse Effect. No event shall have occurred after February 3, 2018
that could reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole.



h.
Beneficial Ownership Certification. At least three (3) Business Days prior to
the Third Amendment Effective Date, any Borrower that qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation shall deliver, to
each Lender that so requests, a Beneficial Ownership Certification in relation
to such Borrower.



i.
Financial Projections. The Administrative Agent shall have received forecasts
for the Borrowers and their respective subsidiaries prepared by management of
the Borrowers, each in form satisfactory to the Administrative Agent, consisting
of balance sheets, income statements, and cash flow statements for the three
year period following the Third Amendment Effective Date.



j.
Fees and Expenses. (i) The Administrative Agent and the Lenders shall have
received all applicable fees and other amounts due and payable on or prior to
the Third Amendment Effective Date, including without limitation, reasonable and
documented attorneys’ fees of one counsel, in connection with or relating to
this Amendment shall have been reimbursed or paid.



k.
Documents. The Administrative Agent shall have received the following executed
Loan Documents:

1.
Confirmation Agreement;



2.
Information Certificate; and



3.
such other documents, agreements, or items as the Agents may reasonably request
in order to effectuate, or in connection with, the transactions contemplated
hereby.



Without limiting the generality of the provisions of the last paragraph of
Section 8.5 of the Amended Credit Agreement, for purposes of determining
compliance with the conditions specified in this Section 4, each Lender that has
signed this Amendment shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or


-3-

--------------------------------------------------------------------------------




acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Third Amendment
Effective Date specifying its objection thereto.
5.
Ratification and Reaffirmation. Each of the Loan Parties hereby ratifies and
confirms all of its Obligations to the Agents, the Issuing Bank and the Lenders
under the Amended Credit Agreement, including, without limitation, the Revolving
Loans, Swingline Loans and other Credit Extensions, and each of the Loan Parties
hereby affirms its absolute and unconditional promise to pay to the Lenders, the
Issuing Bank and the Agents, as applicable, the Revolving Loans, other Credit
Extensions, reimbursement obligations and all other amounts due or to become due
and payable to the Lenders, the Issuing Bank and the Agents, as applicable,
under the Amended Credit Agreement and it is the intent of the parties hereto
that nothing contained herein shall constitute a novation or accord and
satisfaction. Except as expressly amended hereby, the Existing Credit Agreement
shall continue in full force and effect.



6.
Binding Effect; Integration, Etc. The terms and provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
representatives, successors and assigns. This Amendment and the Amended Credit
Agreement shall hereafter be read and construed together as a single document,
and all references in the Existing Credit Agreement, any other Loan Document or
any agreement or instrument related to the Existing Credit Agreement shall
hereafter refer to the Amended Credit Agreement. This Amendment shall constitute
a Loan Document.



7.
Multiple Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall constitute an original and together which shall constitute
but one and the same instrument. Delivery of any executed counterpart of a
signature page of this Amendment by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Amendment.



8.
Governing Law; Waiver of Jury Trial. EACH PARTY HERETO HEREBY AGREES THAT THE
PROVISIONS OF SECTION 9.10 AND SECTION 9.11 OF THE EXISTING CREDIT AGREEMENT
SHALL APPLY TO THIS AMENDMENT.



[Signature Pages Follow]

























-4-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.






 
 
CALERES, INC.
 
 
SIDNEY RICH ASSOCIATES, INC.
 
 
BG RETAIL, LLC
 
 
 
 
 
as to each of the foregoing
 
 
 
 
 
By: /s/ Kenneth H. Hannah                       
 
 
Name:Kenneth H. Hannah
 
 
Title: Senior Vice President and Chief Financial
 
 
           Financial Officer
 
 
 
 
 
 
 
 
ALLEN EDMONDS LLC
 
 
VIONIC GROUP LLC
 
 
VIONIC INTERNATIONAL LLC
 
 
 
 
 
as to each of the foregoing
 
 
 
 
 
By: /s/ Kenneth H. Hannah                      
 
 
Name:Kenneth H. Hannah
 
 
Title: Senior Vice President, Finance







Caleres - Signature Page to Third Amendment

--------------------------------------------------------------------------------






 
 
BANK OF AMERICA, N.A.,
 
 
as Agent and as a Lender
 
 
 
 
 
By: /s/ Peter M. Walther                         
 
 
Name:    Peter M. Walther
 
 
Title:    Senior Vice President
 
 
 







Caleres - Signature Page to Third Amendment

--------------------------------------------------------------------------------






 
 
Wells Fargo Bank, N.A., as a Lender
 
 
 
 
 
By: /s/ Y. Sonia Anandraj                         
 
 
Name:    Y. Sonia Anandraj
 
 
Title:    Director
 
 
 







Caleres - Signature Page to Third Amendment

--------------------------------------------------------------------------------






 
 
SunTrust Bank, as a Lender
 
 
 
 
 
By: /s/ Wilfred Olivencia                         
 
 
Name:    Wilfred Olivencia, VP
 
 
Title:    Vice President
 
 
 







Caleres - Signature Page to Third Amendment

--------------------------------------------------------------------------------






 
 
BMO Harris Bank N.A., as a Lender
 
 
 
 
 
By: /s/ Jason Hoefler                         
 
 
Name:    Jason Hoefler
 
 
Title:    Managing Director
 
 
 





Caleres - Signature Page to Third Amendment

--------------------------------------------------------------------------------








 
 
Fifth Third Bank, as a Lender
 
 
 
 
 
By: /s/ Mark Pienkos                        
 
 
Name:    Mark Pienkos
 
 
Title:    Managing Director
 
 
 





Caleres - Signature Page to Third Amendment

--------------------------------------------------------------------------------






 
 
U.S. Bank National Association,
 
 
as a Lender
 
 
 
 
 
By: /s/ Nicole. C. Manies                         
 
 
Name:    Nicole C. Manies
 
 
Title:    Vice President





Caleres - Signature Page to Third Amendment

--------------------------------------------------------------------------------








 
 
JPMorgan Chase Bank, N.A., as a Lender
 
 
 
 
 
By: /s/ Devin Roccisano                        
 
 
Name:    Devin Roccisano
 
 
Title:    Executive Director
 
 
 







Caleres - Signature Page to Third Amendment

--------------------------------------------------------------------------------





ANNEX A
Composite Credit Agreement
[See Attached]




--------------------------------------------------------------------------------





FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of December 18, 2014,
as amended on July 20, 2015,
and as further amended on August 17, 2016,
and as further amended on January 18, 2019
among
CALERES, INC.,
as Lead Borrower for:
CALERES, INC.
SIDNEY RICH ASSOCIATES, INC.
BG RETAIL, LLC
ALLEN EDMONDS LLC
VIONIC GROUP LLC
VIONIC INTERNATIONAL LLC
The LENDERS Party Hereto
BANK OF AMERICA, N.A.
as Administrative Agent and Collateral Agent
BANK OF AMERICA, N.A.
as Lead Issuing Bank
WELLS FARGO BANK, NATIONAL ASSOCIATION
as an Issuing Bank
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agent
SUNTRUST BANK
as Documentation Agent
JPMORGAN CHASE BANK OF AMERICA, N.A.
SUNTRUST BANK
as Co‑Documentation Agents
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
WELLS FARGO BANK,. NATIONAL ASSOCIATION
as Joint Lead Arrangers
and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
WELLS FARGO BANK,. NATIONAL ASSOCIATION
as Joint Bookrunners




--------------------------------------------------------------------------------







TABLE OF CONTENTS
1.
DEFINITIONS
2


 
 
 
 
 
1.1.
Defined Terms
2


 
1.2.
Terms Generally
4749


 
1.3.
Accounting Terms
4750


 
1.4.
Rounding
4850


 
1.5.
Letter of Credit Amounts
4851


 
1.6.
Divisions
51


 
 
 
 
2.
AMOUNT AND TERMS OF CREDIT
4851


 
 
 
 
 
2.1.
Commitment of the Lenders
4851


 
2.2.
Increase in Total Commitments
4952


 
2.3.
Changes to Reserves
5154


 
2.4.
Making of Loans
5154


 
2.5.
Overadvances
5355


 
2.6.
Swingline Loans
5356


 
2.7.
Letters of Credit and Acceptances
5456


 
2.8.
Settlements Amongst Lenders
6063


 
2.9.
Notes; Repayment of Loans
6164


 
2.10.
Interest on Loans
6264


 
2.11.
Default Interest
6265


 
2.12.
Certain Fees
6265


 
2.13.
Commitment Fee
6265


 
2.14.
Letter of Credit Fees
6265


 
2.15.
Acceptance Fee
6366


 
2.16.
Nature of Fees
6466


 
2.17.
Termination or Reduction of Commitments
6466


 
2.18.
Alternate Rate of Interest
6467


 
2.19.
Conversion and Continuation of Loans
6567


 
2.20.
Mandatory Prepayment; Cash Collateral; Commitment Termination
6669


 
2.21.
Optional Prepayment of Loans; Reimbursement of Lenders
6770


 
2.22.
Maintenance of Loan Account; Statements of Account
6871


 
2.23.
Cash Receipts
6972


 
2.24.
Application of Payments
7174


 
2.25.
Increased Costs
7274


 
2.26.
Change in Legality
7376


 
2.27.
Payments
7476


 
2.28.
Taxes
7577


 
2.29.
Security Interests in Collateral
7680


 
2.30.
Mitigation Obligations; Replacement of Lenders
7780


 
2.31.
Extension of Commitments
7881


 
2.32.
LIBO Successor Rate
83


 
 
 
 
3.
REPRESENTATIONS AND WARRANTIES
7984


 
 
 
 
 
3.1.
Organization; Powers
7984







--------------------------------------------------------------------------------





 
3.2.
Authorization; Enforceability
7984
 
3.3.
Governmental Approvals; No Conflicts
7984
 
3.4.
Financial Condition
8085
 
3.5.
Properties
8085
 
3.6.
Litigation and Environmental Matters
8185
 
3.7.
Compliance with Laws and Agreements
8186
 
3.8.
Investment and Holding Company Status
8186
 
3.9.
Taxes
8186
 
3.10.
ERISA
8186
 
3.11.
Common Enterprise
8287
 
3.12.
Disclosure
8287
 
3.13.
Subsidiaries
8287
 
3.14.
Insurance
8387
 
3.15.
Labor Matters
8388
 
3.16.
Certain Transactions
8388
 
3.17.
Restrictions on the Loan Parties
8388
 
3.18.
Security Documents
8388
 
3.19.
Federal Reserve Regulations
8388
 
3.20.
Solvency
8489
 
3.21.
Franchises, Patents, Copyrights, Etc.
8489
 
3.22.
DDAs, Credit Card Arrangements, Etc
8489
 
3.23.
Customer and Trade Relations
8489
 
3.24.
Casualty
8489
 
3.25.
Anti‑Corruption Laws and Sanctions
8489
 
3.26.
EEA Financial Institution
90
 
3.27.
Beneficial Ownership Certification
90
 
 
 
 
4.
CONDITIONS
8590
 
 
 
 
 
4.1.
Effective Date
8590
 
4.2.
Conditions Precedent to Each Loan and Each Letter of Credit and Each
 
 
 
Acceptance
8792
 
 
 
 
5.
AFFIRMATIVE COVENANTS
8893
 
 
 
 
 
5.1.
Financial Statements and Other Information
8893
 
5.2.
Notices of Material Events
9297
 
5.3.
Information Regarding Collateral
9398
 
5.4.
Existence; Conduct of Business
9399
 
5.5.
Payment of Obligations
9499
 
5.6.
Maintenance of Properties
9499
 
5.7.
Insurance
9499
 
5.8.
Intentionally Omitted
96101
 
5.9.
Books and Records; Inspection and Audit Rights
96101
 
5.10.
Fiscal Year
97103
 
5.11.
Physical Inventories
97103
 
5.12.
Compliance with Laws
98103
 
5.13.
Use of Proceeds and Letters of Credit and Acceptances
98103
 
5.14.
Additional Subsidiaries
98103



(iii)

--------------------------------------------------------------------------------





 
5.15.
Further Assurances
98104
 
 
 
 
6.
NEGATIVE COVENANTS
99104
 
 
 
 
 
6.1.
Indebtedness and Other Obligations
99104
 
6.2.
Liens
101106
 
6.3.
Fundamental Changes
102108
 
6.4.
Investments, Loans, Advances, Guarantees and Acquisitions
103108
 
6.5.
Asset Sales
104109
 
6.6.
Restrictive Agreements
105110
 
6.7.
Restricted Payments; Certain Payments of Indebtedness
106111
 
6.8.
Transactions with Affiliates
107112
 
6.9.
Additional Subsidiaries
107112
 
6.10.
Amendment of Material Documents
107112
 
6.11.
Environmental Laws
107112
 
6.12.
Fiscal Year
107112
 
6.13.
Minimum Fixed Charge Coverage Ratio
107112
 
6.14.
Sanctions
112
 
6.15.
Anti-Corruption Laws
113
 
 
 
 
7.
EVENTS OF DEFAULT
107113
 
 
 
 
 
7.1.
Events of Default
107113
 
7.2.
Remedies on Default
111116
 
7.3.
Application of Proceeds
111116
 
 
 
 
8.
THE AGENTS
111117
 
 
 
 
 
8.1.
Administration by Administrative Agent
111117
 
8.2.
Appointment and Duties of Collateral Agent
112117
 
8.3.
Sharing of Excess Payments; Payments Set Aside
112117
 
8.4.
Agreement of Applicable Lenders
113118
 
8.5.
Liability of Agents
113118
 
8.6.
Notice of Default
114120
 
8.7.
Lenders’ Credit Decisions
115120
 
8.8.
Reimbursement and Indemnification
115120
 
8.9.
Rights of Agents
115121
 
8.10.
Notice of Transfer
116121
 
8.11.
Successor Agent
116121
 
8.12.
Reports and Financial Statements
116122
 
8.13.
Defaulting Lender
117123
 
8.14.
Agency for Perfection
119125
 
8.15.
Relation Among the Lenders
120125
 
8.16.
Administrative Agent May File Proofs of Claim
120125
 
8.17.
Collateral and Guaranty Matters
120126
 
8.18.
Syndication Agent, Co‑Documentation AgentsDocumentation Agent and
 
 
 
Lead Arrangers
121126
 
8.19.
ERISA Matters
127





(iv)

--------------------------------------------------------------------------------





9.
MISCELLANEOUS
121128
 
 
 
 
 
9.1.
Notices
121128
 
9.2.
Waivers; Amendments
122128
 
9.3.
Expenses; Indemnity; Damage Waiver
124131
 
9.4.
Designation of Lead Borrower as Borrowers’ Agent
126132
 
9.5.
Successors and Assigns
127134
 
9.6.
Survival
130136
 
9.7.
Counterparts; Integration; Effectiveness
130137
 
9.8.
Severability
131137
 
9.9.
Right of Setoff
131137
 
9.10.
Governing Law; Jurisdiction; Consent to Service of Process
131138
 
9.11.
WAIVER OF JURY TRIAL
132139
 
9.12.
Press Releases and Related Matters
132139
 
9.13.
Headings
132139
 
9.14.
Interest Rate Limitation
132139
 
9.15.
Additional Waivers
133139
 
9.16.
Confidentiality
134141
 
9.17.
Conflicts with other Loan Documents
135142
 
9.18.
Judgment Currency
135142
 
9.19.
Patriot Act; Proceeds of Crime Act
136143
 
9.20.
Foreign Asset Control Regulations
136143
 
9.21.
No Advisory or Fiduciary Responsibility
137143
 
9.22.
Additional Borrowers
137144
 
9.23.
Existing Credit Agreement Amended and Restated
137144
 
9.24.
Keepwell
138144
 
9.25.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
145









(v)

--------------------------------------------------------------------------------






EXHIBITS
A    Form of Assignment and Acceptance
B    Form of Revolving Note
C    Form of Borrowing Base Certificate
D    Form of Compliance Certificate
E    Form of Notice of Borrowing
F    Form of Credit Card Notification


(vi)

--------------------------------------------------------------------------------





SCHEDULES
1.1        Lenders and Commitments
5.1(h)        Financial Reporting Requirements




(vii)

--------------------------------------------------------------------------------








FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
December 18, 2014 (this “Agreement”as amended on July 20, 2015, as further
amended on August 17, 2016 and as further amended on January 18, 2019) among:
CALERES, INC., a corporation organized under the laws of the State of New York
having a place of business at 8300 Maryland Avenue, St. Louis, Missouri 63105,
as Lead Borrower for the Borrowers, being
said CALERES, INC.,
SIDNEY RICH ASSOCIATES, INC., a corporation organized under the laws of the
State of Missouri having a place of business at 8300 Maryland Avenue, St. Louis,
Missouri 63105 (“Sidney Rich”), and
BG RETAIL, LLC, a limited liability company organized under the laws of the
State of Delaware having a place of business at 8300 Maryland Avenue, St. Louis,
Missouri 63105 (“BG Retail”),
ALLEN EDMONDS LLC, a limited liability company organized under the laws of the
State of Wisconsin having a place of business at 8300 Maryland Avenue, St.
Louis, Missouri 63105 (“Allen Edmonds”),
VIONIC GROUP LLC, a limited liability company organized under the laws of the
state of Delaware having a place of business at 8300 Maryland Avenue, St. Louis,
Missouri 63105 (“Vionic Group”), and
VIONIC INTERNATIONAL LLC, a limited liability company organized under the laws
of the state of Delaware having a place of business at 8300 Maryland Avenue, St.
Louis, Missouri 63105 (“Vionic International”),
the LENDERS party hereto; and
BANK OF AMERICA, N.A., a national banking association, as Lead Issuing Bank; and
BANK OF AMERICA, N.A., a national banking association, as Administrative Agent
and Collateral Agent for the Secured Parties; and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Bank; and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent; and
JPMORGAN CHASE BANK, N.A. and SUNTRUST BANK, as co‑Documentation
AgentsDocumentation Agent;
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
W I T N E S S E T H:
WHEREAS, the Borrowers, Brown Shoe Company of Canada Ltd/ Chaussures Brown Du
Canada Ltee, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent and


1



--------------------------------------------------------------------------------







Collateral Agent for the Lenders, are party to that certain Third Amended and
Restated Credit Agreement dated as of January 7, 2011, which amended and
restated that certain Second Amended and Restated Credit Agreement dated as of
January 21, 2009, which amended and restated that certain Amended and Restated
Credit Agreement dated as of July 21, 2004, which amended and restated that
certain Credit Agreement dated as of December 20, 2001 (collectively, as amended
and in effect, the “Existing Credit Agreement”); and
WHEREAS, the Borrowers, the Administrative Agent and the Lenders hereunder
desire to amend and restate the Existing Credit Agreement as provided herein.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Agents, and the Borrowers hereby
agree that the Existing Credit Agreement shall be amended and restated, without
novation, in its entirety to read as follows:
1.DEFINITIONS
1.1.    Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:
“ACH” shall mean the automated clearing house transfers of funds for the account
of any Loan Party.
“Acceptance” means a time draft or bill of exchange relating to a Commercial
Letter of Credit which has been accepted by any Acceptance Lender in its
absolute discretion.
“Acceptance Fees” means the fees payable in respect of Acceptances pursuant to
Section 2.15.
“Acceptance Fee Percentage” means the applicable percentage set forth below:
Level
Average Excess Availability
Acceptance Fee Percentage


I
Greater than 50% of the Loan Cap


0.625%


II
Less than or equal to 50% of the Loan Cap


0.750%



From the Effective Date through the last day of the first full Fiscal Quarter
following the Effective Date (ending May 2, 2015), the Acceptance Fee Percentage
shall be 0.750% per annum. The Acceptance Fee Percentage shall thereafter be
adjusted quarterly upon the Administrative Agent’s furnishing the Lead Borrower
with a calculation of Average Excess Availability for the


2



--------------------------------------------------------------------------------







immediately preceding Fiscal Quarter, which calculation shall be furnished
within four (4) Business Days after the end of each Fiscal Quarter. Any such
adjustment shall become effective prospectively on and after the sixth Business
Day after the end of each Fiscal Quarter. If a Default or Event of Default
exists at the time any reduction in the Acceptance Fee Percentage is to be
implemented, such reduction shall not occur until the first day of the first
calendar month following the date on which such Default or Event of Default is
waived or cured, and at the option of the Administrative Agent or at the
direction of the Required Lenders upon the occurrence and during the continuance
of an Event of Default, the Acceptance Fee Percentage shall be set at Level II
and shall be determined in the manner set forth in Section 2.15 hereof; provided
further if any
Borrowing Base Certificates are at any time restated or otherwise revised
(including as a result of an audit) or if the information set forth in any
Borrowing Base Certificates otherwise proves to be false or incorrect as of the
date of such Borrowing Base Certificate such that the Acceptance Fee Percentage
would have been higher than was otherwise in effect during any period, without
constituting a waiver of any Default or Event of Default arising as a result
thereof, such Acceptance Fee Percentage due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand.
“Acceptance Lender” means any Lender in its capacity as an “acceptance lender”
of Acceptances hereunder.
“Acceptance Reimbursement Obligations” means, at any time and without
duplication, the aggregate indebtedness, liabilities, and obligations of the
Borrowers to pay to any Acceptance Lender (or reimburse any Acceptance Lender
for) any amount due under any Acceptance at maturity.
“Accommodation Payment” as defined in Section 9.15(d).
“Account” shall mean “accounts” as defined in the UCC, including, without
limitation, all: accounts, accounts receivable and rights to payment (whether or
not earned by performance) for: property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of; services rendered or to be
rendered; a policy of insurance issued or to be issued; or a secondary
obligation incurred or to be incurred.
“ACH” shall mean the automated clearing house transfers of funds for the account
of any Loan Party.
“Additional Commitment Lender” as defined in Section 2.2(b).
“Adjusted Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal
Quarter
of the Lead Borrower, for the preceding four Fiscal Quarters then ended, the
ratio of (a) Consolidated EBITDA for such period, to (b) Adjusted Fixed Charges
for such period.
“Adjusted Fixed Charges” means, for any period, as determined for the Lead
Borrower and its Subsidiaries on a Consolidated basis, without duplication, the
sum of (a) Consolidated Interest Expense during such period, (b) Maintenance
Capital Expenditures during such period, (c) scheduled principal payments of
Indebtedness payable over the course of the preceding four (4) Fiscal Quarters,
(d) federal, state, local, and foreign income taxes net of refunds received, to
the extent any such taxes are paid in cash during such period (excluding taxes
paid to repatriate foreign


3



--------------------------------------------------------------------------------







earnings for fiscal periods which are more than twelve months prior to the date
of determination of Adjusted Fixed Charges for any period), and (e) Restricted
Payments during such period, excluding any Restricted Payments (x) consisting of
dividends or distributions made in Capital Stock under clause (a) of the
definition thereof and (y) permitted under Section 6.7(a)(iii).
“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate. The Adjusted LIBO Rate will be adjusted
automatically as to all LIBO Borrowings then outstanding as of the effective
date of any change in the Statutory Reserve Rate.
“Adjusted Net Earnings from Operations” means, with respect to any fiscal period
of the Lead Borrower, the Lead Borrower’s and its Subsidiaries’ net income after
provision for income taxes for such fiscal period, excluding any and all of the
following included in such net income determined on a Consolidated basis in
accordance with GAAP: (a) gain or loss arising from the sale of any capital
assets, (b) gain or loss arising from any write‑up or write‑down in the book
value of any fixed or intangible assets, (c) earnings or losses of any Person
(other than a Subsidiary of the Lead Borrower) in which the Lead Borrower or any
consolidated Subsidiary of the Lead Borrower has an ownership interest unless
(and only to the extent) any such earnings shall actually have been received by
the Lead Borrower or such consolidated Subsidiary in the form of cash
distributions, (d) gains or losses arising from the acquisition of debt or
equity securities of the Lead Borrower or any of its Subsidiaries or from the
cancellation or forgiveness of Indebtedness, (e) gains or losses arising from
extraordinary items as determined in accordance with GAAP, (f) gains or losses
arising from any non‑recurring non‑cash transactions, (g) gains or losses
arising from any non‑recurring cash transactions up to $5,000,000 after taxes in
the aggregate in any Fiscal Year, and (h) gains and losses from the recording of
share based compensation, including, without limitation, stock option expense.,
(i) any restructuring, business optimization costs, charges or reserves
(including any unusual or non-recurring operating expenses directly attributable
to the implementation of cost savings initiatives), fees of restructuring or
business optimization consultants, integration and non-recurring severance,
relocation costs, one-time compensation charges, consolidation, transition,
integration, or other similar charges and expenses, contract termination costs,
excess pension charges, system establishing charges, start-up or closure or
transition costs, expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses, or charges relating to curtailments or modifications to pension and
post-retirement employee benefit plans and litigation settlements or losses
outside the ordinary course of business; provided, that the aggregate amount
added back pursuant to this clause (i) may not exceed 10% for any four fiscal
quarter period of Adjusted Net Earnings from Operations, (j) any transaction
fees, commissions, costs or expenses (or any amortization thereof) relating to
any acquisition or joint venture investment, disposition, issuance of Capital
Stock or any other equity interests, recapitalization or the incurrence,
prepayment, amendment, modification, restructuring, or refinancing of
Indebtedness (including the Loans), in each case, not prohibited hereunder
(whether or not successful), and (k) any cost savings, operating expense
reductions, and synergies projected by the Lead Borrower to result from actions
taken during such period that (i) are reasonably expected to be realized within
eighteen (18) months of the applicable action and (ii) are calculated on a basis
consistent with GAAP and are, in each case, reasonably identifiable, factually
supportable, and expected to have a continuing impact on the operations of the
Lead Borrower and its Subsidiaries; provided, that


4



--------------------------------------------------------------------------------







the aggregate amount added back pursuant to this clause (k) may not exceed 10%
for any four fiscal quarter period of Adjusted Net Earnings from Operations.
“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Secured Parties hereunder.
“Affiliate” means, with respect to a specified Person, (i) any other Person
Controlling, Controlled by or under direct or indirect common Control with that
Person, (ii) any other Person directly or indirectly holding 5% or more of any
class of the Capital Stock or other equity interests (including options,
warrants, convertible securities and similar rights) of that Person, (iii) any
other Person 5% or more of any class of whose Capital Stock or other equity
interests (including options, warrants, convertible securities and similar
rights) is held directly or indirectly by that Person, and (iv) any other Person
that Controls that Person.
“Agents” means collectively, the Administrative Agent and the Collateral Agent.
“Agent’s Office” means the Agents’ address and, as appropriate, account as set
forth on the signature page hereto, or such other address or account as the
Agents may from time to time notify the Lead Borrower and the Lenders.
“Agreement” means this Fourth Amended and Restated Credit Agreement, as
modified, amended, supplemented or restated, and in effect from time to time.
“Allen Edmonds” has the meaning provided therefor in the Recitals.
“Allocable Amount” as defined in Section 9.15(d).
“Anti‑Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or any of their Subsidiaries from time
to time concerning or relating to bribery or corruption.
“Applicable Law” means as to any Person: (i) all statutes, rules, regulations,
orders, or other requirements having the force of law and (ii) all court orders,
judgments and injunctions, and/or similar rulings, in each instance ((i) and
(ii)) of or by any Governmental Authority, or court, or tribunal which are
applicable to such Person, or any property of such Person.
“Applicable Lenders” means the Required Lenders or all Lenders, as applicable.
“Applicable Margin” means the applicable percentage for Prime Rate Loans and
LIBO Loans set forth below:
Level
Average Excess Availability
Prime Rate Loans
LIBO Loans


I
Greater than 50% of the Loan Cap


0.25%


1.25%





5



--------------------------------------------------------------------------------









II
Less than or equal to 50% of the Loan Cap


0.50%


1.50%

The Applicable Margin shall be adjusted upon the Administrative Agent’s
furnishing the Lead Borrower with a calculation of Average Excess Availability
for the immediately preceding Fiscal Quarter, which calculation shall be
furnished within four (4) Business Days after the end of each Fiscal Quarter.
Any such adjustment shall become effective prospectively on and after the sixth
Business Day after the end of each Fiscal Quarter. Notwithstanding the
foregoing, the Applicable Margin shall be based on Level II of the pricing grid
referred to above through the last day of the first full Fiscal Quarter
following the Effective Date (ending May 2, 2015). Upon the occurrence and
during the continuance of an Event of Default, at the option of the
Administrative Agent or at the direction of the Required Lenders, interest shall
accrue at Level II of the pricing grid above, and shall be determined in the
manner set forth in Section 2.11; provided further if any Borrowing Base
Certificates are at any time restated or otherwise revised (including as a
result of an audit) or if the information set forth in any Borrowing Base
Certificates otherwise proves to be false or incorrect as of the date of such
Borrowing Base Certificate such that the Applicable Margin would have been
higher than was otherwise in effect during any period, without constituting a
waiver of any Default or Event of Default arising as a result thereof, interest
due under this Agreement shall be immediately recalculated at such higher rate
for any applicable periods and shall be due and payable on demand.
“Appraisal Percentage” means (i) for the period from the fiscal month ending
nearest to June 1st through the fiscal month ending nearest to August 31st of
each year, 92.5%, and (ii) at all other times, 90%.
“Appraised Value Percentage” means with respect to Inventory of any Loan Party,
the orderly liquidation value thereof (expressed as a percentage of the Cost of
such Inventory) as determined from time to time (and updated at least once in
each calendar year) in a manner acceptable to the Administrative Agent by an
experienced and reputable independent appraiser acceptable to the Administrative
Agent, net of all costs of liquidation thereof.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.5), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria or
in the most recently conducted appraisal, such reserves as the Administrative
Agent from time to time determines in the Administrative Agent’s Permitted
Discretion (after consultation with the Lead Borrower (whose


6



--------------------------------------------------------------------------------







consent to any Availability Reserve shall not be required)) as being appropriate
(a) to reflect the impediments to the Collateral Agent’s ability to realize upon
the Collateral, (b) to reflect claims and liabilities that the Administrative
Agent determines will need to be satisfied in connection with the realization
upon the Collateral, (c) to reflect criteria, events, conditions, contingencies
or risks which adversely affect any component of the Borrowing Base, or the
assets, business, financial performance or financial condition of any Loan
Party, or (d) to reflect that a Default or an Event of Default then exists.
Without limiting the generality of the foregoing, in the Administrative Agent’s
Permitted Discretion, Availability Reserves may include (but are not limited to)
(i) reserves for rent at leased locations; (ii) reserves based on Customer
Credit Liabilities; (iii) reserves for customs, duties, and other costs to
release Inventory which is being imported into the United States of America;
(iv) reserves for outstanding taxes and other governmental charges, including,
ad valorem, real estate, personal property, and other taxes which might have
priority over the interests of the Collateral Agent in the Collateral; (v)
reserves for accrued, unpaid interest on the Obligations; (vi) reserves for
salaries, wages and benefits due to employees of any Borrower; (vii) reserves
for warehouseman’s or bailee’s charges; (viii) Bank Products Reserves; (ix) Cash
Management Reserves; (x) the Senior Note Repayment Reserve; (xi) reserves for
reasonably anticipated changes in appraised value of Inventory between
appraisals; and (xii) reserves for amounts secured by any Liens, choate or
inchoate, which rank or are capable of ranking in priority to the Collateral
Agent’s and/or Lenders’ Liens and/or for amounts which may represent costs
relating to the enforcement of the Collateral Agent’s Liens including, without
limitation, in the good faith credit discretion of the Administrative Agent, any
such amounts due and not paid for vacation pay, wages, amounts due and not paid
under any legislation relating to workers’ compensation or to employment
insurance. Availability Reserves shall be established and calculated in a manner
and methodology consistent with the Administrative Agent’s practices with the
Loan Parties as of the Effective Date, provided that in establishing and
calculating any such Availability Reserves, the Administrative Agent may take
into account changes to the Loan Parties’ business after the Effective Date, and
provided further, however, that if (x) an Event of Default exists, (y) any of
the conditions described in clauses (ii) and (iii) of the first sentence of the
definition of “Permitted Discretion” apply, or (z) any factor or circumstance
described in clause (D) of the second sentence of the definition of “Permitted
Discretion” exists, then Availability Reserves may be established and calculated
in a manner and methodology consistent with the Administrative Agent’s practices
as of the Effective Date with other similarly situated borrowers. The
Availability Reserves in effect on the Effective Date are reflected on the
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 4.1(d) hereof.
“Average Credit Extensions” means, as of any date of determination, the average
daily amount of Credit Extensions outstanding for the immediately preceding
Fiscal Quarter. The Administrative Agent shall provide the Lead Borrower with a
calculation of such Average Credit Extensions on the fourth Business Day of each
Fiscal Quarter for the immediately preceding Fiscal Quarter upon request of the
Lead Borrower, or alternatively, give the Lead Borrower electronic access to the
Administrative Agent’s systems to the extent necessary to provide such
information.
“Average Excess Availability” means, as of any date of determination, the
average daily Excess Availability for the immediately preceding Fiscal Quarter.
The Administrative Agent shall provide the Lead Borrower with a calculation of
Average Excess Availability on the fourth Business Day of each Fiscal Quarter
for the immediately preceding Fiscal Quarter upon request of


7



--------------------------------------------------------------------------------







the Lead Borrower, or alternatively, give the Lead Borrower electronic access to
the Administrative Agent’s systems to the extent necessary to provide such
information.
“B&H” means B&H Footwear Company Limited, a Hong Kong corporation and a joint
venture between a Subsidiary of the Lead Borrower and an unrelated third party.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A., a national banking association.
“Bank Products” means any services or facilities provided to any Loan Party (or
to any Subsidiary thereof, whether or not a Loan Party; provided that any such
services or facilities provided to any Subsidiary which is not a Loan Party are
hereby guaranteed by the Loan Parties) by the Agent, any Lender, or any of their
respective Affiliates, including, without limitation, on account of (a) Swap
Contracts, (b) leasing, (c) factoring, and (d) supply chain finance services
(including, without limitation, trade payable services and supplier accounts
receivable purchases), but excluding Cash Management Services.
“Bank Product Reserves” means such reserves as the Administrative Agent from
time to time determine in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. Section
101 et seq.) as now or hereafter in effect, or any successor thereto.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Blocked Account Agreements” means agency agreements with the banks maintaining
deposit accounts of any of the Loan Parties where funds from one or more DDAs
are concentrated, which agreements shall be in form and substance reasonably
satisfactory to the Administrative Agent.


8



--------------------------------------------------------------------------------







“Blocked Account Banks” means (i) Bank of America, and (ii) each other bank with
whom the Loan Parties have entered into Blocked Account Agreements.
“Blocked Accounts” means each deposit account of the Loan Parties which is the
subject of a Blocked Account Agreement or is maintained with Bank of America.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower Security Agreement” means the Amended and Restated Security Agreement
dated as of July 21, 2004 and executed and delivered by the Borrowers to the
Collateral Agent for the benefit of the Secured Parties.
“Borrowers” means individually and collectively, (a) the Lead Borrower, Sidney
Rich, and BG Retail, Allen Edmonds, Vionic Group, Vionic International and (b)
any other Person which becomes a “Borrower” in accordance with the provisions of
this Agreement; provided, however, that “Borrower” shall cease to include any of
the foregoing which is released from its obligations as a Borrower pursuant to
Section 8.17 hereof.
“Borrowing” means (a) the incurrence of Loans of a single Type, on a single date
and having, in the case of LIBO Loans, a single Interest Period, or (b) a
Swingline Loan.
“Borrowing Base” means, at any time of calculation, an amount equal to:
(a)     (i) an amount equal to (A) the Appraised Value Percentage of Eligible
Inventory, multiplied by (B) an amount equal to (x) the Cost of such Eligible
Inventory, minus (y) Inventory Reserves, multiplied by (ii) the Appraisal
Percentage; plus
(b)    with respect to any Eligible Letter of Credit, (i) an amount equal to (A)
the Appraised Value Percentage of the Inventory supported by such Eligible
Letter of Credit, multiplied by (B) an amount equal to (x) the Cost of such
Inventory when completed, minus (y) Inventory Reserves, multiplied by (ii) the
Appraisal Percentage; plus
(c)    ninety percent (90%) of the Net Amount of Eligible Credit Card
Receivables; plus
(d)    eighty‑five percent (85%) of the Net Amount of Eligible Accounts; minus
(e)     the then amount of all Availability Reserves.
“Borrowing Base Certificate” has the meaning assigned to such term in
Section 5.1(f).
“Borrowing Request” means a request by the Lead Borrower on behalf of the
Borrowers for a Borrowing in accordance with Section 2.4.
“Breakage Costs” has the meaning set forth in Section 2.21(b).
“BG Retail” has the meaning provided therefor in the Recitals.


9



--------------------------------------------------------------------------------







“Business Day” means (a) any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or Boston, Massachusetts are
authorized or required by law to remain closed, provided that,or are in fact
closed where the Agent’s Office is located, and (b) when used in connection with
a LIBO Loan, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in dollar deposits in the London interbank market.
“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition, improvement or repair of fixed or capital assets
of such Person (but excluding any asset acquired (x) in connection with a
Permitted Acquisition, or (y) with the proceeds of insurance or condemnation
awards), in each case that are (or should be) set forth as capital expenditures
in a Consolidated statement of cash flows of such Person for such period, in
each case prepared in accordance with GAAP, and (b) CapitalFinancing Lease
Obligations incurred by a Person during such period to the extent capitalized in
accordance with GAAP.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Canadian Sanction Laws” means any Canadian laws, regulations or orders
governing transactions in controlled goods or technologies or dealings with
countries, entities, organizations, or individuals subject to economic sanctions
and similar measures, including the Special Economic Act (Canada), the United
States Act (Canada), the Freezing Assets of Corrupt Foreign Officials Act
(Canada), Part II.1 of the Criminal Code (Canada) and the Export and Import of
Permits Act (Canada) and any related regulations.
“Capital Stock” means with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Cash Collateral Account” means an interest‑bearing account established by the
Borrowers with the Collateral Agent at Bank of America under the sole and
exclusive dominion and control of the Collateral Agent designated as the “Brown
ShoeCaleres Cash Collateral Account”.
“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrowers to maintain for three (3)
consecutive Business Days Excess Availability of at least twelve and one‑half
(12.5the greater of (i) ten (10%) percent of the Loan Cap and (ii) $40,000,000.
For purposes of this Agreement, the occurrence of a Cash


10



--------------------------------------------------------------------------------







Dominion Event shall be deemed continuing (i) so long as such Event of Default
has not been cured or waived, and/or (ii) if the Cash Dominion Event arises as a
result of the Borrowers’ failure to maintain Excess Availability as required
hereunder, until Excess Availability has exceeded twelve and one‑half (12.5the
greater of (i) ten (10%) percent of the Loan Cap and (ii) $40,000,000 for thirty
(30) consecutive calendar days, in which case a Cash Dominion Event shall no
longer be deemed to be continuing for purposes of this Agreement; provided that
a Cash Dominion Event shall be deemed continuing (even if an Event of Default is
no longer continuing and/or Excess Availability exceeds the required amount for
thirty (30) consecutive calendar days) after a Cash Dominion Event has occurred
and been discontinued on two (2) occasions in any twelve (12) month period;
provided further that such Cash Dominion Event shall terminate on the date that
is twelve months after the date of the first discontinuance described in the
foregoing proviso but only if on such date an Event of Default is no longer
continuing and/or Excess Availability exceeds the required amount for thirty
(30) consecutive calendar days (without limiting the Administrative Agent’s
right to assert the existence of a Cash Dominion Event thereafter).
“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.
“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party (or to any Subsidiary thereof,
whether or not a Loan Party; provided that any such services or facilities
provided to any Subsidiary which is not a Loan Party are hereby guaranteed by
the Loan Parties) by any Lender or any of its Affiliates: (a) ACH transactions,
(b) other cash management services, including, without limitation, controlled
disbursement services, treasury, depository, overdraft, and electronic funds
transfer services, (c) foreign exchange facilities, (d) credit card processing
services, (e) purchase cards and (f) credit or debit cards.
“Cash Receipts” has the meaning provided therefor in Section 2.23(b).
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.
“CFC Holdco” means a Domestic Subsidiary with no material assets other than
Capital Stock of one or more Foreign Subsidiaries that are CFCs.
“Change in Control” means, at any time, (a) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Lead Borrower
by Persons who were neither (i) nominated by the board of directors of the Lead
Borrower nor (ii) appointed by directors so nominated; or (b) any person (within
the meaning of the Securities and Exchange Act of 1934, as amended), which is or
becomes the beneficial owner (within the meaning of Rule 13d‑3 and 13d‑5 of the
Securities and Exchange Act of 1934, as amended) directly or indirectly of fifty
percent (50%) or more of the total voting power of the Voting Stock of the Lead
Borrower on a fully


11



--------------------------------------------------------------------------------







diluted basis, whether as a result of the issuance of securities of the Lead
Borrower, any merger, consolidation, sale, or distribution, or otherwise, or (c)
the failure of the Lead Borrower to own, directly or indirectly, 100% (or such
lesser percentage as may be owned directly or indirectly, as of the Effective
Date or as of the later acquisition thereof) of the Capital Stock or ownership
interest, as applicable, of all other Loan Parties, except where such failure is
as a result of a transaction not prohibited by the Loan Documents; or (d) any
“change in control” or similar event however defined in any documents governing
Material Indebtedness of any Loan Party.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Relevant Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Relevant Date or (c) compliance by any Lender, Issuing Bank or Acceptance Lender
(or, for purposes of Section 2.25, by any lending office of such Lender, Issuing
Bank or Acceptance Lender or by such Lender’s, Issuing Bank’s or Acceptance
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Relevant Date provided however, for purposes of this Agreement,
(x) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to have gone into effect and been adopted after the
Effective Date.
“Charges” has the meaning provided therefor in Section 9.14.
“Charter Document” means as to any Person, its partnership agreement,
certificate or articles of incorporation, operating agreement, membership
agreement or similar constitutive document or agreement, its by‑laws and all
shareholder or other equity holder agreements, voting trusts and similar
arrangements to which such Person is a party or which is applicable to its
Capital Stock, its partnership interests, membership interests or other equity
interests and all other arrangements relating to the Control or management of
such Person.
“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended from time to time.
“Collateral” means any and all “Collateral” as defined in any applicable
Security Document.
“Collateral Agent” means Bank of America, N.A., in its capacity as collateral
agent under the Security Documents.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.
“Commercial Letter of Credit Fee” means with respect to any Commercial Letter of
Credit issued hereunder and the Existing Letters of Credit which are Commercial
Letters of Credit, the applicable percentage specified corresponding to the
Average Excess Availability, as set forth below, subject to adjustment from time
to time thereafter:


12



--------------------------------------------------------------------------------









Level
Average Excess Availability
Applicable Percentage


I
Greater than 50% of the Loan Cap


0.625%


II
Less than or equal to 50% of the Loan Cap


0.750%



From the Effective Date through the last day of the first full Fiscal Quarter
following the Effective Date (ending May 2, 2015), the Commercial Letter of
Credit Fee shall be 0.750% per annum. The Commercial Letter of Credit Fee
Percentage shall thereafter be adjusted quarterly upon the Administrative
Agent’s furnishing the Lead Borrower with a calculation of Average Excess
Availability for the immediately preceding Fiscal Quarter, which calculation
shall be furnished within four (4) Business Days after the end of each Fiscal
Quarter. Any such adjustment shall become effective prospectively on and after
the sixth Business Day after the end of each Fiscal Quarter. If a Default or
Event of Default exists at the time any reduction in the Commercial Letter of
Credit Fee is to be implemented, such reduction shall not occur until the first
day of the first calendar month following the date on which such Default or
Event of Default is waived or cured, and at the option of the Administrative
Agent or at the direction of the Required Lenders upon the occurrence and during
the continuance of an Event of Default, the Commercial Letter of Credit Fee
shall be set at the Level II and shall be determined in the manner set forth in
Section 2.14(a)(iii) hereof; provided further if any Borrowing Base Certificates
are at any time restated or otherwise revised (including as a result of an
audit) or if the information set forth in any Borrowing Base Certificates
otherwise proves to be false or incorrect as of the date of such Borrowing Base
Certificate such that the Commercial Letter of Credit Fee would have been higher
than was otherwise in effect during any period, without constituting a waiver of
any Default or Event of Default arising as a result thereof, such Commercial
Letter of Credit Fee due under this Agreement shall be immediately recalculated
at such higher rate for any applicable periods and shall be due and payable on
demand.
“Commitment” means, with respect to each Lender, the commitment of such Lender
hereunder in the amount set forth opposite its name on Schedule 1.1 hereto or as
may subsequently be set forth in the Register from time to time, as the same may
be either (i) reduced from time to time pursuant to Section 2.17 hereof, or (ii)
increased from time to time pursuant to Section 2.2 hereof.
“Commitment Fee” has the meaning provided therefor in Section 2.13.
“Commitment Increase” has the meaning provided therefor in Section 2.2(b).
“Commitment Percentage” means, with respect to each Lender, that percentage of
the Commitments of all Lenders hereunder in the amount set forth opposite its
name on Schedule 1.1 hereto or as may subsequently be set forth in the Register
from time to time, as the same may be


13



--------------------------------------------------------------------------------







either (i) reduced from time to time pursuant to Section 2.17 hereof, or (ii)
increased or reduced from time to time pursuant to Section 2.2 hereof.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compliance Certificate” has the meaning provided in Section 5.1(d).
“Concentration Account” has the meaning provided therefor in Section 2.23(a).
“Confirmation Agreement” means that certain Confirmation, Ratification and
Amendment of Ancillary Loan Documents dated as of the date hereofThird Amendment
Effective Date by and among the Loan Parties and the Agents, together with all
similar agreements previously or hereafter executed and delivered by any or all
of the Loan Parties.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, refers to the application or preparation of such term, test,
statement or report (as applicable) based upon the consolidation, in accordance
with GAAP, of the financial condition or operating results of such Person and
its Subsidiaries.
“Consolidated EBITDA” means with respect to any Fiscal Period of the Lead
Borrower, the result for such period of (i) Adjusted Net Earnings from
Operations, plus (ii) depreciation, amortization and all other non‑cash charges
that were deducted in the calculation of Adjusted Net Earnings from Operations
for such period plus (iii) federal, state, local and foreign income taxes that
were deducted in the calculation of Adjusted Net Earnings from Operations for
such period, plus (iv) Consolidated Interest Expense to the extent deducted in
the calculation of Adjusted Net Earnings from Operations for such period, in
each case determined on a Consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” means, for any period for any Person, interest
expense of such Person for such period, determined on a Consolidated basis in
accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Cost” means, with respect to Inventory, the lower of cost (on a first‑in,
first‑out basis) or market value, as reported on the Borrowers’ inventory
records and in a manner consistent with current practice.
“Credit Card Notifications” has the meaning provided therefor in Section
2.23(d).
“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a major
credit or debit card issuer (including, but not limited to, Visa, Mastercard,
American Express, JCB, Paypal, BillMeLater, and Discover and such other issuers
approved by the Administrative Agent) to a Loan Party resulting from charges by
a customer of a Loan Party on credit or debit cards issued by such


14



--------------------------------------------------------------------------------







issuer in connection with the sale of goods by a Loan Party, or services
performed by a Loan Party, in each case in the ordinary course of its business.
“Credit Exposure” has the meaning set forth in Section 8.13.
“Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Loans then outstanding, (b) the then amount of the
Letter of Credit Outstandings and (c) the aggregate amount of any unpaid
Acceptance Reimbursement Obligations, whether or not then due.
“Customer Credit Liabilities” means, at any time, the aggregate face value at
such time of (a) outstanding gift certificates and gift cards of the Loan
Parties entitling the holder thereof to use all or a portion of the certificate
to pay all or a portion of the purchase price for any Inventory, and (b)
outstanding merchandise credits and customer deposits of the Loan Parties.
“DDAs” means any checking or other demand deposit account maintained by any Loan
Party.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Defaulting Lender” means, subject to Section 8.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to any
Agent, Issuing Bank, the Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two Business Days of the date
when due, (b) has notified the Lead Borrower, the Administrative Agent, the Lead
Issuing Bank or the Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect, (c) has failed, within three Business Days after written request by
the Administrative Agent or the Lead Borrower, to confirm in writing to the
Administrative Agent and the Lead Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Lead Borrower), or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under the Bankruptcy Code or other similar Applicable Law of any
jurisdiction or any other bankruptcy, insolvency, or similar laws of the United
States of America, any state or territory thereof, or any foreign jurisdiction,
now or hereafter in effect, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Capital Stock in
that Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender


15



--------------------------------------------------------------------------------







under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
8.13(b)) as of the date established therefor by the Administrative Agent in a
written notice of such determination, which shall be delivered by the
Administrative Agent to the Lead Borrower, the Lead Issuing Bank, the Swingline
Lender and each other Lender promptly following such determination.
“Designated Disposition” means, collectively, the sales, transfers, leases or
other dispositions described on Schedule 15 of the Information Certificate.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Disbursement Accounts” has the meaning provided therefor in Section 2.23(a).
“Disqualified Stock” means any Capital Stock of any Person that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, in each case prior to the Termination Date.
“Dollar Equivalent” of an amount denominated in currency other than Dollars
shall mean, at any time for the determination thereof, the amount of Dollars
which could be purchased with the amount of such other currency involved in such
computation at the spot exchange rate therefor as quoted by the Agent as of
11:00 A.M. (Boston time) on the date two Business Days prior to the date of any
determination thereof for purchase on such date.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.
“Earn‑Out Obligations” means any contingent consideration payable to the seller
in connection with a Permitted Acquisition based on future operating performance
of the acquired Person or assets or other purchase price adjustment or
indemnification obligation payable following the consummation of such Permitted
Acquisition based on criteria set forth in the documentation governing or
relating to such Permitted Acquisition.
“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval system
maintained by the Securities and Exchange Commission.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


16



--------------------------------------------------------------------------------







“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution
“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived by the Administrative Agent).
“Eligible Accounts” means Accounts (excluding, for the avoidance of doubt,
Credit Card Receivables) due to a Loan Party as arise in the ordinary course of
business, which have been earned by performance, and are deemed by the
Administrative Agent in its reasonable discretion to be eligible for inclusion
in the calculation of the Borrowing Base. Without limiting the foregoing, unless
otherwise approved in writing by the Administrative Agent, none of the following
shall be deemed to be Eligible Accounts:
(a)    Accounts that have been outstanding for more than ninety (90) days past
the invoice date or that are more than sixty (60) days past due; provided that
Eligible Accounts may include up to $3,000,000 of Accounts for which more than
ninety (90) days but less than one hundred twenty (120) days have elapsed since
the date of the original invoice therefor, but which are less than sixty (60)
days past due, in the ordinary course of the Loan Parties’ business and provided
further that Eligible Accounts may include Accounts of major department stores,
including, without limitation, Macy’s, Dillards and Nordstrom, for which more
than one hundred twenty (120) days but less than one hundred forty‑five days
(145) have elapsed since the date of the original invoice therefor, but which
are less than sixty (60) days past due, in the ordinary course of the Loan
Parties’ business;
(b)    Accounts due from any Person to the extent that fifty percent (50%) or
more of all Accounts from such Person are not Eligible Accounts pursuant to the
other provisions of this definition;
(c)    Accounts with respect to which a Loan Party does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Liens granted
to the Collateral Agent, for its benefit and the ratable benefit of the Secured
Parties, pursuant to the Security Documents and Liens in favor of the holders or
lenders of the Refinancing NotesDebt permitted pursuant to Section 6.2(h)
hereof);
(d)    Accounts that are not subject to a first priority security interest in
favor of the Collateral Agent, for the benefit of itself and the Secured
Parties;
(e)    Accounts with respect to which any of the representations, warranties,
covenants and agreements contained in any Loan Document are incorrect or have
been breached;
(f)    Accounts with respect to which a check, promissory note, draft, trade
acceptance, or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason;


17



--------------------------------------------------------------------------------







(g)    Accounts which represent a progress billing or as to which the applicable
Loan Party has extended the time for payment without the consent of the
Administrative Agent (for the purposes hereof, “progress billing” means any
invoice for goods sold or leased or services rendered under a contract or
agreement pursuant to such the obligation to pay such invoice is conditioned
upon such Loan Party’s completion of any further performance under such contract
or agreement);
(h)    Accounts with respect to which any one or more of the following events
has occurred to the account debtor on such Account: (i) death or judicial
declaration of incompetency of such account debtor who is a natural person;
(ii) the filing by or against such account debtor of a request, proposal or
petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as a bankrupt, winding‑up, or other relief under the Bankruptcy
Code or other similar Applicable Law of any jurisdiction or any other
bankruptcy, insolvency, or similar laws of the United States of America, any
state or territory thereof, or any foreign jurisdiction, now or hereafter in
effect; (iii) the making of any general assignment for the benefit of creditors
by such account debtor; (iv) the appointment of a receiver or trustee for such
account debtor or for any of the assets of the account debtor, including,
without limitation, the appointment of or taking possession by a “custodian,” as
defined in the Bankruptcy Code; (v) the institution by or against such account
debtor of any other type of insolvency proceeding (under the Bankruptcy Code or
other similar Applicable Law of any jurisdiction or otherwise) or of any formal
or informal proceeding for the dissolution or liquidation of, settlement of
claims against, or winding up of affairs of, such account debtor; (vi) the sale,
assignment, or transfer of all or any material part of the assets of such
account debtor; (vii) the nonpayment generally by such account debtor of its
debts as they become due; or (viii) the cessation of the business of such
account debtor as a going concern;
(i)    Accounts owed by a Person which (i) does not maintain its chief executive
office in the United States of America, (ii) is not organized under the laws of
the United States of America or any political subdivision or state thereof, or
(iii) is the government of any foreign country or sovereign state, or of any
state, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, except
to the extent that such Account is secured or payable by a letter of credit or
acceptance satisfactory to the Administrative Agent in its reasonable
discretion;
(j)    Accounts owed by a Person which is an Affiliate, director, officer, or
employee of such Loan Party;
(k)    Accounts with respect to which either the perfection, enforceability, or
validity of the Collateral Agent’s Liens in such Account, or the Collateral
Agent’s right or ability to obtain direct payment to the Collateral Agent of the
proceeds of such Account, is governed by any federal, state or local statutory
requirements other than those of the UCC (except as provided in clause (m)
following);
(l)    Accounts owed by a Person to which a Loan Party is indebted in any way,
or which is subject to any right of setoff or recoupment by such Person, unless
such Person


18



--------------------------------------------------------------------------------







has entered into an agreement reasonably acceptable to the Administrative Agent
to waive setoff rights, or as to which such Person has disputed liability or
made any claim with respect to any other Account due from such Person, but in
each such case only to the extent of such indebtedness, setoff, recoupment,
dispute, or claim;
(m)    Accounts owed by the government of the United States of America or any
department, agency, public corporation, or other instrumentality thereof,
unless, in the case of the United States of America, the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. 3727 et seq.), and in each case, any
other steps necessary to perfect the Agent’s Liens therein, have been complied
with to the Administrative Agent’s satisfaction with respect to such Account;
(n)    Accounts owed by any state municipality, or other political subdivision
of the United States of America or any other government, country or
jurisdiction, or any department, agency, public corporation, or other
instrumentality thereof and as to which the Administrative Agent determines that
its Lien therein is not or cannot be perfected;
(o)    Accounts which represent a sale on a bill‑and‑hold, guaranteed sale, sale
and return, sale on approval, consignment (other than with respect to
consignments to Bloomingdales, Inc. and/or QVC in an aggregate amount not to
exceed $5,000,00010,000,000), or other repurchase or return (excluding sales
subject to returns of defective merchandise returned in the ordinary course of
business) basis;
(p)    Accounts owed by trade vendors in connection with marketing and
advertising costs expended by a Loan Party;
(q)    Accounts which are evidenced by a promissory note or other instrument or
by chattel paper;
(r)    Accounts with respect to which the account debtor is located in any state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit such Loan Party to seek judicial enforcement in such state of
payment of such Account, unless such Loan Party has qualified to do business in
such state or has filed a Notice of Business Activities Report or equivalent
report for the then current year;
(s)    Accounts which arise out of a sale not made in the ordinary course of
such Loan Party’s business;
(t)    Accounts with respect to which the goods giving rise to such Account have
not been shipped and delivered to and accepted by, or have been rejected or
objected to by, the account debtor or the services giving rise to such Account
have not been performed by such Loan Party, and, if applicable, accepted by the
account debtor, or the account debtor revokes its acceptance of such goods or
services;
(u)    Accounts owed by a Person, or group of affiliated Persons, which is
obligated to the Loan Parties respecting Accounts the aggregate unpaid balance
of which exceeds thirty percent (30%) of the aggregate unpaid balance of all
Accounts owed to the


19



--------------------------------------------------------------------------------







Loan Parties at such time by all of the Loan Parties’ account debtors, but only
to the extent of such excess;
(v)    Accounts with respect to which such Loan Party or the Administrative
Agent has, in the exercise of the Administrative Agent’s reasonable credit
judgment after consultation with the Lead Borrower, deemed such Account as
uncollectible or has any reason to believe that such Account is uncollectible;
and
(w)    Accounts which the Administrative Agent determines in its reasonable
credit judgment is ineligible for any other reason.
If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of the Borrowing Base.
“Eligible Assignee” means (a) a commercial bank, commercial finance company, or
other asset based lender having total assets in excess of $1,000,000,000,
(b) any Lender listed on the signature pages of this Agreement, (c) any
Affiliate of any Lender, (d) an Approved Fund, and (e) if an Event of Default
has occurred and is continuing, any Person reasonably acceptable to the
Administrative Agent; provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include (i) a Loan Party or any of the Loan Parties’
Affiliates or Subsidiaries, (ii) a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person), (iii) a Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or a Subsidiary thereof or (iv) any direct competitor of the Lead
Borrower which has been previously disclosed in writing to the Administrative
Agent by the Lead Borrower.
“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet such criteria at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from a credit card
payment processor and/or credit card issuer, and in each case is originated in
the ordinary course of business of such Loan Party, and (ii) in each case is
deemed by the Administrative Agent in its reasonable discretion to be eligible
for inclusion in the calculation of the Borrowing Base. Without limiting the
foregoing, to qualify as an Eligible Credit Card Receivable, an Account shall
indicate no Person other than a Loan Party as payee or remittance party. Without
limiting the foregoing, unless otherwise approved in writing by the
Administrative Agent, none of the following shall be deemed to be Eligible
Credit Card Receivables:
(a)
Credit Card Receivables which do not constitute a “payment intangible” (as
defined in the UCC);

(b)
Credit Card Receivables that have been outstanding for more than five (5)
Business Days from the date of sale;

(c)
Credit Card Receivables with respect to which a Loan Party does not have good,
valid and marketable title thereto, free and clear of any Lien (other than Liens
granted to the Collateral Agent, for its benefit and the ratable benefit of the
Secured



20



--------------------------------------------------------------------------------







Parties, pursuant to the Security Documents and Liens in favor of the holders or
lenders of the Refinancing NotesDebt permitted pursuant to Section 6.2(h)
hereof);
(d)
Credit Card Receivables that are not subject to a first priority security
interest in favor of the Collateral Agent, for its benefit and the ratable
benefit of the Secured Parties (it being the intent that chargebacks in the
ordinary course by such processors shall not be deemed violative of this
clause);

(e)
Credit Card Receivables which are disputed, are with recourse to a Loan Party,
or with respect to which a claim, counterclaim, right of setoff, recoupment or
chargeback has been asserted, unless such Person has entered into an agreement
reasonably acceptable to the Administrative Agent to waive setoff rights, but in
each such case only to the extent of such claim, counterclaim, right of setoff,
recoupment or chargeback, it being understood that for purposes of this clause
(e), “with recourse” means solely that the applicable Loan Party is liable to
the relevant credit card processor in the event that the credit cardholder fails
to pay his or her credit card bill;

(f)
Credit Card Receivables as to which the processor has the right under certain
circumstances to require a Loan Party to repurchase such Credit Card Receivables
from such credit card processor;

(g)
Credit Card Receivables with respect to which any one or more of the following
events has occurred to the issuer or payment processor of the applicable credit
card: (i)  the filing by or against such issuer or payment processor of a
request, proposal or petition for liquidation, reorganization, arrangement,
adjustment of debts, adjudication as a bankrupt, winding‑up, or other relief
under the Bankruptcy Code or other similar Applicable Law of any jurisdiction or
any other bankruptcy, insolvency, or similar laws of the United States of
America or any foreign jurisdiction, now or hereafter in effect; (ii) the making
of any general assignment for the benefit of creditors by such issuer or payment
processor; (iii) the appointment of a receiver or trustee for such issuer or
payment processor or for any of the assets of the issuer or payment processor,
including, without limitation, the appointment of or taking possession by a
“custodian,” as defined in the Bankruptcy Code; (iv) the institution by or
against such issuer or payment processor of any other type of insolvency
proceeding (under the Bankruptcy Code or other similar Applicable Law of any
jurisdiction or otherwise) or of any formal or informal proceeding for the
dissolution or liquidation of, settlement of claims against, or winding up of
affairs of, such issuer or payment processor; (v) the sale, assignment, or
transfer of all or any material part of the assets of such issuer or payment
processor; (vi) the nonpayment generally by such issuer or payment processor of
its debts as they become due; or (vii) the cessation of the business of such
issuer or payment processor as a going;

(h)
Credit Card Receivables with respect to which either the perfection,
enforceability, or validity of the Collateral Agent’s Liens in such Credit Card
Receivables, or the Collateral Agent’s right or ability to obtain direct payment
to the Collateral Agent



21



--------------------------------------------------------------------------------







of the proceeds of such Credit Card Receivables, is governed by any federal,
state or local statutory requirements other than those of the UCC;
(i)
Credit Card Receivables which are not valid, legally enforceable obligations of
the applicable issuer with respect thereto;

(j)
Credit Card Receivables which do not conform to all representations, warranties
or other provisions in the Loan Documents relating to Credit Card Receivables;

(k)
Credit Card Receivables which are evidenced by a promissory note or other
instrument or by chattel paper;

(l)
Credit Card Receivables with respect to which such Loan Party or the
Administrative Agent has, in the Administrative Agent’s reasonable credit
judgment, deemed such Credit Card Receivables as uncollectible or has any reason
to believe that such Credit Card Receivables are uncollectible; and

(m)
Credit Card Receivables which the Administrative Agent determines in its
reasonable credit judgment is ineligible for any other reason.

If any Credit Card Receivable at any time ceases to be an Eligible Credit Card
Receivable, then such Credit Card Receivable shall promptly be excluded from the
calculation of the Borrowing Base.
“Eligible In‑Transit Inventory” means, as of the date of determination thereof,
without duplication of other Eligible Inventory, Inventory:
(a) (i) which has been shipped from a location within the United States of
America for receipt by a Loan Party within sixty (60) days of the date of
determination, but which has not yet delivered to such Loan Party, (ii) for
which title has passed to such Loan Party, (iii) for which the bill of lading or
other document of title reflects a Loan Party as consignee, (iv) which is
insured to the reasonable satisfaction of the Collateral Agent, and (v) which
otherwise would constitute Eligible Inventory; or
(b) (i) which has been shipped from a location (other than one within the United
States of America) for receipt by a Loan Party within sixty (60) days of the
date of determination and is reflected in the Loan Parties’ import system, but
which has not yet delivered to such Loan Party, (ii) for which title has passed
to such Loan Party, (iii) for which the bill of lading or other document of
title reflects a Loan Party as consignee (along with delivery to such Loan Party
or its customs broker of the documents of title with respect thereto), (iv) as
to which the Collateral Agent has control over a set of documents of title which
evidence ownership of the subject Inventory (such as, if requested by the
Collateral Agent, by the delivery of a customs broker agency agreement,
satisfactory to the Collateral Agent), (v) which is insured to the reasonable
satisfaction of the Collateral Agent, and (vi) which otherwise would constitute
Eligible Inventory.
“Eligible Inventory” means, as of the date of determination thereof, (a)
Eligible In‑Transit Inventory, and (b) items of Inventory of the Loan Parties
that are finished goods, merchantable and readily saleable to the public in the
ordinary course, in each case deemed by the Administrative


22



--------------------------------------------------------------------------------







Agent in its reasonable discretion to be eligible for inclusion in the
calculation of the Borrowing Base. Without limiting the foregoing, unless
otherwise approved in writing by the Administrative Agent, none of the following
shall be deemed to be Eligible Inventory:
(a) Inventory that is not owned solely by one or more Loan Parties, or is leased
or on consignment to a Loan Party or by a Loan Party to another Person (other
than consigned inventory at Bloomingdale’s, Inc. and/or QVC in an aggregate
amount not to exceed $2,000,0005,000,000 so long as the Collateral Agent shall
have received an agreement from Bloomingdale’s, Inc. and/or QVC, as applicable,
to provide the Collateral Agent with access to the Inventory of such Loan Party
held by such Person on consignment and a reasonable time to repossess or remove
such Inventory (or dispose of such Inventory from the premises of
Bloomingdale’s, Inc. and/or QVC, as applicable), in form and substance
reasonably satisfactory to the Collateral Agent), or such Loan Party does not
have good and valid title thereto;
(b) Except as provided in clause (n) below, Inventory (including any portion
thereof in transit from vendors, other than Eligible In‑Transit Inventory) that
is not located at a warehouse facility, distribution center or store, in each
case that is owned or leased by a Loan Party;
(c) Inventory that represents (i) goods damaged, defective or otherwise
unmerchantable, (ii) goods that do not conform in all material respects to the
representations and warranties contained in this Agreement or any of the
Security Documents, or (iii) goods that are obsolete, slow moving, stale, or not
usable or saleable at prices approximating at least Cost; in the normal course
of such Loan Party’s business, in each case, to the extent any of the foregoing
((i) through (iii)) is not factored into the calculation of Appraised Value
Percentage;
(d) Inventory that is not located in the United States of America (excluding
territories and possessions thereof) other than Eligible In‑Transit Inventory;
(e) Inventory which is subject to any Lien (other than Liens granted to the
Collateral Agent, for its benefit and the ratable benefit of the Secured
Parties, pursuant to the Security Documents, Permitted Encumbrances described in
clause (ii) of the definition thereof, and Liens in favor of the holders or
lenders of the Refinancing NotesDebt permitted pursuant to Section 6.2(h)
hereof);
(f) Inventory (other than Inventory subject to Permitted Encumbrances described
in clause (ii) of the definition thereof) that is not subject to a perfected
first priority security interest in favor of the Collateral Agent for the
benefit of the Secured Parties;
(g) Inventory which consists of work‑in‑process, chemicals, samples, protoypes,
shopping bags and similar supplies which are not intended for sale in the
ordinary course of business (but specifically excluding purses, satchels,
backpacks and similar finished goods which are merchantable and readily saleable
to the public in the ordinary course) packing and shipping materials and other
similar non‑merchandise categories;
(h) Inventory as to which insurance in compliance with the provisions of
Section 5.7 hereof is not in effect;
(i) Inventory which has been sold but not yet delivered or as to which any Loan
Party has accepted a deposit;


23



--------------------------------------------------------------------------------







(j) Inventory which is acquired in a Permitted Acquisition unless the Collateral
Agent, in its Permitted Discretion, agrees that such Inventory shall temporarily
be deemed Eligible Inventory, provided, however that if the Collateral Agent so
agrees, the advance rate (x) for any such Inventory consisting of shoe Inventory
shall not exceed the applicable percentage determined in accordance with the
definition of “Appraised Value Percentage” for other Inventory of the Loan
Parties (as utilized in the most recent Borrowing Base Certificate), and (y) for
any other such Inventory shall not exceed 50% of the Cost of such Inventory,
and, in each case, such Inventory shall be deemed Eligible Inventory for no more
than ninety (90) days except as set forth in the following proviso, and provided
further that, during such ninety (90) day period referred to above, the
Collateral Agent shall cause an appraisal of such Inventory to be completed,
shall establish Inventory Reserves (if applicable) therefor, and shall otherwise
determine whether such Inventory shall be deemed Eligible Inventory;
(k) Inventory that does not consist of finished goods;
(l) Eligible In‑Transit Inventory to the extent such Inventory exceeds 15% of
total Inventory as shown on the Consolidated financial statements of the Lead
Borrower;
(m) Inventory that that is not reflected in the details of a current perpetual
inventory report (unless reflected in a report to the Administrative Agent as
“in‑transit” Inventory);
(n) Inventory that contains or bears any proprietary rights licensed to a Loan
Party by any Person, if the Administrative Agent is not satisfied that it may
sell or otherwise dispose of such Inventory in accordance with the terms of the
Security Documents without infringing the rights of the licensor of such
proprietary rights or violating any contract with such licensor (and without
payment of any royalties other than any royalties due with respect to the sale
or disposition of such Inventory pursuant to the existing license agreement),
unless either (i) the licensor has entered into a consent or sublicense
agreement with the Collateral Agent in form and substance reasonably acceptable
to the Agents (it being understood that each such agreement entered into
pursuant to the Existing Credit Agreement shall be deemed to satisfy the
requirement set forth in this clause (i)), (ii) the Adjusted Fixed Charge
Coverage Ratio is greater than 1.25:1.00, or (iii) if the Adjusted Fixed Charge
Coverage Ratio is less than 1.25:1.00, (A) such Inventory (other than Inventory
of the Famous Footwear Division of the Loan Parties) from a licensor shall be
deemed Eligible Inventory only to the extent that the value of such Inventory
does not exceed $25,000,000 (excluding Dr. Scholls Inventory), and (B) licensed
Inventory in the Famous Footwear Division of the Loan Parties shall be deemed
Eligible Inventory only to the extent that the value of such Inventory does not
exceed $25,000,000 (excluding Dr. Scholls Inventory); or
(o) Inventory that is located in a public warehouse or in possession of a bailee
or in a facility leased by such Loan Party, if the applicable warehouseman,
bailee, or lessor has not delivered to the Collateral Agent, if requested by the
Collateral Agent, a subordination agreement or cession of rank and, as to any
such Person, an agreement to provide the Collateral Agent with access to the
Inventory located in or on such Real Estate and with respect to any such lessor,
a reasonable time to sell and dispose of the Inventory from such Real Estate, in
form and substance reasonably satisfactory to the Collateral Agent or if a
Reserve for rents or storage charges has not been established for Inventory at
that location, it being understood that each such agreement


24



--------------------------------------------------------------------------------







entered into pursuant to the Existing Credit Agreement shall be deemed to
satisfy each of the foregoing requirements.
“Eligible Letter of Credit” means, as of any date of determination thereof, a
Commercial Letter of Credit which supports the purchase of Inventory, (i) which
Inventory does not constitute Eligible In‑Transit Inventory and for which no
documents of title have then been issued; (ii) which Inventory otherwise would
constitute Eligible Inventory (without giving effect to the exclusions set forth
in clauses (b), (d) and (n) of the definition of “Eligible Inventory”), (c)
which Commercial Letter of Credit has an expiry within sixty (60) days of the
date of initial issuance of such Commercial Letter of Credit, and (iv) which
Commercial Letter of Credit provides that it may be drawn only after the
Inventory is completed and after documents of title have been issued for such
Inventory reflecting a Borrower or the Collateral Agent as consignee of such
Inventory.
“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, handling,
treatment, storage, disposal, Release or threatened Release of any Hazardous
Material or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damage, costs of
environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of any Person directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by a Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by a
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by a Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from a Borrower or any ERISA Affiliate of any notice,


25



--------------------------------------------------------------------------------







concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning assigned to such term in Section 7. An “Event
of Default” shall be deemed to have occurred and to be continuing unless and
until that Event of Default has been duly waived in writing or cured, in each
case as provided in this Agreement.
“Excess Availability” means, as of any date of determination, the excess, if
any, of (a) the Loan Cap, over (b) the outstanding Credit Extensions.
“Excluded Subsidiary” means (i) any Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary that is a CFC, (ii) any CFC Holdco, (iii) any
Subsidiary that is prohibited or restricted by applicable law, regulation, or by
any contractual obligation existing on the Effective Date or on the date such
Person becomes a Subsidiary (as long as such contractual obligation was not
entered into in contemplation of such Person becoming a Subsidiary) from
becoming a Borrower or Facility Guarantor or if such becoming a Borrower or
Facility Guarantor would require governmental (including regulatory) consent,
approval, license, or authorization unless such consent, approval, license, or
authorization has been received, (iv) any Subsidiary that is a not-for-profit
organization, and (v) any other Subsidiary with respect to which, in the
reasonable judgment of the Agents (confirmed in writing by notice to the Lead
Borrower), the cost or other consequence of becoming a Borrower or Facility
Guarantor shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party under the Facility Guaranty of, or the grant under a Loan Document by
such Loan Party of a security interest to secure, such Swap Obligation (or any
guaranty thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Loan Party’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to Section
9.24 hereof and any and all guarantees of such Loan Party’s Swap Obligations by
other Loan Parties) at the time the guaranty of such Loan Party, or grant by
such Loan Party of a security interest, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a Master Agreement governing
more than one Swap Contract, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swap Contracts for which such
guaranty or security interest becomes illegal.
“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
the Agents, any Lender, any Issuing Bank, any Acceptance Lender or any other
recipient (each, a “a Recipient”) of any or required to be deducted or withheld
from a payment to be made by or on account of any obligation of the Loan Parties
hereunder and under any other Loan Documenta Recipient, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its


26



--------------------------------------------------------------------------------







applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) any
branch profits taxes imposed by the United States of America or any similar Tax
imposed by any other jurisdiction in which any Borrower or Lender is located,
(c) in the case of a Lender, any U.S. federal withholding TaxesTax that is
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by a Borrower under
Section 2.30(b)) or (ii) such Lender changes its lending officeat the time such
Lender becomes a party to this Agreement (or designates a New Lending Office),
except in each case to the extent that, such Lender (or its assignor, if any)
was entitled, at the time of designation of a New Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding Tax pursuant to Section 2.28, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.28 and (d) any U.S. federal withholding Taxes imposed under
FATCA., (e) Taxes attributable to a Recipient’s failure to comply with Section
2.28(e), and (f) any Canadian Tax (i) imposed on a payment by or on account of
any obligation of a Loan Party hereunder: (A) to a person with which the Loan
Party does not deal at arm’s length (for purposes of the Income Tax Act
(Canada)) at the time of making such payment or (B) in respect of a debt or
other obligation to pay an amount to a person with whom the payer is not dealing
at arm’s length (for the purposes of the Income Tax Act (Canada)) at the time of
such payment, or (ii) that would not have been imposed but for a Recipient being
a "specified shareholder" (as defined in subsection 18(5) of the Income Tax Act
(Canada)) of a Loan Party or not dealing at arm’s length (for purposes of the
Income Tax Act (Canada)) with such a specified shareholder.
“Existing Acceptances” means each of the acceptances issued under the Existing
Credit Agreement prior to the date hereofThird Amendment Effective Date.
“Existing Credit Agreement” has the meaning set forth in the Preamble to the
Agreement.
“Existing Letters of Credit” means each of the letters of credit issued under
the Existing Credit Agreement prior to the date hereofThird Amendment Effective
Date.
“Extended Commitments” means any class of Commitments the maturity of which
shall have been extended pursuant to Section 2.31.
“Extended Loans” means any Revolving Loans made pursuant to the Extended
Commitments.
“Extension” as defined in Section 2.31(a).
“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Lead Borrower, be in the form of an
amendment and restatement of this Agreement) among the Loan Parties, the
applicable extending Lenders, the Administrative Agent and, to the extent
required by Section 2.31, the Issuing Banks and/or the Swingline Lender
implementing an Extension in accordance with Section 2.31.


27



--------------------------------------------------------------------------------







“Extension Offer” as defined in Section 2.31(a).
“Facility Guaranty” means the Amended and Restated Domestic Guaranty dated as of
July 21, 2004, executed by the Facility Guarantors in favor of the Agents, the
Issuing Banks, Acceptance Lenders, the Lenders and the other Secured Parties.
“Facility Guarantors” means each Borrower.
“Facility Guarantors’ Collateral Documents” means the Borrower Security
Agreement, pledge agreements, and other instruments, documents or agreements
executed and/or amended and delivered by the Facility Guarantors to secure the
Facility Guaranty and/or the Obligations.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upwardsupward, if necessary, to the next 1a whole
multiple of 1/100 of 1%) of the quotations forcharged to Bank of America on such
day foron such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by itas determined by the
Agents.
“Fee Letter” means the letter entitled “Fee Letter” among the Borrowers, and the
Administrative Agent and MLPFS dated as of November 26, 2014December 19, 2018,
as such letter may be amended, supplemented or replaced and in effect from time
to time be amended.
“Financial Officer” means, with respect to any Borrower, the chief financial
officer, chief accounting officer, senior vice president‑finance, treasurer,
controller or assistant controller of such Borrower.
“Financing Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as financing leases
on a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
the avoidance of doubt, Financing Lease Obligations shall be calculated in
accordance with


28



--------------------------------------------------------------------------------







Accounting Standards Codification No. 842 (ASC 842), which becomes effective for
Lead Borrower as of February 3, 2019.
“Fiscal Period” means one of the three Fiscal Periods in a Fiscal Quarter each
of which is approximately one month in duration. There are twelve (12) Fiscal
Periods in each Fiscal Year.
“Fiscal Quarter” means one of four thirteen (13) week or, if applicable,
fourteen (14) week quarters in a Fiscal Year, with the first of such quarters
beginning on the first day of a Fiscal Year and ending on Saturday of the
thirteenth (or fourteenth, if applicable) week in such quarter.
“Fiscal Year” means, with respect to the Lead Borrower, the Lead Borrower’s
Fiscal Year for financial accounting purposes. As of the Third Amendment
Effective Date, the current Fiscal Year of the Lead Borrower will end on January
31February 2, 20152019.
“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter of
the Lead Borrower for the preceding four Fiscal Quarters then ended, the ratio
of (a) Consolidated EBITDA for such period, to (b) Fixed Charges for such
period.
“Fixed Charges” means, for any period, as determined for the Lead Borrower and
its Subsidiaries on a Consolidated basis, without duplication, the sum of (a)
Consolidated Interest Expense during such period, (b) Capital Expenditures
(excluding Capital Expenditures funded with Indebtedness other than Revolving
Loans) during such period, (c) scheduled principal payments of Indebtedness
payable over the course of the preceding four (4) Fiscal Quarters, (d) federal,
state, local, and foreign income taxes net of refunds received, to the extent
any such taxes are paid in cash during such period (excluding taxes paid to
repatriate foreign earnings for fiscal periods which are more than twelve months
prior to the date of determination of Fixed Charges for any period), and (e)
Restricted Payments during such period, excluding any Restricted Payments (x)
consisting of dividends or distributions made in Capital Stock under clause (a)
of the definition thereof and, (y) permitted under Section 6.7(a)(iii), and (z)
Permitted Stock Repurchases.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the Letter of Credit Outstandings with respect to Letters of Credit issued by
such Issuing Bank other than Letter of Credit Outstandings as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Commitment Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fronting Fee” has the meaning given to such term in Section 2.14(b).


29



--------------------------------------------------------------------------------







“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means accounting principles which are (a) consistent with those
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors (or successors) in effect and applicable to that accounting period
in respect of which reference to GAAP is being made, and (b) consistently
applied with past financial statements of the Lead Borrower and its Subsidiaries
on a Consolidated basis adopting the same principles. For the avoidance of
doubt, GAAP shall include the impacts of Accounting Standards Codification No.
842 (ASC 842) which becomes effective for the Lead Borrower as of February 3,
2019.
“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, department, agency,
board, commission, tribunal, committee, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or acceptance or letter of guaranty issued to support such
Indebtedness or obligation, provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, mold and
other fungi, bacteria, and all other substances or wastes of any nature
regulated pursuant to any Environmental Law, including any material listed as a
hazardous substance under Section 101(14) of CERCLA.
“Headquarters” means the Real Estate at which the Lead Borrower’s headquarters
are maintained and other Real Estate located adjacent thereto, including the
Real Estate located at 8300, 8350, 8400 and 8500 Maryland Avenue, St. Louis,
Missouri and the lot at the corner of Maryland Avenue and Topton Way, St. Louis,
Missouri.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (including any obligations for borrowed money
which are without recourse to the credit of such Person), (b) all obligations of
such Person evidenced by bonds, debentures,


30



--------------------------------------------------------------------------------







notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business and, in each case, not more
than 120 days after the date on which such trade account payable was created
unless such account is the subject of a bona fide dispute and adequate reserves
have been established therefor in accordance with GAAP),, (f) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (g) all Guarantees by such Person of Indebtedness of
others, (h) all CapitalFinancing Lease Obligations of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)
the net termination obligations of all Swap Contracts, and (l) the present value
(discounted at the interest rate applicable to such obligations) of the
principal and interest portions of all rental obligations of such Person under
any Synthetic Lease, tax retention operating lease, off‑balance sheet loan or
similar off‑balance sheet financing where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
leasenot recorded on the balance sheet in accordance with GAAP. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning provided therefor in Section 9.3(b).
“Information Certificate” means a certificate in a form approved by the
Collateral Agent. The term “Information Certificate” shall include the
Information Certificate delivered on the Third Amendment Effective Date and each
Information Certificate delivered in connection with the joinder of a new
Borrower or Facility Guarantor and approved by the Administrative Agent in
accordance with the proviso to Section 5.1(d), and as each may be supplemented
in accordance with Section 5.1(d).
“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the fifteenth day of each January, April, July and October,
and (b) with respect to any LIBO Loan, on the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part, and, in addition, if
such LIBO Loan has an Interest Period of greater than 90 days, on the last day
of the third, sixth and ninth months of such Interest Period, as applicable.
Except as otherwise provided herein, if any day on which a payment is due is not
a Business Day, then the payment shall be due on the next day following which is
a Business Day and such extension of time shall be included in computing
interest and fees in connection with such payment.
“Interest Period” means, with respect to any LIBO Borrowing, the period
commencing on the date of such Borrowing and ending seven days or one, three or
six months thereafter, and, if available from all of the Lenders, nine months or
twelve months thereafter, as the Lead Borrower


31



--------------------------------------------------------------------------------







may elect by notice to the Administrative Agent in accordance with the
provisions of this Agreement, provided that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (b) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month during which such
Interest Period ends) shall end on the last Business Day of the calendar month
of such Interest Period, and (c) any Interest Period which would otherwise end
after the Termination Date shall end on the Termination Date. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Inventory” has the meaning assigned to such term in the Borrower Security
Agreement.
“Inventory Reserves” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria or in the
most recently conducted appraisal, such reserves as may be established from time
to time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion (after consultation with the Lead Borrower (whose consent to any
Inventory Reserves shall not be required)) with respect to the determination of
the saleability, at retail, of the Eligible Inventory or which reflect such
other factors as affect the appraised or market value of the Eligible Inventory.
Without limiting the generality of the foregoing, in the Administrative Agent’s
Permitted Discretion, Inventory Reserves may include (but are not limited to)
reserves based on (i) Shrink; (ii) capitalized freight and internal profit
reserves used in the Borrowers’ calculation of cost of goods sold; (iii)
obsolescence; (iv) seasonality; (v) imbalance; (vi) change in Inventory
character or composition; (vii) change in inventory mix; (viii) reasonably
anticipated changes in appraised value of Inventory between appraisals; and (ix)
retail markdowns and markups inconsistent with prior period practice and
performance; industry standards; current business plans; or advertising calendar
and planned advertising events. Inventory Reserves shall be established and
calculated in a manner and methodology consistent with the Administrative
Agent’s practices with the Loan Parties as of the Effective Date, provided that
in establishing and calculating any such Inventory Reserves, the Administrative
Agent may take into account changes to the Loan Parties’ business after the
Effective Date, and provided further, however, that if (x) an Event of Default
exists, (y) any of the conditions described in clauses (ii) and (iii) of the
first sentence of the definition of “Permitted Discretion” apply, or (z) any
factor or circumstance described in clause (D) of the second sentence of the
definition of “Permitted Discretion” exists, then Inventory Reserves may be
established and calculated in a manner and methodology consistent with the
Administrative Agent’s practices as of the Effective Date with other similarly
situated borrowers. The Inventory Reserves in effect on the Effective Date are
reflected on the Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 4.1(d) hereof.
“Investment” has the meaning provided therefor in Section 6.4.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


32



--------------------------------------------------------------------------------







“Issuing Bank” means, collectively, the Lead Issuing Bank, Wells Fargo Bank,
National Association, and, upon the reasonable consent of the Administrative
Agent, up to two (2) additional Lenders who agree to act as an Issuing Bank
(other than the Lead Issuing Bank and Wells Fargo Bank, National Association),
provided that any such additional Lender shall be deemed an Issuing Bank
hereunder solely during the period during which a Letter of Credit issued by
such Lender (other than the Lead Issuing Bank and Wells Fargo Bank, National
Association) is outstanding and either undrawn (in whole or in part) or with
respect to which there is an unreimbursed L/C Disbursement. Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case during the period during which
any such Letter of Credit is outstanding and either undrawn (in whole or in
part) or with respect to which there is an unreimbursed L/C Disbursement, during
such period the term “Issuing Bank” shall include any such Affiliate with
respect to such Letters of Credit.
“L/C Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.
“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith IncorporatedBank of
America and Wells Fargo Bank, National Association, in their capacities as lead
arrangers and bookrunners hereunder.
“Lead Borrower” means Brown Shoe CompanyCaleres, Inc.
“Lead Issuing Bank” means Bank of America, in its capacity as such and any
successor in such capacity.
“Lenders” means the Persons identified on Schedule 1.1 and each assignee that
becomes a party to this Agreement as set forth in Section 9.5(b), or each Person
that becomes an Additional Commitment Lender as set forth in Section 2.2(a).
“Letter of Credit” means a letter of credit that satisfies all of the following
conditions: (i) is issued pursuant to this Agreement for the account of any
Borrower or any Facility Guarantor or for the joint account of any Borrower or
any Facility Guarantor and any Loan Party or any of its Subsidiaries, (ii) is a
Standby Letter of Credit or Commercial Letter of Credit, (iii) is issued in
connection with the purchase of Inventory by any Loan Party, or in support of an
obligation of any Loan Party or any of its Subsidiaries incurred in the ordinary
course of business, or for any other purpose that is reasonably acceptable to
the Administrative Agent, and (iv) is in form and substance reasonably
satisfactory to the Lead Issuing Bank and, if applicable, the Issuing Bank
issuing such Letter of Credit. Without limiting the foregoing, the Existing
Letters of Credit shall be deemed Letters of Credit issued under this Agreement.
“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to Section 2.14.
“Letter of Credit Outstandings” means, at any time, the sum of (a) with respect
to Letters of Credit outstanding at such time, the aggregate maximum amount that
then is or at any time thereafter may become available for drawing or payment
thereunder plus (b) all amounts theretofore drawn or paid under Letters of
Credit for which the applicable Issuing Bank has not then been reimbursed by the
Loan Parties.


33



--------------------------------------------------------------------------------







“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.
“LIBO Loan” means any Loan bearing interest at a rate determined by reference to
the Adjusted LIBO Rate in accordance with the provisions of Section 2.
“LIBO Rate” means:
(a)    for any Interest Period with respect to a LIBO Loan, the rate per annum
equal to the London interbank offered rate administered by ICE Benchmark
Administration Limited (“ICE LIBOR”), as published by Reuters (or other
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided that if such ICE LIBOR shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. If such rate is not available at such time for any reason, then the
“LIBO Rate” for such Interest Period shall be the rate per annum determined by
the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBO Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and
(b)    for any interest calculation with respect to a Prime Rate Loan on any
date, the rate per annum equal to (i) ICE LIBOR, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Prime Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
“LIBO Rate” means the per annum rate of interest (rounded upwards, if necessary,
to the next 1/16 of 1% and in no event less than zero) determined by Agents at
or about 11:00 a.m. (London time) two Business Days prior to an Interest Period
for a term equivalent to such period, equal to the London Interbank Offered
Rate, or comparable or successor rate approved by Agents for the applicable
currency, as published on the applicable Reuters screen page (or other
commercially available source designated by Agents from time to time); provided
that, subject to Section 2.32, any comparable or successor rate shall be applied
by Agents, if administratively feasible, in a manner consistent with market
practice.
“LIBOR Screen Rate” means the LIBO Rate quote on the applicable screen page the
Administrative Agent designates to determine LIBO Rate (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time).


34



--------------------------------------------------------------------------------







“LIBOR Successor Rate” has the meaning assigned to such term in Section 2.32.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Prime Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent reasonably determines in consultation
with the Lead Borrower).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capitalfinancing lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset (c) any other lien, charge, privilege, secured claim,
title retention, garnishment right, deemed trust, encumbrance or other right
affecting assets, choate or inchoate, arising by any statute, act of law of any
jurisdiction at common law or in equity or by agreement; and (d) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
“Loan Account” has the meaning assigned to such term in Section 2.22.
“Loan Cap” means, at any time of determination, the lesser of (a) the Total
Commitments or (b) the Borrowing Base.
“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, the Facility Guaranty, the
Confirmation Agreement, and any other instrument or agreement now or hereafter
executed and delivered in connection herewith or therewith, or in connection
with any Bank Product or Cash Management Services.
“Loan Party” means each Borrower and each Facility Guarantor.
“Loans” means all loans (including, without limitation, Revolving Loans and
Swingline Loans) at any time made to the Borrowers or for account of the
Borrowers pursuant to this Agreement.
“Macy’s” means, collectively, Macy’s Inc. (formerly known as Federated
Department Stores, Inc.) and any successor thereto.
“Maintenance Capital Expenditures” means Capital Expenditures incurred for the
purposes of maintaining existing facilities, but excluding initial expenditures
related to new facilities and remodels of existing facilities.
“Margin Stock” has the meaning assigned to such term in Regulation U.


35



--------------------------------------------------------------------------------







“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, assets, or condition, financial or otherwise, of the Loan
Parties, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform any material obligation or to pay any Obligations under this
Agreement or any of the other Loan Documents, or (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or any of
the material rights or remedies of the Administrative Agent, the Collateral
Agent or the Lenders hereunder or thereunder.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Loan Parties in an aggregate principal amount
exceeding $25,000,000.
“Material Subsidiary” means each wholly-owned Domestic Subsidiary of a Loan
Party (other than an Excluded Subsidiary) which, as of the last day of any
Fiscal Quarter, satisfied any one or more of the following tests:
(a)    such Subsidiary owns property that would constitute Collateral valued in
excess of $10,000,000; or
(b)    such Subsidiary has revenues in any Fiscal Year in excess of $50,000,000;
or
(c)     such Subsidiary, and all other Subsidiaries which are not Loan Parties
own property that would constitute Collateral valued in excess of $25,000,000,
then all such Subsidiaries shall be deemed Material Subsidiaries; or
(d)    such Subsidiary and all other Subsidiaries which are not Loan Parties
have revenues in any Fiscal Year in excess of $100,000,000, then all such
Subsidiaries shall be deemed Material Subsidiaries.
For clarity, a Subsidiary shall not be deemed a “Material Subsidiary” unless it
meets any of the foregoing tests, notwithstanding that such Subsidiary is the
holder of the Capital Stock of another Subsidiary which satisfies such tests.
“Maturity Date” means DecemberJanuary 18, 20192024.
“Maximum Rate” has the meaning provided therefor in Section 9.14.
“Minority Lenders” has the meaning provided therefor in Section 9.2(c).
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


36



--------------------------------------------------------------------------------







“Net Amount of Eligible Credit Card Receivables” means, at any time, the gross
amount of Eligible Credit Card Receivables less, without duplication, (a) sales,
excise, or similar taxes which are not reserved in the Borrowing Base, and (b)
returns, discounts, claims, credits, allowances, accrued rebates, offsets,
deductions, counterclaims, disputes, and other defenses of any nature at any
time issued, owing, granted, outstanding, available, or claimed, in each case
calculated and determined in Dollars.
“Net Amount of Eligible Accounts” means, at any time, the gross amount of
Eligible Accounts less, without duplication, (a) sales, excise, or similar taxes
which are not reserved in the Borrowing Base, and (b) returns, discounts,
claims, credits, allowances, accrued rebates, offsets, deductions,
counterclaims, disputes, and other defenses of any nature at any time issued,
owing, granted, outstanding, available, or claimed, in each case calculated and
determined in Dollars.
“New Lending Office” has the meaning provided therefor in Section 2.28(e).
“Noncompliance Notice” has the meaning provided therefor in Section 2.6(b).
“Non‑Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notes” means (a) the promissory notes of the Borrowers substantially in the
form of Exhibit B, each payable to the order of a Lender, evidencing the
Revolving Loans and (b) the Swingline Note.
“Obligations” means (a) the due and punctual payment by the Borrowers of (i) the
principal of, and interest (including all interest that accrues after the
commencement of any case or proceeding by or against any Borrower under any
federal or state bankruptcy, insolvency, receivership or similar law, whether or
not allowed in such case or proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers under the
Credit Agreement in respect of any Letter of Credit or Acceptance, when and as
due, including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise, of the Loan Parties to the
Secured Parties under the Credit Agreement and the other Loan Documents,
including all monetary obligations that accrue after the commencement of any
case or proceeding by or against any Borrower under any federal or state
bankruptcy, insolvency, receivership or similar law, whether or not allowed in
such case or proceeding, (b) the due and punctual payment and performance of all
covenants, agreements, obligations and liabilities of the Loan Parties under or
pursuant to this Agreement and the other Loan Documents, and (c) solely to the
extent that there is sufficient Collateral following satisfaction of the
Obligations described in clause (a) of this definition, the payment and
performance under any transaction with any Lender or any of its Affiliates,
which arises out of any Bank Products or Cash Management Services; provided that
Obligations of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


37



--------------------------------------------------------------------------------







“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.30).
“Overadvance” means, at any time of calculation, a circumstance in which the
Credit Extensions exceed the Loan Cap.
“Participant” has the meaning provided therefor in Section 9.5(e).
“Participant Register” as defined in Section 9.04(fe)(ii).
“Payment Conditions” means, at the time of determination with respect to a
specified transaction or payment (other than a Restricted Payment) subject to
the Payment Conditions,, that (a) no Default or Event of Default then exists or
would arise as a result of the entering into such transaction or the making of
such payment and (b) prior to and after giving pro forma effect to such
transaction or payment, and on a projected basis for each day of the twosixty
(260) Fiscal Quarters followingday period immediately preceding such transaction
or payment, Excess Availability shall exceed the greater of (i(i) with respect
to any Restricted Payments subject to the Payment Conditions, the greater of (x)
fifteen percent (15%) of the Loan Cap and (y) $60,000,000, and (ii) with respect
to any other transactions or payments subject to the Payment Conditions, the
greater of (x) twelve and one-half percent (12.5%) of the Loan Cap and (iiy)
$62,500,00050,000,000; (c) either (i) the Adjusted Fixed Charge Coverage Ratio,
on a pro-forma basis (in each case, after giving effect to such transaction or
payment) shall be equal to or greater than 1.0:1.0 or (ii) prior to and,
provided that, in the event that after giving pro forma effect to such
transaction or payment, and on a projected basis for each day of the twosixty
(260) Fiscal Quarters followingday period immediately preceding such transaction
or payment, Excess Availability shall exceed twenty‑five percent (25%) of the
Loan Cap(i) with respect to any Restricted Payments subject to Payment
Conditions, the greater of (x) twenty percent (20%) of the Loan Cap and (y)
$80,000,000, and (ii) with respect to any other transactions or payments subject
to the Payment Conditions, the greater of (x) seventeen and one-half percent
(17.5%) of the Loan Cap and (y) $70,000,000, then the provisions of this clause
(c) shall not apply; and (d) the Loan Parties shall have provided the
Administrative Agent with a certificate from a Financial Officer demonstrating
to the reasonable satisfaction of the Administrative Agent that, on a pro forma
basis (after giving effect to such transaction or payment), the Loan Parties,
taken as a whole, are, and will be, Solvent.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


38



--------------------------------------------------------------------------------







“Permitted Acquisition” means an Investment in, a purchase of the Capital Stock
in, or the acquisition of all or a substantial portion of the assets or
properties of, any Person or of any business unit or division of any Person, the
entering into any exchange of securities with any Person, or the entering into
any transaction, merger or consolidation of any Person, or any acquisition of
any retail store locations of any Person (each of the foregoing an
“Acquisition”) in each case which satisfies each of the following conditions:
(i)
The Acquisition is of a business permitted to be conducted by the Borrowers
pursuant to Section 6.3(b) hereof;

(ii)
Prior to and after giving effect to the Acquisition, no Default or Event of
Default will exist or will arise therefrom;

(iii)
The Borrowers shall have furnished the Administrative Agent with the information
required under Section 5.1(i) of this Agreement;

(iv)
If the Acquisition is of the Capital Stock of any Person, the Acquisition is
structured so that the Person shall become a wholly owned Subsidiary of the Lead
Borrower and such Person will become a Borrower or Facility Guarantor if
required in accordance with Section 5.14 hereof and if such Person is required
to become a Borrower or Facility Guarantor, the Borrowers (including such
Person) shall take such steps as are necessary to grant to the Collateral Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable first
priority security interest (except as provided in Section 6.2 hereof) in all of
the assets (that would otherwise constitute Collateral) acquired in connection
with such Acquisition;

(v)
If a Borrower shall merge with such other Person, such Borrower shall be the
surviving party of such merger;

(vi)
such acquisition shall not be a hostile or contested acquisition;

(vii)
the total consideration paid or payable in connection with any Acquisition
(whether in cash, property or securities) shall not exceed $50,000,00060,000,000
for any Acquisition or $125,000,000150,000,000 in the aggregate for all
Acquisitions after the Effective Date, unless, in each case, the Payment
Conditions are satisfied; and

(viii)
no Loan Party shall, as a result of or in connection with any such acquisition,
assume or incur any direct or contingent liabilities (whether relating to
environmental, tax, litigation, or other matters) that could reasonably be
expected, as of the date of such acquisition, to result in the existence or
occurrence of a Material Adverse Effect.

“Permitted Discretion” means the Administrative Agent’s good faith credit
judgment based upon any factor or circumstance which it reasonably believes in
good faith: (i) will or could reasonably be expected to adversely affect the
value of the Collateral, the enforceability or priority of the Collateral
Agent’s Liens thereon in favor of the Secured Parties or the amount which the
Collateral Agent and the Secured Parties would likely receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Collateral; (ii) suggests that any


39



--------------------------------------------------------------------------------







collateral report or financial information delivered to the Administrative Agent
by or on behalf of the Loan Parties is incomplete, inaccurate or misleading in
any material respect; (iii) could reasonably be expected to materially increase
the likelihood of a bankruptcy, reorganization or other insolvency proceeding
involving any Loan Party; or (iv) creates or reasonably could be expected to
create a Default or Event of Default. In exercising such judgment, the
Administrative Agent may consider such factors or circumstances already included
in or tested by the definition of Eligible Accounts, Eligible In‑Transit
Inventory, or Eligible Inventory, as well as any of the following: (A) the
financial and business climate and prospects of any Loan Party’s industry and
general macroeconomic conditions; (B) changes in demand for and pricing of
Inventory; (C) changes in any concentration of risk with respect to Inventory;
(D) any other factors or circumstances that will or could reasonably be expected
to have a Material Adverse Effect; (E) audits of books and records by third
parties, history of chargebacks or other credit adjustments; and (F) any other
factors that change or could reasonably be expected to change the credit risk of
lending to the Borrowers on the security of the Accounts and Inventory.
Notwithstanding the foregoing, it shall not be within Permitted Discretion for
the Administrative Agent to establish Reserves which are duplicative of each
other whether or not such reserves fall under more than one reserve category.
“Permitted Encumbrances” means:
(i)    Liens imposed by law for taxes, assessments or other governmental charges
that are not yet due or are being contested in compliance with Section 5.5;
(ii)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.5;
(iii)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, old‑age pension
and other social security laws or regulations;
(iv)    deposits to secure the performance of bids, trade contracts, leases,
contracts (other than for the repayment of borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;
(v)    judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.1(l);
(vi)    easements, zoning restrictions, rights‑of‑way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of any Loan Party;
(vii)    Possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the date
hereofThird Amendment Effective Date and Permitted Investments, provided that
such Liens (a) attach only to such Investments and (b) secure only obligations
incurred in the ordinary course and arising in connection with the


40



--------------------------------------------------------------------------------







acquisition or disposition of such Investments and not any obligation in
connection with margin financing;
(viii)    Landlords’ and lessors’ Liens in respect of rent not in default or
that is being contested in compliance with Section 5.5;
(ix)    any interest or title of a licensor or sublicensor, with respect to any
assets under any license agreement entered into in the ordinary course of
business, provided that the same do not in any material respect interfere with
the business of the Loan Parties or their Subsidiaries or materially detract
from the value of the relevant assets of the Loan Parties or its Subsidiaries;
(x)    licenses, sublicenses, leases or subleases with respect to any assets
granted to third Persons in the ordinary course of business, provided that the
same do not in any material respect interfere with the business of the Loan
Parties or their Subsidiaries or materially detract from the value of the
relevant assets of the Loan Parties or their Subsidiaries;
(xi)    Liens on Margin Stock to the extent that a prohibition on such Liens
would violate Regulation U;
(xii)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods; and
(xiii)    Liens in favor of a financial institution encumbering deposits
(including the right of setoff) held by such financial institution in the
ordinary course of its business to secure Indebtedness permitted hereunder and
which are within the general parameters customary in the banking industry;
provided that, except as provided in any one or more of clauses (i) through
(xiii) above, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means each of the following:
(i)    Investments in direct obligations of the United States of America (or any
agency thereof or any obligations guaranteed by the United States of America,
provided that such obligations mature within one year from the date of
acquisition thereof;
(ii)    Investments in commercial paper maturing within 90 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A‑2 or P‑2 from S&P or from Moody’s;
(iii)    Investments in certificates of deposit maturing within one year from
the date of acquisition, banker’s acceptances, Eurodollar bank deposits, and
overnight bank deposits, in each case issued by or created by, or with, a
Lender, an Affiliate of a Lender or a bank or trust company organized under the
laws of the United States of America or any state or territory thereof, having
capital and surplus aggregating at least $100,000,000, and other bank deposits
to the extent such deposits are insured by a Governmental Authority or pursuant
to any governmental deposit insurance program or are in the process of
collection and transfer in the ordinary course of business to any deposit
account which is maintained in the name of the Collateral Agent or the


41



--------------------------------------------------------------------------------







Administrative Agent or any Loan Party, or any of them, as the Administrative
Agent may determine, on terms acceptable to the Administrative Agent;
(iv)    Investments in mutual funds substantially all of the assets of which are
securities of the type described in clauses (i), (ii) and (iii) of this
definition;
(v)    Investments by the Loan Parties in deposit accounts (including savings
accounts) in the ordinary course of business with financial institutions (A)
located in the United States of America, and (B) located in a jurisdiction other
than the United States of America in an amount not in excess of $5,000,000 in
the aggregate; and
(vi)    fully collateralized repurchase obligations of any commercial bank
organized under the laws of the United States of America or any state thereof,
having capital and surplus aggregating at least $100,000,000, having a term of
not more than thirty (30) days, with respect to securities issued or fully
guaranteed or insured by the government of the United States of America;
provided that, notwithstanding the foregoing, (i) after the occurrence and
during the continuance of a Cash Dominion Event, no such additional Investments
(other than those described in clause (v) above) shall be permitted to be made
by a Borrower unless either (A) no Loans are then outstanding, or (B) the
Investment is a temporary Investment pending expiration of an Interest Period
for a LIBO Loan, the proceeds of which Investment will be applied to the
Obligations after the expiration of such Interest Period, and (ii) no such
Investments shall be permitted by a Borrower unless such Investments are pledged
by the applicable Borrower to the Administrative Agent as additional collateral
for the Obligations pursuant to such agreements as may be reasonably required by
the Administrative Agent.
“Permitted Overadvance” means an Overadvance determined by the Administrative
Agent, in its reasonable discretion, (a) which is made to maintain, protect or
preserve the Collateral and/or the Lenders’ rights under the Loan Documents, or
(b) which is otherwise in the Lenders’ interests; provided that Permitted
Overadvances shall not (i) exceed five percent of the then Borrowing Base in the
aggregate outstanding at any time and (ii) remain outstanding for more than
thirty consecutive Business Days, unless in case of clause (ii) (A) a
liquidation of all or substantially all of the Collateral is being undertaken,
or (B) the Required Lenders otherwise agree; and provided further that the
foregoing shall not (1) modify or abrogate any of the provisions of Section
2.7(h) regarding the Lenders’ obligations with respect to L/C Disbursements, or
(2) modify or abrogate any of the provisions of Section 2.6 regarding Swingline
Lender’s obligations with respect to Swingline Loans, or (3) result in any claim
or liability against the Administrative Agent (regardless of the amount of any
Overadvance) for “inadvertent Overadvances” (i.e. where an Overadvance results
from changed circumstances beyond the control of the Administrative Agent (such
as a reduction in the collateral value)), and further provided that in no event
shall the Administrative Agent make an Overadvance, if after giving effect
thereto, the principal amount of the Credit Extensions (including any
Overadvance or proposed Overadvance) would exceed the Total Commitments.
“Permitted Stock Repurchase” means a purchase by the Lead Borrower of Capital
Stock of the Lead Borrower so long as, after giving effect to such purchase, (a)
no Default or Event of Default then exists or would arise of a result of making
such purchase, (b) pro forma Excess


42



--------------------------------------------------------------------------------







Availability on a projected basis for the six (6) months following such purchase
exceeds fifteen (15%) percent of the Loan Cap, and (b) the Loan Parties shall
have provided the Administrative Agent with a certificate from a Financial
Officer demonstrating to the reasonable satisfaction of the Administrative Agent
that, on a pro forma basis (after giving effect to such purchase), the Loan
Parties, taken as a whole, are, and will be, Solvent. and (b) the Payment
Conditions are satisfied.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the Adjusted
LIBO Rate for an Interest Period of one month determined at approximately 11:00
a.m. (London time) on such day plus 1.00% per annum and (c) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
“Prime Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Prime Rate in accordance with the provisions of Section 2.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned or leased by any
Loan Party, including all easements, rights‑of‑way, and similar rights relating
thereto and all leases, tenancies, and occupancies thereof.
“Recipient” means the Agents, any Lender, the Issuing Bank or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder.
“Refinancing NotesDebt” means publicly issued or privately placed notes or other
Indebtedness which refinancerefinances all or a portion of the Senior Notes so
long as, after giving effect thereto (i) the aggregate principal amount of the
Senior Notes and Refinancing NotesDebt


43



--------------------------------------------------------------------------------







outstanding after giving effect to the issuance of the Refinancing NotesDebt is
not greater than $350,000,000, (ii) the result of such refinancing shall not
result in a maturity date which is earlier than six (6) months following the
Maturity Date or decreased weighted average life, (iii) the lenders or holders
of suchthe refinancing notesdebt are not afforded covenants, defaults, rights or
remedies, taken as a whole, which are materially more burdensome to the obligor
or obligors than those contained in the Senior Notes or other Indebtedness being
refinanced, (iv) the obligor or obligors under any such refinancing notesdebt
are Loan Parties hereunder, (v) the collateral, if applicable, granted pursuant
to any such refinancing notes does not include any property or assets of such
obligor or obligors other than Accounts, Inventorydebt may be secured by a first
priority Lien on any Collateral of the type that is not included in the
Borrowing Base or any related assets and proceeds thereof, provided that any
Liens in favor of any holders of such refinancing notes shall be junior and
subordinate to the Liens in favor of only and a second priority Lien on any
Collateral of the type included in the Borrowing Base and related assets and
proceeds thereof (provided that the Collateral Agent andfor the benefit of the
Loan Parties is granted a second priority Lien on any assets for which a first
priority Lien is granted to secure such refinancing debt) provided that it shall
be subject at all times to the terms and conditions ofto an intercreditor
agreement with the Agents in form and substance satisfactory to the Agents,
(vi)reasonably acceptable to the Collateral Agent, (vi) the documentation
pursuant to which such refinancing debt shall be issued (including, if such
refinancing debt is secured, the security documents), shall be reasonably
satisfactory to the Collateral Agent, (vii) if the Refinancing Debt is the
refinancing of the Senior Notes, the subordination, to the extent applicable,
and other material provisions of the refinancing notes are no less favorable to
the Lenders than those terms of the Senior Notes being refinanced, and (viiviii)
the refinancing notes areRefinancing Debt is not exchangeable or convertible
into any other Indebtedness which does not comply with clauses (i) through
(vivii) above. For purposes of this definition, if the Senior Notes (23) have
been called for redemption in accordance with the terms of the Senior Notes
Indenture and (23) the Lead Borrower has irrevocably deposited funds in such
amounts as are sufficient to pay and discharge the entire Indebtedness on the
Senior Notes in accordance with the terms of the Senior Notes Indenture and has
satisfied and discharged the Senior Notes Indenture in accordance with the terms
thereof, the Senior Notes will not be considered to be outstanding.
“Register” has the meaning set forth in Section 9.5(c).
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Release” has the meaning set forth in Section 101(22) of CERCLA.


44



--------------------------------------------------------------------------------







“Relevant Date” means (i) in the case of each Lender signatory hereto on the
Effective Date, the Effective Date, and (ii) in the case of each other Lender,
the effective date of the Assignment and Acceptance or other document pursuant
to which it becomes a Lender.
“Required Lenders” means, at any time, at least three (3) Lenders having
Commitments greater than 50% of the Total Commitments, or if the Commitments
have been terminated, Lenders holding in the aggregate greater than 50% of all
Loans and Letters of Credit Outstanding (with the aggregate amount, without
duplication, of each Lender’s risk participation and funded participation in
Letters of Credit and Swingline Loans being deemed “held” by such Lender (and an
Issuing Bank or Swingline Lender) for purposes of this definition), provided
that the Commitment of, and the portion of the Loans and Letters of Credit
Outstanding held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Reserves” means the Inventory Reserves and Availability Reserves.
“Responsible Officer” means with respect to any Borrower, the chief executive
officer or the president or any Financial Officer.
“Restricted Payment” means, with respect to any Person (other than a natural
person): (a) the payment or making of any dividend or other distribution of
property in respect of such Person’s Capital Stock (or any options or warrants
for, or other rights with respect to, such Capital Stock), other than
distributions solely in such Person’s Capital Stock (or any options or warrants
for, or other rights with respect to, such Capital Stock) of the same class; or
(b) the redemption or other acquisition by such Person of any Capital Stock (or
any options or warrants for, or other rights with respect to, such Capital
Stock) of such Person (including without limitation, any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of Capital Stock); provided that
(x) the issuance or redemption of the Lead Borrower’s Capital Stock to or from
any officer, director or employee of any Borrower or any of its Subsidiaries in
the ordinary course of the Lead Borrower’s business (including, without
limitation, in the ordinary operation of the Lead Borrower’s employee benefit
plans or in connection with directors’ plans or compensation), (y) the issuance
to holders of Capital Stock of the Lead Borrower of rights to acquire additional
Capital Stock on the occurrence of any specified event or circumstance, and
(z) any redemption of rights to acquire additional stock under any “poison pill”
rights agreement of the Lead Borrower (as such agreement may be amended or
replaced) but only if the redemption price thereunder is not in excess of the
redemption price under the most recent “poison pill” rights agreement of the
Lead Borrower that existed prior to January 21, 2009, shall not constitute a
Restricted Payment hereunder.
“Restricted Payment Conditions” means, at the time of determination with respect
to a specified Restricted Payment, that (a) no Default or Event of Default then
exists or would arise as a result of the making of such Restricted Payment and
(b) prior to and after giving effect to such Restricted Payment, and on a
projected basis for the two (2) Fiscal Quarters following such Restricted
Payment, Excess Availability shall exceed the greater of (i) fifteen percent
(15%) of the Loan Cap and (ii) $75,000,000; (c) either (i) the Adjusted Fixed
Charge Coverage Ratio, on a pro‑forma basis (in each case, after giving effect
to such Restricted Payment) shall be equal to or


45



--------------------------------------------------------------------------------







greater than 1.0:1.0 or (ii) prior to and after giving effect to such Restricted
Payment, and on a projected basis for the two (2) Fiscal Quarters following such
Restricted Payment, Excess Availability shall exceed twenty‑five percent (25%)
of the Loan Cap; and (d) the Loan Parties shall have provided the Administrative
Agent with a certificate from a Financial Officer demonstrating to the
reasonable satisfaction of the Administrative Agent that, on a pro forma basis
(after giving effect to such Restricted Payment), the Loan Parties, taken as a
whole, are, and will be, Solvent.
“Revolving Loans” means all Loans at any time made by a Lender pursuant to
Article II.
“S&P” means Standard & Poor’s Rating Services, a division of the McGraw‑Hill
Companies, Inc.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”), the federal
government of Canada (including, without limitation, Canadian Sanction Laws) or
other relevant sanctions authority.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) any Governmental Authority,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba
(with respect to Sanctions of the United States of America or its political
subdivisions and only applicable to United States domiciled Loan Parties), Iran,
North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions‑related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Secured Parties” has the meaning assigned to such term in the Borrower Security
Agreement.
“Security Documents” means the Borrower Security Agreement, the Facility
Guaranty, the Facility Guarantors’ Collateral Documents, and each other security
agreement, guaranty or other instrument or document executed and delivered
pursuant to Section 5.15 or any other provision hereof or any other Loan
Document, to secure any of the Obligations.
“Senior Notes Indenture” means the Indenture, dated as of May 11July 27,
20112015, among the Lead Borrower, the guarantors party thereto and Wells Fargo
Bank, National Association, as trustee, pursuant to which the Senior Notes were
issued.


46



--------------------------------------------------------------------------------







“Senior Notes” means the Lead Borrower’s 7.1256.250% Senior Notes due 20192023
issued pursuant to the Senior Notes Indenture.
“Senior Note Repayment Reserve” means the Availability Reserve described in
Section 5.5(b).
“Settlement Date” has the meaning provided in Section 2.8(b).
“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.
“Sidney Rich” has the meaning provided therefor in the Recitals.
“Solvent” means, with respect to any Person on a particular date, that on such
date, (a) at fair valuations, all of the properties and assets of such Person
are greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured, (c)
such Person is able to realize upon its properties and assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will, incur debts beyond such Person’s ability to pay
as such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged.
“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.24).
“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.
“Standby Letter of Credit Fee” means with respect to any Standby Letter of
Credit issued hereunder and the Existing Letters of Credit which are Standby
Letters of Credit, the applicable percentage specified corresponding to the
Average Excess Availability, as set forth below, subject to adjustment from time
to time thereafter:
Level
Average Excess Availability
Applicable Percentage


I
Greater than 50% of the Loan Cap


1.25%


II
Less than or equal to 50% of the Loan Cap


1.50%





47



--------------------------------------------------------------------------------







From the Effective Date through the last day of the first full Fiscal Quarter
following the Effective Date (ending May 2, 2015), the Standby Letter of Credit
Fee shall be 1.50% per annum. The Standby Letter of Credit Fee Percentage shall
thereafter be adjusted quarterly upon the Administrative Agent’s furnishing the
Lead Borrower with a calculation of Average Excess Availability for the
immediately preceding Fiscal Quarter, which calculation shall be furnished
within four (4) Business Days after the end of each Fiscal Quarter. Any such
adjustment shall become effective prospectively on and after the sixth Business
Day after the end of each Fiscal Quarter. If a Default or Event of Default
exists at the time any reduction in the Standby Letter of Credit Fee is to be
implemented, such reduction shall not occur until the first day of the first
calendar month following the date on which such Default or Event of Default is
waived or cured, and at the option of the Administrative Agent or at the
direction of the Required Lenders upon the occurrence and during the continuance
of an Event of Default, the Standby Letter of Credit Fee shall be set at Level
II and shall be determined in the manner set forth in Section 2.14(a)(iii)
hereof; provided further if any Borrowing Base Certificates are at any time
restated or otherwise revised (including as a result of an audit) or if the
information set forth in any Borrowing Base Certificates otherwise proves to be
false or incorrect as of the date of such Borrowing Base Certificate such that
the Standby Letter of Credit Fee would have been higher than was otherwise in
effect during any period, without constituting a waiver of any Default or Event
of Default arising as a result thereof, such Standby Letter of Credit Fee due
under this Agreement shall be immediately recalculated at such higher rate for
any applicable periods and shall be due and payable on demand.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subordinated Debt” means unsecured Indebtedness of any Loan Party entered into
after the Effective Date (including any such Indebtedness that is convertible
into Capital Stock (other than Disqualified Stock)) which is subordinated to
payment of the Obligations on terms and conditions reasonably acceptable to the
Administrative Agent, and any amendments, renewals, restatements, or other
modifications thereof.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50%


48



--------------------------------------------------------------------------------







of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, directly or indirectly
owned, controlled or held, or (b) that is, as of such date, otherwise directly
or indirectly Controlled, by the parent and/or one or more subsidiaries of the
parent. Unless the context otherwise requires, all references in the Loan
Documents to “Subsidiaries” shall be deemed to refer to Subsidiaries of the Lead
Borrower. Notwithstanding anything herein to the contrary, B&H and its
subsidiaries shall not be deemed to be Subsidiaries until such time as the Lead
Borrower directly or indirectly owns 100% of the Capital Stock of B&H.
“Super‑Majority Lenders” means, at any time, Lenders having Commitments equal in
the aggregate to at least 75% of the Total Commitments, or if the Commitments
have been terminated, Lenders holding in the aggregate at least 75% of all Loans
and Letters of Credit Outstanding (with the aggregate amount, without
duplication, of each Lender’s risk participation and funded participation in
Letters of Credit and Swingline Loans being deemed “held” by such Lender (and an
Issuing Bank or Swingline Lender) for purposes of this definition), provided
that the Commitment of, and the portion of the Loans and Letters of Credit
Outstanding held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Super‑Majority Lenders.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made by the Swingline Lender to the Borrowers
pursuant to Section 2.6 hereof.
“Swingline Loan Sublimit” means $50,000,000.


49



--------------------------------------------------------------------------------







“Swingline Note” means a promissory note made by the Borrowers to the Swingline
Lender to evidence the Swingline Loans, in form and substance reasonably
satisfactory to the Swingline Lender.
“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which does not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, would be characterized as Indebtedness of such lessee
without regard to the accounting treatment.    
“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Loans are accelerated and the Commitments
are terminated in accordance with Section 7, (iii) the date of the occurrence of
any Event of Default pursuant to Section 7.1(i) or 7.1(j), or (iv) the effective
date of termination of the Commitments pursuant to Section 2.17 hereof.
“Third Amendment Effective Date” means January 18, 2019.
“Trading with the Enemy Act” has the meaning provided therefor in Section 9.20.
“Total Commitments” means, at any time, the sum of the Commitments at such time.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Prime Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“Unused Commitment” means, on any day, (a) the then Total Commitments minus (b)
the sum of (i) the principal amount of Loans then outstanding (including the
principal amount of Swingline Loans then outstanding), and (ii) the then Letter
of Credit Outstandings and (iii) the then unreimbursed Acceptances.
“Vionic Group” has the meaning provided therefor in the Recitals.
“Vionic International” has the meaning provided therefor in the Recitals.
“Voting Stock” means, with respect to any corporation, the outstanding stock of
all classes (or equivalent interests) which ordinarily, in the absence of
contingencies, entitles holders thereof to vote for the election of directors
(or Persons performing similar functions) of such corporation, even though the
right so to vote has been suspended by the happening of such contingency.


50



--------------------------------------------------------------------------------







“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2.    Terms Generally.
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns or, for natural persons, such
Person’s successors, heirs, executors, administrators and other legal
representatives, (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Sections, Exhibits and Schedules shall be construed to refer to Sections of, and
Exhibits and Schedules to, this Agreement, (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (f) all financial statements and other financial
information provided by the Loan Parties to the Administrative Agent or any
Lender shall be provided with reference to Dollars, and (g) this Agreement and
the other Loan Documents are the result of negotiation among, and have been
reviewed by counsel to, among others, the Loan Parties and the Administrative
Agent and are the product of discussions and negotiations among all parties.
Accordingly, this Agreement and the other Loan Documents are not intended to be
construed against the Administrative Agent or any of the Lenders merely on
account of the Administrative Agent’s or any Lender’s involvement in the
preparation of such documents.
(b)    [Reserved]
1.3.    Accounting Terms.
(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect on
the Effective Date, but inclusive of the impacts of Accounting Standards
Codification No. 842 (ASC 842) which is effective for the Lead Borrower on
February 3, 2019 (other than as set forth in clause (b) below), and otherwise on
a basis consistent with the financial statements referred to in Section 4.1(g)
of this Agreement, provided that, if the Borrowers request an amendment to any
provision hereof to reflect the effect of any change occurring after the date
hereofThird Amendment Effective Date in


51



--------------------------------------------------------------------------------







GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrowers that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such provision shall have been amended in accordance herewith. In the
event that the Loan Parties are required to or elect to adopt the International
Financial Reporting Standards (“IFRS”) prior to the Maturity Date, the Lead
Borrower shall notify the Administrative Agent at least 90 days prior to the
date on which IFRS will apply and the Administrative Agent and the Lead Borrower
shall negotiate in good faith such amendments to this Agreement and the other
Loan Documents are appropriate.
(b)    Notwithstanding the foregoing clause (a), any obligations of a Person
under a lease (whether existing now or entered into in the future) that is not
(or would not be) a Capitaltreated as a Financing Lease Obligation under GAAP as
in effect on the Effective DateASC 842, shall not be treated as a
CapitalFinancing Lease Obligation solely as a result of the adoption of changes
in GAAP outlined by the Financial Accounting Standards Board in its press
release dated March 19, 2009ASC 842. The Agents and the Lenders shall not charge
any fees to the Loan Parties (other than legal fees as provided in Section 9.3)
in connection with any amendment entered into solely pursuant to this Section
1.3.
1.4.    Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding‑up if
there is no nearest number).
1.5.    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by the terms of any
documents related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
1.1.    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Capital Stock at such time.


52



--------------------------------------------------------------------------------







2.    AMOUNT AND TERMS OF CREDIT.
2.1.    Commitment of the Lenders.
(a)    Each Lender severally and not jointly with any other Lender, agrees, upon
the terms and subject to the conditions herein set forth, to extend credit to
the Borrowers on a revolving basis, in the form of Revolving Loans,
participations in Swingline Loans, and Letters of Credit and in an amount not to
exceed the lesser of such Lender’s Commitment or such Lender’s Commitment
Percentage of the Loan Cap, subject to the following limitations:
(i)    The aggregate outstanding amount of the Credit Extensions shall not at
any time exceed the lower of (i) (x) $600,000,000500,000,000, or (y) such
greater amount or lesser amount to which the Total Commitments have then been
increased or decreased by the Borrowers pursuant to Sections 2.2 and/or 2.17
hereof, or (ii) the then amount of the Borrowing Base plus any Permitted
Overadvances.
(ii)    No Lender (other than the applicable Issuing Bank) shall be obligated to
issue any Letter of Credit, and Letters of Credit shall be available from the
Issuing Banks, subject to the ratable participation of all Lenders, as set forth
in Section 2.7. The aggregate Letter of Credit Outstandings shall not at any
time exceed $100,000,000, and the aggregate amount of Letter of Credit
Outstandings with respect to Standby Letters of Credit shall not at any time
exceed $50,000,000.
(iii)    Subject to all of the other provisions of this Agreement, Revolving
Loans that are repaid may be reborrowed prior to the Termination Date. No new
Credit Extension, however, shall be made to the Borrowers after the Termination
Date.
(b)    Each Borrowing of Revolving Loans (other than Swingline Loans) shall be
made by the Lenders pro rata in accordance with their respective Commitments.
The failure of any Lender to make any Loan shall neither relieve any other
Lender of its obligation to fund its Loan in accordance with the provisions of
this Agreement nor increase the obligation of any such other Lender.
2.2.    Increase in Total Commitments.
(a)    So long as no Default or Event of Default exists or would arise
therefrom, the Lead Borrower shall have the right, from time to time, to request
an increase of the Total Commitments by an aggregate amount (for all such
requests) not exceeding (i) $150,000,000the greater of (a) $250,000,000 and (b)
the excess of the Borrowing Base at such time over the sum of the then-effective
Total Commitments at such time, plus (ii) an amount equal to the amount of the
Commitment of any Defaulting Lender whose Commitment has been terminated but who
was not replaced by another Lender or other financial institution at the time of
such termination, as adjusted to reflect any pro rata decrease in the Total
Commitments pursuant to Section 2.17 hereof which occurred after such
termination (the foregoing, individually, an “Increase Option”, and
collectively, the “Increase Options”). Any such request with respect to an
Increase Option shall be first made to all existing Lenders on a pro rata basis.
At the time of sending such request, the Lead Borrower (in consultation with the
Administrative Agent) shall specify the time period within


53



--------------------------------------------------------------------------------







which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).
(b)    Each Lender shall notify the Administrative Agent within such time period
whether or not it agrees to increase its Commitment and, if so, whether by an
amount equal to, greater than, or less than its pro rata share of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment. To the extent that the existing
Lenders decline to increase their Commitments, or decline to increase their
Commitments to the amount requested by the Lead Borrower, the Administrative
Agent, in consultation with the Lead Borrower, will use its commercially
reasonable efforts to arrange for other Persons to become a Lender hereunder and
to issue commitments in an amount equal to the amount of the increase in the
Total Commitments requested by the Lead Borrower and not accepted by the
existing Lenders (each such increase, individually, a “Commitment Increase”, and
collectively, the “Commitment Increases”; each Person issuing, or Lender
increasing, its Commitment in accordance with the terms of this clause (b),
individually, an “Additional Commitment Lender”, and collectively, the
“Additional Commitment Lenders”), provided, however, that (i) no Lender shall be
obligated to provide a Commitment Increase as a result of any such request by
the Borrowers, (ii) any Additional Commitment Lender which is not an existing
Lender shall be subject to the approval of the Administrative Agent, the Lead
Issuing Bank and the Lead Borrower (which approval shall not be unreasonably
withheld or delayed), and (iii) each Commitment Increase shall be in integral
multiples of $1,000,000.00, provided that without the consent of the
Administrative Agent (in consultation with the Lead Borrower), at no time shall
the Commitment of any Additional Commitment Lender which is not an existing
Lender be less than $10,000,000.00.
(c)    No Commitment Increase shall become effective unless and until each of
the following conditions has been satisfied:
(i)    If an Additional Commitment Lender is not an existing Lender, the
Borrowers, the Administrative Agent, and any Additional Commitment Lender shall
have executed and delivered a joinder to the Loan Documents in such form as the
Administrative Agent shall reasonably require;
(ii)    The Borrowers shall have paid such arrangement fees to MLPFSthe
Administrative Agent or its Affiliates as the Lead Borrower and the
Administrative Agent and MLPFS may agree;
(iii)    The Borrowers shall deliver to the Administrative Agent and the Lenders
certificates of the Secretary or Assistant Secretary of each Borrower attaching
a true, complete and correct copy of the resolutions of such Borrower
authorizing the borrowing under such Commitment Increase and certifying that
such resolution is in full force and effect, it being understood and agreed that
such resolutions may be adopted at any time and provide for borrowings under
Commitment Increases from time to time requested;
(iv)    A Note will be issued at the Borrowers’ expense, to each such Additional
Commitment Lender that requests a Note, to be in conformity with requirements


54



--------------------------------------------------------------------------------







of Section 2.9 hereof (with appropriate modification) to the extent necessary to
reflect the new Commitment of such Additional Commitment Lender;
(v)    No Default or Event of Default shall exist at the time of, or arise from,
any Commitment Increase; and
(vi)    The Borrowers and the Additional Commitment Lender shall have delivered
such other instruments, documents and agreements as the Administrative Agent may
reasonably have requested, including, without limitation, in the case of an
Additional Commitment Lender which is a Foreign Lender, such documents as are
set forth in Section 2.28 hereof to evidence an exemption formfrom withholding
tax with respect to payments made to such Additional Commitment Lender.
(d)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Commitment Increase (with each date of such effectiveness
being referred to herein as a “Commitment Increase Date”), and at such time (i)
the Total Commitments under, and for all purposes of, this Agreement shall be
increased by the aggregate amount of such Commitment Increases, (ii) Schedule
1.1 shall be deemed modified, without further action, to reflect the revised
Commitments and Commitment Percentages of the Lenders, and (iii) this Agreement
shall be deemed amended, without further action, to the extent necessary to
reflect such increased Total Commitments.
(e)    In connection with Commitment Increases hereunder, the Lenders and the
Borrowers agree that, notwithstanding anything to the contrary in this
Agreement, (i) the Borrowers shall, in coordination with the Administrative
Agent, (x) repay outstanding Loans of certain Lenders, and obtain Loans from
certain other Lenders (including the Additional Commitment Lenders), or (y) take
such other actions as reasonably may be required by the Administrative Agent, in
each case to the extent necessary so that all of the Lenders effectively
participate in each of the outstanding Loans pro rata on the basis of their
Commitment Percentages (determined after giving effect to any increase in the
Total Commitments pursuant to this Section 2.2), and (ii) the Borrowers shall
pay to the Lenders any Breakage Costs in connection with any repayment and/or
Loans required pursuant to preceding clause (i). Without limiting the
Obligations of the Borrowers provided for in this Section 2.2, the
Administrative Agent and the Lenders agree that they will use their best efforts
to attempt to minimize any Breakage Costs which the Borrowers would otherwise
incur in connection with the implementation of an increase in the Total
Commitments.
2.3.    Changes to Reserves. The Administrative Agent may hereafter, establish
additional Reserves or change any of the foregoing Reserves, in the exercise of
Permitted Discretion of the Administrative Agent upon two (2) Business Days’
prior notice to the Lead Borrower, (during which period the Administrative Agent
shall be available to discuss any such proposed Reserve with the Borrowers);
provided that no such prior notice shall be required for (1) changes to any
Reserves resulting solely by virtue of mathematical calculations of the amount
of the Reserve in accordance with the methodology of calculation previously
utilized, or (2) changes to Reserves or establishment of additional Reserves if
a Material Adverse Effect has occurred or it would be reasonably likely that the
Lenders would be materially and adversely affected were such Reserve not changed
or established prior to the expiration of such two (2) Business Day period.


55



--------------------------------------------------------------------------------







2.4.    Making of Loans.
(a)    Except as set forth in Sections 2.18 and 2.26, Loans (other than
Swingline Loans) by the Lenders shall be either Prime Rate Loans or LIBO Loans
as the Lead Borrower on behalf of the Borrowers may request subject to and in
accordance with this Section 2.4, provided that all Swingline Loans shall be
only Prime Rate Loans. All Loans made pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, be Loans of the same Type. Each
Lender may fulfill its Commitment with respect to any Loan by causing any
lending office of such Lender to make such Loan; but any such use of a lending
office shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of the applicable Note. Each Lender shall, subject to
its overall policy considerations, use reasonable efforts (but shall not be
obligated) to select a lending office (or transfer its Loans to another lending
office) which will not result in the payment of increased costs by the Borrowers
pursuant to Section 2.25. Subject to the other provisions of this Section 2.4
and the provisions of Section 2.26, Borrowings of Loans of more than one Type
may be incurred at the same time, but no more than fifteen (15) Borrowings of
LIBO Loans may be outstanding at any time.
(b)    The Lead Borrower shall give the Administrative Agent (i) in the case of
each LIBO Borrowing, at least three (3) Business Days’, and (ii) in the case of
each Borrowing of Prime Rate Loans on the date of the requested Borrowing, prior
irrevocable written notice of borrowing (which may be by electronic
transmission) delivered to the Administrative Agent in the form attached hereto
as Exhibit E. Any such notice, to be effective, must be received by the
Administrative Agent not later than 12:00 noon., Boston time, on the third
Business Day in the case of LIBO Loans prior to the date, and on the same
Business Day in the case of Prime Rate Loans, on which such Borrowing is to be
made. Such notice shall be irrevocable and shall specify the amount of the
proposed Borrowing (which shall be in an integral multiple of $1,000,000, but
not less than $5,000,000 in the case of LIBO Loans) and the date thereof (which
shall be a Business Day). Unless otherwise directed in such notice and so long
as no Cash Dominion Event has occurred and is continuing, the proceeds of Loans
shall be credited to Account No. 5045183372 maintained by the Borrowers with
Bank of America. Such notice shall specify whether the Borrowing then being
requested is to be a Borrowing of Prime Rate Loans or LIBO Loans and, if LIBO
Loans, the Interest Period with respect thereto. If no election of Interest
Period is specified in any such notice for a Borrowing of LIBO Loans, such
notice shall be deemed a request for an Interest Period of one month. If no
election is made as to the Type of Loan, such notice shall be deemed a request
for a Borrowing of Prime Rate Loans. The Administrative Agent shall promptly
notify each Lender of its proportionate share of such Borrowing, the date of
such Borrowing, the Type of Borrowing being requested and the Interest Period or
Interest Periods applicable thereto, as appropriate. On the borrowing date
specified in such notice, each Lender shall make its share of the Borrowing
available at the office of the Administrative Agent at 100 Federal Street,
Boston, Massachusetts 02110, no later than 3:00 p.m., Boston time, in
immediately available funds. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative


56



--------------------------------------------------------------------------------







Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the Federal Funds Effective Rate or (ii) in the
case of the Borrowers, the interest rate applicable to Prime Rate Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Upon receipt of the
funds made available by the Lenders to fund any Borrowing hereunder, the
Administrative Agent shall disburse such funds in the manner specified in the
notice of borrowing delivered by the Lead Borrower and shall use reasonable
efforts to make the funds so received from the Lenders available to the
Borrowers no later than 3:00 p.m., Boston time.
(c)    The Administrative Agent, without the request of the Lead Borrower, may,
to the extent not timely paid, advance any interest, fee, service charge, or
other payment to which any Agent or their Affiliates or any Lender is entitled
from any Borrower pursuant hereto or any other Loan Document and may charge the
same to the Loan Account notwithstanding that an Overadvance may result thereby;
provided that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Credit Extensions
(including any Overadvance or proposed Overadvance) would exceed the Total
Commitments. The Administrative Agent shall advise the Lead Borrower in writing
of any such advance or charge promptly after the making thereof. Such action on
the part of the Administrative Agent shall not constitute a waiver of the
Administrative Agent’s rights and each Borrower’s obligations under Section 2.4.
Any amount which is added to the principal balance of the Loan Account as
provided in this Section 2.4(c) shall bear interest at the interest rate then
and thereafter applicable to Prime Rate Loans.
2.5.    Overadvances. The Agents and the Lenders have no obligation to make any
Loan or to provide any Letter of Credit or Acceptance if an Overadvance would
result. The Administrative Agent may, in its discretion, make Permitted
Overadvances without the consent of the Lenders and each Lender shall be bound
thereby. Any Permitted Overadvances may constitute Swingline Loans. The making
of any Permitted Overadvance is for the benefit of the Borrowers; such Permitted
Overadvances constitute Revolving Loans and Obligations. The making of any such
Permitted Overadvances on any one occasion shall not obligate the Administrative
Agent or any Lender to make or permit any Permitted Overadvances on any other
occasion or to permit such Permitted Overadvances to remain outstanding.
2.6.    Swingline Loans.
(a)    The Swingline Lender is authorized by the Lenders and shall, subject to
the provisions of this Section, make Swingline Loans up to the Swingline Loan
Sublimit in the aggregate outstanding at any time (which requests for Borrowings
of Swingline Loans shall be in minimum integrals of $500,000) consisting only of
Prime Rate Loans, upon a notice of Borrowing received by the Administrative
Agent and the Swingline Lender (which notice, at the Swingline Lender’s
discretion, may be submitted prior to 1:00 p.m., Boston time, on the Business
Day on which such Swingline Loan is requested). Swingline Loans shall be subject
to periodic settlement with the Lenders under Section 2.8 below.


57



--------------------------------------------------------------------------------







(b)    Swingline Loans may be made only in the following circumstances: (A) for
administrative convenience, the Swingline Lender shall, at the Lead Borrower’s
request, make Swingline Loans in reliance upon the Borrowers’ actual or deemed
representations under Section 4.2, that the applicable conditions for borrowing
are satisfied or (B) for Permitted Overadvances; provided that the Swingline
Lender shall not be obligated to make any Swingline Loan if it shall determine
(which determination shall be conclusive and binding absent manifest error) that
it has, or by such Credit Extension may have, Fronting Exposure. If the
conditions for borrowing under Section 4.2 cannot be fulfilled at the time of a
requested Swingline Loan, the Lead Borrower shall give immediate notice thereof
to the Administrative Agent and the Swingline Lender (a “Noncompliance Notice”),
and the Administrative Agent shall promptly provide each Lender with a copy of
the Noncompliance Notice. If the conditions for borrowing under Section 4.2
cannot be fulfilled, the Required Lenders may direct the Swingline Lender to,
and the Swingline Lender thereupon shall, cease making Swingline Loans (other
than Permitted Overadvances) until such conditions can be satisfied or are
waived in accordance with Section 9.2. Unless the Required Lenders so direct the
Swingline Lender, the Swingline Lender may, but is not obligated to, continue to
make Swingline Loans beginning one Business Day after the Non‑Compliance Notice
is furnished to the Lenders. Notwithstanding the foregoing, no Swingline Loans
shall be made pursuant to this subsection (b) (other than Permitted
Overadvances) if the aggregate outstanding amount of the Credit Extensions would
exceed the Loan Cap.
2.7.    Letters of Credit and Acceptances.
(a)    Letters of Credit Issued and Acceptances Created.
(i)    Letters of Credit Issued and Acceptances Created by the Issuing Banks.
Subject to the terms and conditions of this Agreement, if requested by the Lead
Borrower on behalf of the Borrowers, each Issuing Bank agrees to issue one or
more Commercial Letters of Credit or Standby Letters of Credit and one or more
Acceptances, in each case denominated in Dollars, Canadian Dollars or Euros (it
being agreed and understood that an Acceptance may be rejected for payment by an
Issuing Bank as an Acceptance Lender if it is not in compliance with any
underlying application, agreement, or Letter of Credit relating thereto) for the
account of any of the Borrowers or any Subsidiary thereof, whether or not a Loan
Party (whether one or more) or in support of an obligation of any Loan Party or
any of the Borrowers’ Subsidiaries, whether or not a Loan Party, in each case at
any time and from time to time after the date hereofThird Amendment Effective
Date and prior to the Termination Date.
(ii)    Intentionally Omitted.
(iii)    In General. No Letter of Credit or Acceptance shall be issued if after
giving effect to such issuance (A) the aggregate Letter of Credit Outstandings
shall exceed $100,000,000, or (B) the aggregate Letter of Credit Outstandings
with respect to Standby Letters of Credit shall exceed $50,000,000 or (C) the
aggregate Credit Extensions would exceed the limitation set forth in Section
2.1(a)(i); and provided, further, that no Letter of Credit or Acceptance shall
be issued if (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable
Issuing Bank or Acceptance Lender from issuing such Letter of Credit or


58



--------------------------------------------------------------------------------







Acceptance, or any law applicable to such Issuing Bank or Acceptance Lender or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank or Acceptance
Lender shall prohibit, or request that such Issuing Bank or Acceptance Lender
refrain from, the issuance of letters of credit or acceptances generally or such
Letter of Credit or Acceptance in particular or shall impose upon such Issuing
Bank or Acceptance Lender with respect to such Letter of Credit or Acceptance
any restriction, reserve or capital requirement (for which such Issuing Bank or
Acceptance Lender is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon such Issuing Bank or Acceptance Lender any
unreimbursed loss, cost or expense (for which such Issuing Bank or Acceptance
Lender is not otherwise compensated hereunder) which was not applicable on the
Effective Date and which such Issuing Bank or Acceptance Lender in good faith
deems material to it, (ii) the issuance of such Letter of Credit or Acceptance
would violate one or more policies of such Issuing Bank or Acceptance Lender
applicable to letters of credit or acceptances generally, (iii) a default of any
Lender’s obligations to fund hereunder exists or any Lender is at such time a
Defaulting Lender hereunder, unless such Issuing Bank or Acceptance Lender has
entered into arrangements satisfactory to such Issuing Bank or Acceptance Lender
with the Borrowers or such Lender to eliminate such Issuing Bank’s or Acceptance
Lender’s Fronting Exposure with respect to such Lender, or (iv) such Issuing
Bank or Acceptance Lender shall have received notice from the Administrative
Agent or the Required Lenders that the conditions to such issuance have not been
met. Each Issuing Bank and Acceptance Lender (other than the Lead Issuing Bank
or any of its Affiliates) shall notify the Administrative Agent in writing on
each Business Day of all Letters of Credit and Acceptances issued on the prior
Business Day by such Issuing Bank or Acceptance Lender, provided that (A) until
the Administrative Agent advises any such Issuing Bank or Acceptance Lender that
the provisions of Section 4.2 are not satisfied, or (B) the aggregate amount of
the Letters of Credit and Acceptances issued in any such week exceeds such
amount as shall be agreed by the Administrative Agent and such Issuing Bank or
Acceptance Lender, such Issuing Bank or Acceptance Lender shall be required to
so notify the Administrative Agent in writing only once each week of the Letters
of Credit and Acceptances issued by such Issuing Bank or Acceptance Lender
during the immediately preceding week as well as the daily amounts outstanding
for the prior week, such notice to be furnished on such day of the week as the
Administrative Agent and such Issuing Bank or Acceptance Lender may agree.
(b)    Each Standby Letter of Credit shall expire no later than the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is ten (10)
Business Days prior to the Maturity Date, provided that upon the request of the
applicable Borrower and subject to the other requirements of this Section, the
Leading Issuing Bank shall, and each other applicable Issuing Bank may, in its
sole and absolute discretion, agree to issue one or more Standby Letters of
Credit that have automatic extension provisions (each, an “Auto‑Extension Letter
of Credit”); provided that any such Auto‑Extension Letter of Credit must permit
such Issuing Bank to prevent any such extension at least once in each
twelve‑month period (commencing with the date of issuance of such Standby Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non‑Extension Notice Date”) in each such twelve‑month period to be
agreed upon at the time such Standby Letter of Credit is issued. Unless


59



--------------------------------------------------------------------------------







otherwise directed by the applicable Issuing Bank, the Lead Borrower shall not
be required to make a specific request to such Issuing Bank for any such
extension. Once an Auto‑Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable Issuing
Bank to permit the extension of such Standby Letter of Credit at any time to an
expiry date not later than the date that is ten (10) Business Days prior to the
Maturity Date; provided, however, that such Issuing Bank shall not permit any
such extension if (A) the applicable Issuing Bank has determined that it would
not be permitted, or would have no obligation, at such time to issue such
Standby Letter of Credit in its revised form (as extended) under the terms
hereof, or (B) it has received notice (which may be by telephone or in writing)
on or before the day that is five Business Days before the Non‑Extension Notice
Date (1) from the Administrative Agent that the Required Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Lender or
the Lead Borrower that one or more of the applicable conditions specified in
Section 4.2 is not then satisfied, and in each such case directing such Issuing
Bank not to permit such extension.
(c)    Each Commercial Letter of Credit shall expire no later than the close of
business on the earlier of (i) the date 180 days after the date of the issuance
of such Commercial Letter of Credit and (ii) the date that is ten (10) Business
Days prior to the Maturity Date; provided that the applicable Borrower may
request that the applicable Issuing Bank issue a Commercial Letter of Credit
with an expiration date after the Maturity Date, provided further that with
respect to any such Commercial Letter of Credit, the Borrowers shall deposit in
the Cash Collateral Account an amount in cash equal to 105% of each such Letter
of Credit Outstandings thirty (30) days prior to the Maturity Date.
(d)    Each Acceptance shall expire no later than the close of business on the
earlier of (i) the date 180 days after the date of the issuance of such
Acceptance and (ii) the date that is five (5) Business Days prior to the
Maturity Date; provided that the applicable Borrower may request that the
applicable Acceptance Lender issue an Acceptance with an expiration date after
the Maturity Date, provided further that with respect to any such Acceptance,
the Borrowers shall deposit in the Cash Collateral Account an amount in cash
equal to 105% of each such Acceptance Letter of Credit Outstandings thirty (30)
days prior to the Maturity Date.
(e)    Drafts drawn under any Letter of Credit or Acceptance shall be reimbursed
by the Borrowers by paying to the Administrative Agent an amount equal to such
drawing (together with interest as provided in Section 2.7(g)) not later than
1:00 p.m., Boston time, on the Business Day immediately following the day that
the Lead Borrower receives notice of such drawing, provided that the Lead
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.4 that such payment be financed with a Revolving
Loan consisting of a Prime Rate Loan, or a Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrowers’ obligation to make such
payment shall be discharged and replaced by the resulting Prime Rate Loan or
Swingline Loan. The applicable Issuing Bank or Acceptance Lender, as applicable,
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit or an Acceptance. The
applicable Issuing Bank or Acceptance Lender, as applicable, shall promptly
notify the Administrative Agent and the Lead Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank or Acceptance
Lender, as applicable, has made or will make payment thereunder, provided that
any failure to give or delay in giving


60



--------------------------------------------------------------------------------







such notice shall not relieve the Borrowers of their obligation to reimburse
such Issuing Bank or Acceptance Lender and the Lenders with respect to any such
payment.
(f)    If an Issuing Bank shall make any L/C Disbursement or an Acceptance
Lender shall make any disbursement pursuant to an Acceptance, then, unless the
Borrowers shall reimburse such Issuing Bank or Acceptance Lender, as applicable,
in full on the date such payment is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such payment is made to but
excluding the date that the Borrowers reimburse such Issuing Bank or Acceptance
Lender, as applicable, therefor, at the rate per annum then applicable to Prime
Rate Loans, provided that if the Borrowers fail to reimburse such Issuing Bank
or Acceptance Lender, as applicable, when due pursuant to paragraph (e) of this
Section, then Section 2.11 shall apply. Interest accrued pursuant to this
paragraph shall be for the account of such Issuing Bank or Acceptance Lender, as
applicable, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (h) of this Section to reimburse such Issuing Bank
or Acceptance Lender, as applicable, shall be for the account of such Lender to
the extent of such payment.
(g)    Immediately upon the issuance of any Letter of Credit by an Issuing Bank
(or the amendment of a Letter of Credit increasing the amount thereof) or the
issuance of any Acceptance by an Acceptance Lender (or the amendment of an
Acceptance increasing the amount thereof), and without any further action on the
part of such Issuing Bank or Acceptance Lender, such Issuing Bank or Acceptance
Lender, as applicable, shall be deemed to have sold to each Lender, and each
such Lender shall be deemed unconditionally and irrevocably to have purchased
from such Issuing Bank or Acceptance Lender, without recourse or warranty, an
undivided interest and participation, to the extent of such Lender’s Commitment
Percentage, in such Letter of Credit or Acceptance, each drawing thereunder and
the obligations of the Borrowers under this Agreement and the other Loan
Documents with respect thereto. Upon any change in the Commitments pursuant to
Section 2.2, 2.17, and/or 9.5, it is hereby agreed that with respect to all
Letter of Credit Outstandings, there shall be an automatic adjustment to the
participations hereby created to reflect the new Commitment Percentages of the
assigning and assignee Lenders and any Additional Commitment Lender. Any action
taken or omitted by such Issuing Bank or Acceptance Lender under or in
connection with a Letter of Credit or Acceptance, if taken or omitted in the
absence of gross negligence, bad faith or willful misconduct, shall not create
for such Issuing Bank or Acceptance Lender, as applicable, any resulting
liability to any Lender.
(h)    In the event that an Issuing Bank makes any L/C Disbursement or an
Acceptance Lender makes any disbursement pursuant to an Acceptance, and the
Borrowers shall not have reimbursed such amount in full to such Issuing Bank or
Acceptance Lender, as applicable, pursuant to Section 2.7(e), such Issuing Bank
or Acceptance Lender, as applicable, shall promptly notify the Administrative
Agent, which shall promptly notify each Lender of such failure, and each Lender
shall promptly and unconditionally pay to the Administrative Agent for the
account of such Issuing Bank or Acceptance Lender, as applicable, the amount of
such Lender’s Commitment Percentage of such unreimbursed payment and in same day
funds. If such Issuing Bank or Acceptance Lender, as applicable, so notifies the
Administrative Agent, and the Administrative Agent so notifies the Lenders prior
to 12:00 noon, Boston time, on any Business Day, each such Lender shall make
available to such Issuing Bank or Acceptance Lender, as applicable, such
Lender’s Commitment Percentage of the amount of such payment on such Business
Day in same day funds (or if such notice is received by the Lenders after 12:00
noon., Boston time on the day


61



--------------------------------------------------------------------------------







of receipt, payment shall be made on the immediately following Business Day). If
and to the extent such Lender shall not have so made its Commitment Percentage
of the amount of such payment available to such Issuing Bank or Acceptance
Lender, as applicable, such Lender agrees to pay to such Issuing Bank or
Acceptance Lender, as applicable, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such Issuing Bank or Acceptance
Lender, as applicable, at the Federal Funds Effective Rate. Each Lender agrees
to fund its Commitment Percentage of such unreimbursed payment notwithstanding a
failure to satisfy any applicable lending conditions or the provisions of
Sections 2.1 or 2.7, or the occurrence of the Termination Date. The failure of
any Lender to make available to such Issuing Bank or Acceptance Lender, as
applicable, its Commitment Percentage of any payment under any Letter of Credit
or Acceptance shall neither relieve any Lender of its obligation hereunder to
make available to such Issuing Bank or Acceptance Lender, as applicable, its
Commitment Percentage of any payment under any Letter of Credit or Acceptance on
the date required, as specified above, nor increase the obligation of such other
Lender. Whenever any Lender has made payments to an applicable Issuing Bank or
Acceptance Lender, as applicable, in respect of any reimbursement obligation for
any Letter of Credit or Acceptance, such Lender shall be entitled to share
ratably, based on its Commitment Percentage, in all payments and collections
thereafter received on account of such reimbursement obligation.
(i)    Whenever the Borrowers desire that an Issuing Bank issue a Letter of
Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit) or that an Acceptance Lender issue an Acceptance (or the amendment,
renewal or extension of an outstanding Acceptance), the Lead Borrower shall give
to such Issuing Bank or Acceptance Lender, as applicable, and the Administrative
Agent at least three (3) Business Days’ prior written (including telegraphic,
telex, facsimile or cable communication) notice (or such shorter period as may
be agreed upon in writing by such Issuing Bank or Acceptance Lender, as
applicable and Lead Borrower) specifying the date on which the proposed Letter
of Credit or Acceptance is to be issued, amended, renewed or extended (which
shall be a Business Day), the stated amount of the Letter of Credit or
Acceptance so requested, the expiration date of such Letter of Credit or
Acceptance, the name and address of the beneficiary thereof, and the provisions
thereof. If requested by such Issuing Bank or Acceptance Lender, as applicable,
the Borrowers shall also submit a letter of credit application on such Issuing
Bank’s or Acceptance Lender’s, as applicable, standard form in connection with
any request for the issuance, amendment, renewal or extension of a Letter of
Credit or Acceptance.
(j)    The obligations of the Borrowers to reimburse the applicable Issuing Bank
for any L/C Disbursement and the applicable Acceptance Lender for any
disbursement pursuant to an Acceptance shall be unconditional and irrevocable
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including, without limitation: (i) any lack of validity or
enforceability of any Letter of Credit or Acceptance; (ii) the existence of any
claim, setoff, defense or other right which the Borrowers may have at any time
against a beneficiary of any Letter of Credit or Acceptance or against such
Issuing Bank or Acceptance Lender, as applicable, or any of the Lenders, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under any Letter of Credit or Acceptance proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate


62



--------------------------------------------------------------------------------







in any respect; (iv) payment by such Issuing Bank or Acceptance Lender, as
applicable, of any Letter of Credit or Acceptance against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit or Acceptance; (v) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder; or (vi) the fact that any Event of Default shall have occurred and be
continuing. None of the Administrative Agent, the Lenders, the Issuing Banks,
the Acceptance Lenders or any of their Affiliates shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or Acceptance or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or Acceptance (including any document required
to make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Bank or Acceptance Lender, provided that the foregoing shall not be construed to
excuse such Issuing Bank or Acceptance Lender, as applicable, from liability to
the Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by Applicable Law) suffered by the Borrowers that are caused by
such Issuing Bank’s or Acceptance Lender’s, as applicable, failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit or Acceptance comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of any Issuing Bank or Acceptance Lender, as applicable
(as finally determined by a court of competent jurisdiction), such Issuing Bank
or Acceptance Lender, as applicable, shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in compliance with the terms of a
Letter of Credit or Acceptance, the applicable Issuing Bank or Acceptance
Lender, as applicable, may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit or Acceptance.
(k)    If any Event of Default shall occur and be continuing, on the Business
Day that the Lead Borrower receives notice from the Administrative Agent or the
Required Lenders (if such notice is received prior to 3:00 p.m. or on the next
Business Day if such notice is received thereafter) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrowers shall deposit in the
Cash Collateral Account an amount in cash equal to 105% of the Letter of Credit
Outstandings as of such date plus any accrued and unpaid interest thereon. Each
such deposit shall be held by the Collateral Agent as collateral for the payment
and performance of the Obligations of the Borrowers under this Agreement. The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such Cash Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Collateral Agent at the request of
the Lead Borrower and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such Cash Collateral Account shall be
applied by the Collateral Agent to reimburse the applicable Issuing Bank for
payments on


63



--------------------------------------------------------------------------------







account of drawings under Letters of Credit for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the Letter of Credit Outstandings
at such time or, if the Loans have matured or the maturity of the Loans has been
accelerated, be applied to satisfy other Obligations of the Borrowers under this
Agreement. Amounts held in such Cash Collateral Account shall be released to the
Borrowers at such time as such Event of Default is cured or waived and no other
Event of Default is then continuing.
(l)    The Borrowers, the Administrative Agent and the Lenders agree that the
Existing Letters of Credit shall be deemed Letters of Credit hereunder as if
issued by an Issuing Bank, and the Existing Acceptances shall be deemed
Acceptances hereunder as if issued by an Acceptance Lender.
(m)    For purposes of calculating the outstanding Credit Extensions, the
Administrative Agent shall, monthly or more frequently in the Administrative
Agent’s sole discretion, make the necessary exchange rate calculations for any
Letters of Credit denominated in currency other than Dollars, to determine
whether any such excess exists on such date.
(n)    All reimbursements to be made by the Loan Parties with respect to Letters
of Credit shall be made in Dollars or in such other currency as the Letter of
Credit is denominated. All participations in Letters of Credit by the Lenders
shall be made in such currency as the Letter of Credit is denominated or in the
Dollar Equivalent thereof.
(o)    Unless otherwise expressly agreed by the applicable Issuing Bank and the
Lead Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each Standby Letter of Credit, and (ii) the rules of the UCP shall
apply to each Commercial Letter of Credit. Notwithstanding the foregoing, except
to the extent that a court of competent jurisdiction has determined in a final,
non‑appealable judgment that such Issuing Bank has acted with gross negligence
or willful misconduct, no Issuing Bank shall be responsible to the Borrowers
for, and such Issuing Bank’s rights and remedies against the Borrowers shall not
be impaired by, any action or inaction of such Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where such Issuing Bank or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade ‑ International
Financial Services Association (BAFT‑IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.
2.8.    Settlements Amongst Lenders.
(a)    The Swingline Lender may, at any time, and shall, not less frequently
than weekly, on behalf of the Borrowers (which hereby authorize the Swingline
Lender to act in their behalf in that regard) request the Administrative Agent
to cause the Lenders to make a Revolving Loan (which shall be a Prime Rate Loan)
in an amount equal to such Lender’s Commitment Percentage of the outstanding
amount of Swingline Loans made in accordance with Section 2.6, which request may
be made regardless of whether the conditions set forth in Section 4 have been


64



--------------------------------------------------------------------------------







satisfied. Upon such request, each Lender shall make available to the
Administrative Agent the proceeds of such Revolving Loan for the account of the
Swingline Lender. If the Swingline Lender requires a Revolving Loan to be made
by the Lenders and the request therefor is received at or prior to 1:00 p.m.,
Boston time, on a Business Day, such transfers shall be made in immediately
available funds no later than 3:00 p.m., Boston time, that day; and, if the
request therefor is received after 1:00 p.m., Boston time, then no later than
3:00 p.m., Boston time, on the next Business Day. The obligation of each Lender
to transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent or the Swingline Lender. If and to the
extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent at the Federal
Funds Effective Rate.
(b)    The amount of each Lender’s Commitment Percentage of outstanding
Revolving Loans (and Swingline Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans and repayments of Revolving
Loans and Swingline Loans received by the Administrative Agent as of 3:00 p.m.,
Boston time, on the first Business Day following the end of the period specified
by the Administrative Agent (such date, the “Settlement Date”).
(c)    The Administrative Agent shall deliver to each of the Lenders promptly
after the Settlement Date a summary statement of the amount of outstanding
Revolving Loans and Swingline Loans for the period and the amount of repayments
received for the period. As reflected on the summary statement: each Lender
shall transfer to the Administrative Agent (as provided below), or the
Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Revolving Loans made by each Lender shall be equal to such Lender’s
applicable Commitment Percentage of Revolving Loans outstanding as of such
Settlement Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received at or prior to 1:00 p.m.,
Boston time, on a Business Day, such transfers shall be made in immediately
available funds no later than 3:00 p.m., Boston time, that day; and, if received
after 1:00 p.m., Boston time, then no later than 3:00 p.m., Boston time, on the
next Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Lender shall not have so made its
transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent at the Federal Funds Effective Rate.
2.9.    Notes; Repayment of Loans.
(a)    To the extent requested by a Lender, the Loans made by such Lender shall
be evidenced by a Note duly executed on behalf of the Borrowers, in
substantially the form attached hereto as Exhibit B, payable to the order of
such Lender in an aggregate principal amount equal to such Lender’s Commitment.
(b)    Each Lender is hereby authorized by the Borrower to endorse on a schedule
attached to each Note delivered to such Lender (or on a continuation of such
schedule attached to


65



--------------------------------------------------------------------------------







such Note and made a part thereof), or otherwise to record in such Lender’s
internal records, an appropriate notation evidencing the date and amount of each
Loan from such Lender, each payment and prepayment of principal of any such
Loan, each payment of interest on any such Loan and the other information
provided for on such schedule; provided, however, that the failure of any Lender
to make such a notation or any error therein shall not affect the obligation of
the Borrowers to repay the Loans made by such Lender in accordance with the
terms of this Agreement and the applicable Notes.
(c)    Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and an indemnity in form and
substance reasonably satisfactory to the Lead Borrower, and upon cancellation of
such Note, the Borrowers will issue, in lieu thereof, a replacement Note in
favor of such Lender, in the same principal amount thereof and otherwise of like
tenor.
2.10.    Interest on Loans.
(a)    Subject to Section 2.11, each Prime Rate Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as applicable) at a rate per annum that shall be equal to the then
Prime Rate, plus the Applicable Margin for Prime Rate Loans.
(b)    Subject to Section 2.11, each LIBO Loan shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal, during each Interest Period applicable thereto, to the
Adjusted LIBO Rate for such Interest Period, plus the Applicable Margin for LIBO
Loans.
(c)    Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date, after the
Termination Date on demand and (with respect to LIBO Loans) upon any repayment
or prepayment thereof (on the amount prepaid).
2.11.    Default Interest. Effective upon the occurrence of any Event of Default
and at all times thereafter while such Event of Default is continuing, at the
option of the Administrative Agent or upon the direction of the Required
Lenders, interest shall accrue on all outstanding Loans (including Swingline
Loans) (after as well as before judgment, as and to the extent permitted by law)
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 360, 365 or 366 days, as applicable) equal to the rate (including
the Applicable Margin for Loans) in effect from time to time plus 2.00% per
annum, and such interest shall be payable on demand.
2.12.    Certain Fees. The Borrowers shall pay to the Administrative Agent, for
the account of the Administrative Agent, the fees set forth in the Fee Letter as
and when payment of such fees is due as therein set forth.
2.13.    Commitment Fee.The Borrowers shall pay to the Administrative Agent for
the account of the Lenders, a commitment fee (the “Commitment Fee”) equal to
0.250.20% per annum (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as applicable), multiplied by the average daily
balance of the Unused Commitment for each day


66



--------------------------------------------------------------------------------







commencing on and including the Effective Date and ending on but excluding the
Termination Date.
The Commitment Fee so accrued in any calendar quarter shall be payable on or
prior to the fifteenth day of each January, April, July, and October, in
arrears, commencing January 15, 2015, except that all Commitment Fees so accrued
as of the Termination Date shall be payable on the Termination Date. The
Administrative Agent shall pay the Commitment Fee to the Lenders based upon
their Commitment Percentages.
2.14.    Letter of Credit Fees.
(a)    The Borrowers shall pay the Administrative Agent, for the account of the
Lenders in accordance with their respective Commitment Percentages, on the
fifteenth day of each January, April, July and October, in arrears, a fee (each,
a “Letter of Credit Fee”) equal to the following per annum percentages
multiplied by the face amount of each of the following categories of Letters of
Credit outstanding during the subject quarter:
(i)    Each Standby Letter of Credit: At the then applicable Standby Letter of
Credit Fee.
(ii)    Each Commercial Letter of Credit: At the then applicable Commercial
Letter of Credit Fee.
(iii)    After the occurrence and during the continuance of an Event of Default,
at the option of the Administrative Agent or upon the direction of the Required
Lenders, the Letter of Credit Fees set forth in clauses (i) and (ii) above,
shall be increased by an amount equal to two percent (2%) per annum.
(b)    The Borrowers shall pay to the applicable Issuing Bank for its own
account a fronting fee (the “Fronting Fee”) with respect to each Letter of
Credit issued by it, at a rate equal to 0.125% percent per annum, computed on
the amount of such Letter of Credit, and payable on the fifteenth day of each
January, April, July and October, in arrears. In addition, the Borrowers shall
pay to the applicable Issuing Bank, in addition to the Letter of Credit Fees
otherwise provided for hereunder, fees and charges in connection with the
issuance, negotiation, settlement, amendment and processing of each Letter of
Credit issued by such Issuing Bank in the amounts as such Issuing Bank and the
Lead Borrower may agree.
(c)    All Letter of Credit Fees shall be computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as applicable.
2.15.    Acceptance Fee.The Borrowers agree to pay to the Administrative Agent,
for the account of the Lenders, in accordance with their respective Commitment
Percentages, for each Acceptance, a fee (the “Acceptance Fee”) equal to the
Acceptance Fee Percentage, multiplied by the face amount of each Acceptance,
plus all reasonable out‑of‑pocket costs, fees, and expenses incurred by the
applicable Acceptance Lender in connection with the application for, processing
of, issuance of, or amendment to any Acceptance. The Acceptance Fee shall be
payable in arrears on the fifteenth day of each January, April, July, and
October and on the Termination Date for any three (3) month period, or shorter
period if calculated for the period beginning on the Effective


67



--------------------------------------------------------------------------------







Date or for such period ending on the Termination Date, in which an Acceptance
was issued and/or in which an Acceptance remained outstanding. After the
occurrence and during the continuance of an Event of Default, at the option of
the Administrative Agent or upon the direction of the Required Lenders, the
Acceptance Fee shall be increased by an amount equal to two percent (2%) per
annum. Subject to Section 9.14, the Acceptance Fee shall be computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
applicable. In addition, the Borrowers shall pay to the Acceptance Lender for
its own account a fronting fee with respect to each Acceptance, at a rate equal
to 0.125% percent per annum, computed on the amount of such Acceptance, computed
on the basis of the actual number of days elapsed over a year of 365 or 366
days, as applicable, and payable on the fifteenth day of each January, April,
July and October, in arrears.
2.16.    Nature of Fees. All fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent, for the respective accounts of the
Administrative Agent, the Issuing Banks, the Acceptance Lenders and the Lenders,
as provided herein. All fees shall be fully earned on the date when due and
shall not be refundable under any circumstances.
2.17.    Termination or Reduction of Commitments. Upon at least ten (10)
Business Days’ prior written notice to the Administrative Agent, the Lead
Borrower may at any time in whole permanently terminate the Total Commitments.
In addition, upon at least five (5) Business Days’ prior written notice to the
Administrative Agent, the Lead Borrower may at any time in part permanently
reduce the Total Commitments. Each such reduction shall be in the principal
amount of $5,000,000 or any multiple of $5,000,000; provided that the Borrowers
shall not terminate or reduce (A) the Total Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Credit Extensions
outstanding would exceed the Total Commitments, (B) the sublimit for Letters of
Credit set forth in Section 2.1(a)(ii) if, after giving effect thereto, the
Letter of Credit Outstandings not fully cash collateralized hereunder would
exceed such sublimit, and (C) the sublimit for Swingline Loans set forth in
Section 2.6(a) hereof if, after giving effect thereto, and to any concurrent
payments hereunder, the outstanding amount of Swingline Loans hereunder would
exceed such sublimit. If, after giving effect to any reduction of the Total
Commitments, the sublimit for Letters of Credit set forth in Section 2.1(a)(ii)
hereof or the sublimit for Swingline Loans set forth in Section 2.6(a) hereof
exceeds the amount of the Total Commitments, such sublimits shall be
automatically reduced by the amount of such excess. Each such reduction or
termination shall (i) be applied ratably to the Commitment of each Lender and
(ii) be irrevocable when given. At the effective time of each such reduction or
termination, the Borrowers shall pay to the Administrative Agent for application
as provided herein (i) all Commitment Fees accrued on the amount of the Total
Commitments so terminated or reduced through the date thereof, (ii) any amount
by which the Credit Extensions outstanding on such date exceed the amount to
which the Total Commitments are to be reduced effective on such date, in each
case pro rata based on the amount prepaid, and (iii) any Breakage Costs, if
applicable.
2.18.    Alternate Rate of Interest. IfSubject to Section 2.32, if prior to the
commencement of any Interest Period for a LIBO Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or


68



--------------------------------------------------------------------------------







(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter (but
in any event, within two (2) Business Days) and, until the Administrative Agent
notifies the Lead Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Borrowing Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a LIBO
Borrowing shall be ineffective and (ii) if any Borrowing Request requests a LIBO
Borrowing, such Borrowing shall be made as a Borrowing of Prime Rate Loans.
2.19.    Conversion and Continuation of Loans. The Lead Borrower on behalf of
the Borrowers shall have the right at any time,
(a)    on three (3) Business Days’ prior irrevocable notice to the
Administrative Agent (which notice, to be effective, must be received by the
Administrative Agent not later than 12:00 noon, Boston time, on the third
Business Day preceding the date of any conversion), (x) to convert any
outstanding Borrowings of Prime Rate Loans (but in no event Swingline Loans) to
Borrowings of LIBO Loans, or (y) to continue an outstanding Borrowing of LIBO
Loans for an additional Interest Period,
(b)    on one Business Day’s irrevocable notice to the Administrative Agent
(which notice, to be effective, must be received by the Administrative Agent not
later than 12:00 noon, Boston time, on the date of any conversion), to convert
any outstanding Borrowings of LIBO Loans to a Borrowing of Prime Rate Loans,
subject to the following:
(i)    without the consent of the Required Lenders, no Borrowing of Loans may be
converted into, or continued as, LIBO Loans at any time when an Event of Default
has occurred and is continuing;
(ii)    if less than a full Borrowing of Loans is converted, such conversion
shall be made pro rata among the Lenders, as applicable, in accordance with the
respective principal amounts of the Loans comprising such Borrowing held by such
Lenders immediately prior to such conversion;
(iii)    the aggregate principal amount of Loans being converted into or
continued as LIBO Loans shall be in an integral of $1,000,000 and at least
$5,000,000;
(iv)    each Lender shall effect each conversion by applying the proceeds of its
new LIBO Loan or Prime Rate Loan, as the case may be, to its Loan being so
converted;
(v)    the Interest Period with respect to a Borrowing of LIBO Loans effected by
a conversion or in respect to the Borrowing of LIBO Loans being continued as


69



--------------------------------------------------------------------------------







LIBO Loans shall commence on the date of conversion or the expiration of the
current Interest Period applicable to such continued Borrowing, as the case may
be;
(vi)    a Borrowing of LIBO Loans may be converted only on the last day of an
Interest Period applicable thereto;
(vii)    each request for a conversion or continuation of a Borrowing of LIBO
Loans which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one month; and
(viii)    no more than fifteen (15) Borrowings of LIBO Loans may be outstanding
at any time.
If the Lead Borrower does not give notice to convert any Borrowing of Prime Rate
Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBO Loans, in each case as provided above, such
Borrowing shall automatically be converted to, or continued as, as applicable, a
Borrowing of Prime Rate Loans at the expiration of the then current Interest
Period. The Administrative Agent shall, after it receives notice from the
Borrower, promptly give each Lender notice of any conversion, in whole or part,
of any Loan made by such Lender.
2.20.    Mandatory Prepayment; Cash Collateral; Commitment Termination. The
outstanding Obligations shall be subject to mandatory prepayment as follows:
(a)    If at any time the amount of the Credit Extensions exceeds the Loan Cap,
the Borrowers will immediately upon notice from the Administrative Agent (which
may be given by the Administrative Agent in its discretion and shall be given by
the Administrative Agent upon the request of the Required Lenders) (A) prepay
the Loans in an amount necessary to eliminate such excess, and (B) if, after
giving effect to the prepayment in full of all outstanding Loans such excess has
not been eliminated, deposit cash into the Cash Collateral Account in an amount
equal to 105% of the Letter of Credit Outstandings. Without in any way limiting
the foregoing, the Administrative Agent shall, weekly or more frequently in the
Administrative Agent’s Permitted Discretion, make the necessary exchange rate
calculations with respect to Letters of Credit denominated in a currency other
than Dollars, to determine whether any excess exists on such date.
(b)    To the extent required pursuant to Section 2.23, the Revolving Loans
shall be repaid daily in accordance with the provisions of said Section 2.23.
(c)    Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid
before outstanding LIBO Loans are prepaid. Each partial prepayment of LIBO Loans
shall be in an integral multiple of $1,000,000. No prepayment of LIBO Loans
shall be permitted pursuant to this Section 2.20 other than on the last day of
an Interest Period applicable thereto, unless the Borrowers reimburse the
Lenders for all Breakage Costs associated therewith in accordance with Section
2.21(b) below. In order to avoid such Breakage Costs, as long as no Event of
Default has occurred and is continuing, the Administrative Agent shall hold all
amounts required to be applied to LIBO Loans in the Cash Collateral Account and
will apply such funds to the applicable LIBO Loans at the end of the then
pending Interest Period therefor and such LIBO Loans shall continue to bear
interest at the rate set forth in Section 2.10 until the amounts in the Cash
Collateral Account


70



--------------------------------------------------------------------------------







have been so applied (provided that the foregoing shall in no way limit or
restrict the Agents’ rights upon the subsequent occurrence of an Event of
Default). No partial prepayment of a Borrowing of LIBO Loans shall result in the
aggregate principal amount of the LIBO Loans remaining outstanding pursuant to
such Borrowing being less than $5,000,000 (unless all such outstanding LIBO
Loans are being prepaid in full). Any prepayment of the Revolving Loans shall
not permanently reduce the Commitments.
(d)    All amounts required to be applied to all Loans hereunder (other than
Swingline Loans) shall be applied ratably in accordance with each Lender’s
Commitment Percentage.
(e)    Upon the Termination Date, the Commitments and the credit facility
provided hereunder shall be terminated in full and the Borrowers shall pay, in
full and in cash, all outstanding Loans and all other outstanding Obligations
then due, and shall fully cash collateralize or replace all Letters of Credit
and Acceptances and reimburse all L/C Disbursements and shall provide collateral
security to the extent required by Section 9.6 hereof.
2.21.    Optional Prepayment of Loans; Reimbursement of Lenders.
(a)    The Borrowers shall have the right at any time and from time to time to
prepay outstanding Loans in whole or in part, (x) with respect to LIBO Loans,
upon at least two Business Days’ prior written, telex or facsimile notice to the
Administrative Agent prior to 12:00 noon, Boston time, and (y) with respect to
Prime Rate Loans, upon written, telex or facsimile notice to the Administrative
Agent prior to 12:00 noon, Boston time, on the date of prepayment, subject to
the following limitations:
(i)    All prepayments under Section 2.20 and this Section 2.21 shall be paid to
the Administrative Agent for application, first, to the prepayment of
outstanding Swingline Loans, second, to the prepayment of other outstanding
Loans ratably in accordance with each Lender’s Commitment Percentage, and third,
to the funding of a cash collateral deposit in the Cash Collateral Account in an
amount equal to 105% of all Letter of Credit Outstandings to the extent required
by this Agreement.
(ii)    Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid
before outstanding LIBO Loans are prepaid. Each partial prepayment of LIBO Loans
shall be in an integral multiple of $1,000,000. No prepayment of LIBO Loans
shall be permitted pursuant to this Section 2.21 other than on the last day of
an Interest Period applicable thereto, unless the Borrowers reimburse the
Lenders for all Breakage Costs associated therewith in accordance with Section
2.21(b) below. No partial prepayment of a Borrowing of LIBO Loans shall result
in the aggregate principal amount of the LIBO Loans remaining outstanding
pursuant to such Borrowing being less than $5,000,000 (unless all such
outstanding LIBO Loans are being prepaid in full).
(iii)    Each notice of prepayment shall specify the prepayment date, the
principal amount and Type of the Loans to be prepaid and, in the case of LIBO
Loans, the Borrowing or Borrowings pursuant to which such Loans were made. Each
notice of prepayment shall be irrevocable and shall commit the Borrowers to
prepay such Loan by


71



--------------------------------------------------------------------------------







the amount and on the date stated therein. The Administrative Agent shall,
promptly after receiving notice from the Lead Borrower hereunder, notify each
Lender of the principal amount and Type of the Loans held by such Lender which
are to be prepaid, the prepayment date and the manner of application of the
prepayment.
(b)    The Borrowers shall reimburse each Lender for any loss incurred or to be
incurred by it in the reemployment of the funds released resulting from (i) any
prepayment (for any reason whatsoever, including, without limitation, conversion
to Prime Rate Loans or acceleration by virtue of, and after, the occurrence of
an Event of Default) of any LIBO Loan required or permitted under this
Agreement, if such Loan is prepaid other than on the last day of the Interest
Period for such Loan, (ii) the failure of a Borrower to borrow a LIBO Loan for
any reason on the first day of the applicable Interest Period after the Lead
Borrower delivers a notice of borrowing under Section 2.4 in respect thereof, or
(iii) the failure of the Borrowers to prepay any Loan on the date specified in
any prepayment notice delivered pursuant to Section 2.21(a). Such loss shall be
the amount as reasonably determined by such Lender as the excess, if any, of (A)
the amount of interest which would have accrued to such Lender on the amount so
paid or not borrowed at a rate of interest equal to the Adjusted LIBO Rate for
such Loan, for the period from the date of such payment or failure to borrow to
the last day (x) in the case of a payment or refinancing of a LIBO Loan other
than on the last day of the Interest Period for such Loan, of the then current
Interest Period for such Loan or (y) in the case of such failure to borrow, of
the Interest Period for such LIBO Loan which would have commenced on the date of
such failure to borrow, over (B) the amount of interest which would have accrued
to such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the London interbank market (collectively,
“Breakage Costs”). Any Lender demanding reimbursement for such loss shall
deliver to the Lead Borrower from time to time one or more certificates setting
forth the amount of such loss as determined by such Lender and setting forth in
reasonable detail the manner in which such amount was determined. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section shall be presumptively correct absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt of such certificate; provided,
however, that if any Breakage Costs are incurred as a result of repayment of
Loans on the Maturity Date or the refinancing of this credit facility and so
long as the amount of such Breakage Costs is included as part of the payoff
amount set forth in the relevant payoff letter and the relevant Lender has
delivered the certificate required hereby, payment of such Breakage Costs shall
be made on the date of such termination or the Maturity Date, as applicable.
(c)    Intentionally Omitted.
(d)    Whenever any partial prepayment of Loans are to be applied to LIBO Loans,
such LIBO Loans shall be prepaid in the chronological order of their Interest
Payment Dates.
2.22.    Maintenance of Loan Account; Statements of Account.
(a)    The Administrative Agent shall maintain an account on its books in the
name of the Borrowers (the “Loan Account”) which will reflect (i) all Loans and
other advances made by the Lenders to the Borrowers or for the Borrowers’
account, (ii) all L/C Disbursements,


72



--------------------------------------------------------------------------------







fees and interest that have become payable as herein set forth, and (iii) any
and all other monetary Obligations that have become payable.
(b)    The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrowers or otherwise for the Borrowers’ account,
including all amounts received in the Concentration Account from the Blocked
Account Banks, and the amounts so credited shall be applied as set forth in
Section 2.24.
(c)    After the end of each month, (i) each Lender shall furnish a written
statement to the Administrative Agent and the Lead Borrower setting forth the
amount of obligations due to such Lender or its Affiliate (other than customary
fees and expenses charged in the ordinary course) on account of Bank Products
and Cash Management Services as of such month end, and (ii) the Administrative
Agent shall send to the Lead Borrower a statement accounting for the charges,
loans, advances and other transactions occurring among and between the
Administrative Agent, the Lenders and the Borrowers during that month (other
than on account of Bank Products and Cash Management Services). The monthly
statements shall, absent manifest error, be an account stated, which is
presumptively correct unless the Lead Borrower provides the Administrative Agent
with a written objection to any such statement within twenty (20) days of
receipt of such statement, which written objection shall state with
particularity the reason for such objection.
2.23.    Cash Receipts.
(a)    The Collateral Agent shall maintain account number 5045183372 at Bank of
America (the “Concentration Account”). Subject to the rights of the Loan Parties
set forth below during any period during which no Cash Dominion Event has
occurred and is continuing, the Concentration Account is and shall remain, under
the sole dominion and control of the Collateral Agent. The Loan Parties may
maintain one or more disbursement accounts (the “Disbursement Accounts”) to be
used by the Loan Parties for disbursements and payments (including payroll) in
the ordinary course of business or as otherwise permitted hereunder.
(b)    All cash receipts and other proceeds from the sale or disposition of any
Collateral relating to the Loan Parties’ operations in the United States of
America including, without limitation, the proceeds of all credit card charges
(all such cash receipts and proceeds, “Cash Receipts”) shall be deposited into
one or more DDAs established for the account of the applicable Loan Party in the
United States of America. Notwithstanding the foregoing, Cash Receipts from the
Loan Parties’ wholesale operations in the United States of America (whether
received in a lockbox or otherwise) shall, promptly on receipt, be deposited
directly in or transferred by ACH or wire transfer to the Concentration Account
or a Blocked Account.
(c)    So long as no Cash Dominion Event has occurred and is continuing:
(i)    the Loan Parties may direct, and shall have sole control over, the manner
of disposition of its funds in the DDA Accounts (including savings accounts),
the Blocked Accounts, the Concentration Account and each Disbursement Account
and may close or change the services provided in respect of DDA Accounts,
Blocked Accounts and Disbursement Accounts, provided that in the case of a
closure of a Blocked Account, the


73



--------------------------------------------------------------------------------







funds on deposit therein shall be transferred to another Blocked Account or the
Concentration Account; and
(ii)    the Loan Parties shall cause the ACH or wire transfer of all available
and collected Cash Receipts in each such DDA to a Blocked Account or the
Concentration Account not less frequently than each Business Day, provided that
(A) to the extent that on any Business Day technical problems prevent any such
ACH or wire, such funds shall be transferred on the next following Business Day
on which technical problems do not prevent such transfer and (B) notwithstanding
the foregoing, the Loan Parties need not cause the ACH or wire transfer from a
DDA to a Blocked Account or the Concentration Account such reasonable amount
(based upon prior business practices of the Borrowers but in no event to exceed
$50,000.00 (or such higher amount as the Administrative Agent in its Permitted
Discretion determines) for any single DDA (or in the case that such single DDA
has multiple subaccounts, for any such subaccount) or $250,000.00 (or such
higher amount as the Administrative Agent in its Permitted Discretion
determines) in the aggregate for all DDAs (including all such subaccounts) as is
necessary or appropriate to cover dishonored checks, credit card chargebacks,
bank fees and similar charges, in each case in the ordinary course of business.
For puproses of the calculation of the amount on deposit in any single DDA (or
in any subaccount of a DDA), there shall be excluded any amounts for which an
ACH transfer has been initiated but which transfer has not as yet been made in
the ordinary course of business.
(d)    After the occurrence and during the continuation of a Cash Dominion
Event:
(i)    at the request of Administrative Agent, the Loan Parties shall deliver to
the Administrative Agent (A) a list of all present DDAs maintained by the Loan
Parties, which list includes, with respect to each depository (1) the name and
address of that depository; (2) the account number(s) maintained with such
depository; and (3) to the extent known, a contact person at such depository
(the “DDA List”), and (B) notifications (the “Credit Card Notifications”)
substantially in the form of Exhibit F hereto (or such other form as may be
reasonably satisfactory to the Administrative Agent) executed on behalf of the
Loan Parties with each of the Loan Parties’ major credit card processors;
(ii)    (x) no Loan Party shall have any access to or right of withdrawal from
the Concentration Account, (y) upon notice to a Blocked Account Bank, no Loan
Party shall have any access to or right of withdrawal from the Blocked Accounts
maintained with such Blocked Account Bank, and (z) the funds on deposit in the
Concentration Account shall continue to be collateral security for all of the
Obligations and shall be applied as provided in Section 2.24;
(iii)    upon the Administrative Agent’s instruction, the Loan Parties shall
cause the ACH or wire transfer to any Blocked Account or the Concentration
Account (whether or not there is then an outstanding balance in the Loan
Account, unless the Commitments have been terminated hereunder and the
Obligations have been paid in full) of all available and collected Cash Receipts
in each such DDA, provided that (i) the Administrative Agent shall not require
more than one such transfer each day, (ii) to the extent that on any Business
Day technical problems prevent any such ACH or wire, such


74



--------------------------------------------------------------------------------







funds shall be transferred on the next following Business Day on which technical
problems do not prevent such transfer and (iii) notwithstanding the foregoing,
the Loan Parties need not cause the ACH or wire transfer from a DDA to a Blocked
Account or the Concentration Account such reasonable amount (based upon prior
business practices of the Borrowers but in no event to exceed $150,000.00 in the
aggregate or such higher amount as the Administrative Agent in its Permitted
Discretion determines) as is necessary or appropriate to cover dishonored
checks, credit card chargebacks, bank fees and similar charges, in each case in
the ordinary course of business; and
(iv)    in the event that, notwithstanding the provisions of this Section 2.23,
the Loan Parties receive or otherwise have dominion and control of any such
proceeds or collections, such proceeds and collections shall be held in trust by
the Loan Parties for the Administrative Agent and shall not be commingled with
any of the Loan Parties’ other funds or deposited in any account of any Loan
Party other than as instructed by the Administrative Agent.
2.24.    Application of Payments.
(a)    Upon either (i) the occurrence of a Cash Dominion Event or (ii) the
occurrence of an Event of Default and acceleration of the time for payment of
the Obligations, all amounts received in the Concentration Account from any
source, including the Blocked Account Banks, and other amounts received by the
Administrative Agent, including, without limitation, all payments by the
Borrowers and any proceeds realized from any Loan Party or on account of any
Collateral shall be applied, on the day of receipt, in the following order:
first, to pay fees and expense reimbursements and indemnification then due and
payable to the Administrative Agent, the Issuing Banks, the Acceptance Lenders
and the Collateral Agent (other than those relating solely to Bank Products and
Cash Management Services); second, to pay interest then due and payable on
Credit Extensions; third, to repay outstanding Swingline Loans; fourth, to repay
other outstanding Revolving Loans that are Prime Rate Loans and all outstanding
reimbursement obligations under Letters of Credit and Acceptances; fifth, to
repay outstanding Revolving Loans that are LIBO Loans and all Breakage Costs due
in respect of such repayment pursuant to Section 2.21(b) or, at the Lead
Borrower’s option, to fund a cash collateral deposit to the Cash Collateral
Account sufficient to pay, and with direction to pay, all such outstanding LIBO
Loans on the last day of the then‑pending Interest Period therefor; sixth, if an
Event of Default then exists and is continuing, to fund a cash collateral
deposit in the Cash Collateral Account in an amount equal to 105% of all Letter
of Credit Outstandings; seventh, to pay all Obligations then due arising out of
any Cash Management Services provided by any Lender or its Affiliate, and, in
the event that the Obligations have been accelerated, to provide collateral
security to the extent required by Section 9.6 hereof, and eighth, to pay all
other Obligations that are then outstanding and then due and payable, including
without limitation, all Obligations arising out of any Bank Products provided by
any Lender or its Affiliate and, in the event that the Obligations have been
accelerated, to provide collateral security to the extent required by Section
9.6 hereof. If all amounts set forth in clauses first through and including
eighth above are paid, any excess amounts shall be deposited in a separate cash
collateral account, and shall promptly be released to the Borrowers upon the
request of the Lead Borrower. The application of payments shall be subject to
Section 7.3 hereof.


75



--------------------------------------------------------------------------------







(b)    All credits against the Obligations shall be effective on the day of
receipt thereof, and shall be conditioned upon final payment to the
Administrative Agent of the items giving rise to such credits. If any item
credited to the Loan Account is dishonored or returned unpaid for any reason,
whether or not such return is rightful or timely, the Administrative Agent shall
have the right to reverse such credit and charge the amount of such item to the
Loan Account and the Borrowers shall indemnify the Administrative Agent, the
Collateral Agent, the Issuing Banks, the Acceptance Lenders and the Lenders
against all claims and losses resulting from such dishonor or return.
2.25.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank or
Acceptance Lender; or
(ii)    impose on any Lender or any Issuing Bank or Acceptance Lender or the
London interbank market any other condition affecting this Agreement or LIBO
Loans made by such Lender or any Letter of Credit or Acceptance or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender, Issuing Bank or
Acceptance Lender of participating in, issuing or maintaining any Letter of
Credit or Acceptance or to reduce the amount of any sum received or receivable
by such Lender or Issuing Bank or Acceptance Lender hereunder (whether of
principal, interest or otherwise) other than Taxes, which shall be governed by
Section 2.28 hereof, then the Borrowers will pay to such Lender, Issuing Bank or
Acceptance Lender, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or Acceptance Lender, as the case may be,
for such additional costs incurred or reduction suffered.
(b)    If any Lender, any Issuing Bank or any Acceptance Lender determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or Acceptance
Lender’s capital or liquidity or on the capital or liquidity of such Lender’s,
Issuing Bank’s or Acceptance Lender’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
or Acceptances held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, or the Acceptances issued by such Acceptance Lender, to a level
below that which such Lender, Issuing Bank or Acceptance Lender or such
Lender’s, Issuing Bank’s or Acceptance Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s,
Issuing Bank’s or Acceptance Lender’s policies and the policies of such
Lender’s, Issuing Bank’s or Acceptance Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender,
Issuing Bank or Acceptance Lender, as the case may be, such additional amount or
amounts as will compensate such Lender, Issuing Bank


76



--------------------------------------------------------------------------------







or Acceptance Lender or such Lender’s, Issuing Bank’s or Acceptance Lender’s
holding company for any such reduction suffered.
(c)    A certificate of a Lender, an Issuing Bank or an Acceptance Lender
setting forth the amount or amounts necessary to compensate such Lender, Issuing
Bank or Acceptance Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and setting forth in
reasonable detail the manner in which such amount or amounts were determined
shall be delivered to the Lead Borrower and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender, Issuing Bank or the Acceptance
Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof. Notwithstanding the
foregoing, no Lender or Issuing Bank shall deliver a certificate requesting
compensation under subsection (a) or (b) of this Section unless such Lender or
Issuing Bank is requesting compensation from similarly situated customers of
such Lender or Issuing Bank under agreements having provisions similar to such
subsections (a) or (b), as applicable.
(d)    Failure or delay on the part of any Lender, any Issuing Bank or any
Acceptance Lender to demand compensation pursuant to this Section within ninety
(90) days of the effective date of the relevant Change in Law shall constitute a
waiver of such Lender’s, Issuing Bank’s or Acceptance Lender’s right to demand
such compensation.
2.26.    Change in Legality.
(a)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (x) any Change in Law shall make it unlawful for a Lender to make
or maintain a LIBO Loan or to give effect to its obligations as contemplated
hereby with respect to a LIBO Loan or (y) at any time any Lender determines that
the making or continuance of any of its LIBO Loans has become impracticable as a
result of a contingency occurring after the date hereofEffective Date which
adversely affects the London interbank market or the position of such Lender in
the London interbank market, then, by written notice to the Lead Borrower, such
Lender may (i) declare that LIBO Loans will not thereafter be made by such
Lender hereunder, whereupon any request by the Borrowers for a LIBO Borrowing
shall, as to such Lender only, be deemed a request for a Prime Rate Loan unless
such declaration shall be subsequently withdrawn; and (ii) require that all
outstanding LIBO Loans made by it be converted to Prime Rate Loans, in which
event all such LIBO Loans shall be automatically converted to Prime Rate Loans
as of the effective date of such notice as provided in paragraph (b) below. In
the event any Lender shall exercise its rights under clause (i) or (ii) of this
paragraph (a), all payments and prepayments of principal which would otherwise
have been applied to repay the LIBO Loans that would have been made by such
Lender or the converted LIBO Loans of such Lender shall instead be applied to
repay the Prime Rate Loans made by such Lender in lieu of, or resulting from the
conversion of, such LIBO Loans.
(b)    For purposes of this Section 2.26, a notice to the Lead Borrower by any
Lender pursuant to paragraph (a) above shall be effective, and if any LIBO Loans
shall then be outstanding, on the last day of the then‑current Interest Period;
and otherwise such notice shall be effective on the date of receipt by the Lead
Borrower.


77



--------------------------------------------------------------------------------







2.27.    Payments.
(a)    The Borrowers shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal, interest, fees or
reimbursement of drawings under Letters of Credit or Acceptances, or of amounts
payable under Sections 2.21(b), 2.25 or 2.28, or otherwise) prior to 2:00 p.m.,
Boston time, on the date when due, in immediately available funds, without
setoff or counterclaim. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent at its offices at
100 Federal Street, Boston, Massachusetts, except payments to be made directly
to the applicable Issuing Bank or Acceptance Lender or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.21(b),
2.25, 2.28 or 9.3 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document (other than
payments with respect to LIBO Borrowings) shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, if any payment due with respect to LIBO Borrowings shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, unless that succeeding Business Day is in
the next calendar month, in which event, the date of such payment shall be on
the last Business Day of subject calendar month, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Loan Document shall be made in Dollars
(except that drawings under Letters of Credit shall be reimbursed in the same
currency as such Letter of Credit was denominated).
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, such funds
shall be applied ratably among the parties entitled thereto in accordance with
the provisions of Section 2.24 hereof.
(c)    Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank or
Acceptance Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank or Acceptance Lender,
as the case may be, the amount due. In such event, if the Borrowers have not in
fact made such payment, then each of the Lenders, the Issuing Banks or
Acceptance Lenders, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank or Acceptance Lender, with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Federal Funds Effective
Rate.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent


78



--------------------------------------------------------------------------------







for the account of such Lender to satisfy such Lender’s obligations under this
Agreement until all such unsatisfied obligations are fully paid.
2.28.    Taxes.
(a)    Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes,Taxes, except
as required by Applicable Law; provided that if the Loan Parties shall be
required by Applicable Law to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the Loan Parties shall be entitled to make such
deductions, (ii) the Loan Parties shall pay the full amount deducted to the
relevant Governmental Authority in accordance with Applicable Law, and (iii) to
the extent such Tax is an Indemnified Tax or Other Tax, the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the Agents,
any Lender, any Issuing Bank or any Acceptance Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Loan Parties shall make such deductions, and
(iii) the Loan Parties shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.
(b)    In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.
(c)    The Loan Parties shall indemnify the Agents, each Lender, each Issuing
Bank and each Acceptance Lender, within ten (10) Business Days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by such Agent, such Lender, Issuing Bank, or Acceptance Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Loan Parties hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Loan Parties by a Lender, an Issuing Bank,
an Acceptance Lender, or by any Agent on its own behalf or on behalf of a
Lender, an Issuing Bank or an Acceptance Lender setting forth in reasonable
detail the manner in which such amount was determined, shall be conclusive
absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Loan Parties to a Governmental Authority, the Loan Parties shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)    Any Lender that is a “United States person” (as defined in Section
7701(a)(30) of the Code shall deliver to the Lead Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Administrative Agent), two copies
of United States Internal Revenue Service Form W-9 certifying that such Lender
is


79



--------------------------------------------------------------------------------







exempt from United States federal backup withholding. Any Foreign Lender that is
entitled to an exemption from or reduction in withholding tax shall deliver to
the Lead Borrower and the Administrative Agent two copies of either United
States Internal Revenue Service Form W‑8BEN or W‑8BEN‑E, as applicable, or Form
W‑8ECI, or any subsequent versions thereof or successors thereto, or, in the
case of a Foreign Lender’s claiming exemption from or reduction in U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a W‑8BEN or W‑8BEN‑E, as applicable, or any
subsequent versions thereof or successors thereto (and, if such Foreign Lender
delivers a W‑8BEN or W‑8BEN‑E, as applicable, a certificate (in form and
substance satisfactory to the Lead Borrower and the Administrative Agent)
representing that such Foreign Lender is not a bank for purposes of Section
881(c) of the Code, is not a “10 percent shareholder” of the Loan Parties within
the meaning of section 881(c)(3)(B) of the Code, and is not a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code), properly
completed and duly executed by such Foreign Lender claiming complete exemption
from or reduced rate of, United States federal withholding tax on payments by
the Loan Parties under this Agreement and the other Loan Documents, or in the
case of a Foreign Lender claiming exemption for “portfolio interest” certifying
that it is not a foreign corporation, partnership, estate or trust. Such forms
shall be delivered by each Foreign Lender on or before the date it becomes a
party to this Agreement (or, in the case of a transferee that is a participation
holder, on or before the date such participation holder becomes a transferee
hereunder) and on or before the date, if any, such Foreign Lender changes its
applicable lending office by designating a different lending office (a “New
Lending Office”). In addition, each Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender. Notwithstanding any other provision of this Section
2.28(e)2.28(e), a Foreign Lender shall not be required to deliver any form
pursuant to this 2.28(e)Section 2.28(e) that such Foreign Lender is not legally
able to deliver.
(f)    The Loan Parties shall not be required to indemnify any Foreign Lender or
to pay any additional amounts to any Foreign Lender in respect of United States
federal withholding tax pursuant to paragraph (a) or (c) above to the extent
that the obligation to pay such additional amounts would not have arisen but for
a failure by such Foreign Lender to comply with the provisions of paragraph (e)
above. Should a Lender become subject to Taxes because of its failure to deliver
a form required hereunder, the Loan Parties shall, at such Lender’s expense,
take such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.
(g)    If a payment made to a Lender or Issuing Bank under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
or Issuing Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or Issuing Bank shall deliver to the
Lead Borrower and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Lead Borrower or the
Administrative Agent such documentation prescribed by applicable lawApplicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Lead Borrower or the
Administrative Agent as may be necessary for the Lead Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender or Issuing Bank has complied with such Lender’s or
Issuing Bank’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for


80



--------------------------------------------------------------------------------







purposes of this clause (eg), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
(h)    Each Lender does hereby severally indemnify, and shall make payment in
respect thereof within ten (10) days after demand therefor, the Administrative
Agent (x) against any Indemnified Taxes or Other Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting (or expanding) the obligation of the Loan Parties to do so), (y)
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.5(f) relating to the maintenance of a Participant
Register and (z) against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 2.28(h).
(i)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Agreement, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(j)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.28 (including by the payment of additional amounts
pursuant to this Section 2.28), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.28 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (j) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (j), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (j) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns, computations, or any other
information relating to its Taxes that it deems confidential to the indemnifying
party or any other Person or otherwise to arrange its Tax affairs in any manner
other than as it determines in its sole discretion.


81



--------------------------------------------------------------------------------







2.29.    Security Interests in Collateral. To secure their Obligations under
this Agreement and the other Loan Documents, the Borrowers have granted, and
have caused each Facility Guarantor to grant to the Collateral Agent, for its
benefit and the ratable benefit of the other Secured Parties, a first‑priority
security interest in all of the Collateral pursuant hereto and to the Security
Documents.
2.30.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.25, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.28,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 2.25 or 2.28, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment;
provided, however, that the Borrowers shall not be liable for such costs and
expenses of a Lender requesting compensation if (i) such Lender becomes a party
to this Agreement on a date after the Effective Date and (ii) the relevant
Change in Law occurs on a date prior to the date such Lender becomes a party
hereto.
(b)    If any Lender requests compensation under Section 2.25, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.28,
or if any Lender is a Defaulting Lender, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent, and
at the option of the Borrowers, either (x) permanently reduce the Total
Commitments pursuant to Section 2.17 hereof in an amount equal to such Lender’s
Commitment (and notwithstanding anything to the contrary set forth in this
Agreement regarding the pro rata reduction of Commitments hereunder), provided
that such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in unreimbursed drawings
under Letters of Credit, Acceptances and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder
(notwithstanding anything in this Agreement to the contrary regarding the pro
rata sharing of payments), from the Borrowers, or (y) require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.5), all its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment), provided that (i) except in the case of an assignment to
another Lender, the Borrowers shall have received the prior written consent of
the Administrative Agent, the Lead Issuing Bank, each other Lender which is then
an Issuing Bank, and the Swingline Lender, which consent shall not unreasonably
be withheld, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in unreimbursed
drawings under Letters of Credit, Acceptances and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and
(iii) in the case of any such assignment


82



--------------------------------------------------------------------------------







resulting from a claim for compensation under Section 2.25 or payments required
to be made pursuant to Section 2.28, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.
2.31.    Extension of Commitments.
(a)    The Lead Borrower may, by written notice to the Administrative Agent from
time to time, request an extension (each, an “Extension”) of the maturity date
of any class of Loans and Commitments to the extended maturity date specified in
such notice. Such notice shall (i) set forth the amount of the applicable class
of Commitments that will be subject to the Extension (which shall be in a
minimum amount of $300,000,000 and minimum increments of $10,000,000 in excess
thereof), (ii) set forth the date on which such Extension is requested to become
effective (which shall be not less than ten (10) Business Days nor more than
sixty (60) calendar days after the date of such Extension notice (or such longer
or shorter periods as the Administrative Agent shall agree in its sole
discretion)) and (iii) identify the relevant class of Commitments to which such
Extension relates. Each Lender of the applicable class shall be offered (an
“Extension Offer”) an opportunity to participate in such Extension on a pro rata
basis and on the same terms and conditions as each other Lender of such class
pursuant to procedures established by, or reasonably acceptable to, the
Administrative Agent and the Lead Borrower. If the aggregate principal amount of
Commitments in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of
Commitments subject to the Extension Offer as set forth in the Extension notice,
then the Commitments of Lenders of the applicable class shall be extended
ratably up to such maximum amount based on the respective principal amounts with
respect to which such Lenders have accepted such Extension Offer.
(b)    The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties set forth in Article 3 and in
each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects on and as of the effective date of such
Extension, (iii) each Issuing Bank and the Swingline Lender shall have consented
to any Extension of the Commitments, to the extent that such Extension provides
for the issuance or extension of Letters of Credit or making of Swingline Loans
at any time during the extended period and (iv) the terms of such Extended
Commitments shall comply with paragraph (c) of this Section.
(c)    The terms of each Extension shall be determined by the Lead Borrower and
the applicable extending Lenders and set forth in an Extension Amendment;
provided that (i) the final maturity date of any Extended Commitment shall be no
earlier than the Maturity Date, (ii) there shall be no scheduled reductions of
commitments under any Extended Commitments (iii) the Extended Revolving Loans
will rank pari passu in right of payment and with respect to security with the
existing Revolving Loans and the borrowers and guarantors of the Extended
Commitments shall be the same as the Borrowers and Facility Guarantors with
respect to the existing Revolving Loans, (iv) the interest rate margin, rate
floors, fees, original issue discount and premium applicable to any Extended
Commitment (and the Extended Revolving Loans thereunder) shall be determined by
the Lead Borrower and the applicable extending Lenders, (v)


83



--------------------------------------------------------------------------------







borrowing and prepayment of Extended Revolving Loans, or reductions of Extended
Commitments, and participation in Letters of Credit and Swingline Loans, shall
be on a pro rata basis with the other Revolving Loans or Commitments (other than
upon the maturity of the non‑extended Revolving Loans and Commitments) and (vi)
the terms of the Extended Commitments shall be substantially identical to the
terms set forth herein (except as set forth in clauses (i) through (v) above).
(d)    In connection with any Extension, the Loan Parties, the Administrative
Agent and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Extension Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Extension. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension. Any Extension Amendment may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Lead Borrower, to implement the terms of any such Extension,
including any amendments necessary to establish Extended Commitments as a new
class or tranche of Commitments and such other technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Lead Borrower in connection with the establishment of such new class or
tranche (including to preserve the pro rata treatment of the extended and
non‑extended classes or tranches and to provide for the reallocation of Credit
Exposure upon the expiration or termination of the commitments under any class
or tranche), in each case on terms consistent with this Section.
2.32.    LIBO Successor Rate. Notwithstanding the provisions of Sections 2.18,
2.25, 2.26 or anything else to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Lead Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Lead Borrower or Required Lenders (as applicable)
have determined, that:
(a)    adequate and reasonable means do not exist for ascertaining LIBO Rate for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBO Rate or the LIBOR Screen Rate shall
no longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBO Rate.
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Lead Borrower may amend this Agreement to replace
LIBO Rate with an alternate benchmark rate


84



--------------------------------------------------------------------------------







(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Lead Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Lead Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain LIBO Loans shall be suspended, (to the extent of the affected LIBO
Loans or Interest Periods), and (y) the LIBO Rate component shall no longer be
utilized in determining the Prime Rate.  Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Loans (to the extent of the affected LIBO Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Prime Rate Loans (subject to the foregoing clause
(y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
3.    REPRESENTATIONS AND WARRANTIES. Each Loan Party, jointly and severally,
represents and warrants to the Agents and the Lenders that:
3.1.    Organization; Powers. Each Loan Party is, duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and each such Person has all requisite power and authority to
carry on its business as now conducted, and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. The
Information Certificate sets forth, as of the Third Amendment Effective Date,
each Loan Party’s legal name as it appears in the official filings in its state
of organization, its state of organization, organization type, organization
number, if any issued by its state of organization and its federal employer
identification number.
3.2.    Authorization; Enforceability. The transactions contemplated hereby and
by the other Loan Documents to be entered into by each Loan Party are within
such Loan Party’s corporate or limited liability company powers and have been
duly authorized by all necessary corporate, membership and other action. This
Agreement and the other Loan Documents have been duly executed and delivered by
each Loan Party which is a party thereto and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
3.3.    Governmental Approvals; No Conflicts. The transactions to be entered
into contemplated by the Loan Documents (a) do not require any consent or
approval of, registration


85



--------------------------------------------------------------------------------







or filing with, or any other action by, any Governmental Authority, except (i)
for such as have been obtained or made and are in full force and effect, (ii)
for those which could not be reasonably be expected to have a Material Adverse
Effect, and (iii) for filings and recordings necessary to perfect Liens created
under the Loan Documents, (b) will not violate any Applicable Law or regulation
or the Charter Documents of any Loan Party or any order of any Governmental
Authority, except for such violation which could not reasonably be expected to
have a Material Adverse Effect, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon any Loan Party
or their respective assets, except for such violation or default which could not
reasonably be expected to have a Material Adverse Effect, or give rise to a
right thereunder to require any payment to be made by any Loan Party in excess
of $5,000,000, and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party, except Liens created under the Loan Documents or
otherwise permitted hereby or thereby.
3.4.    Financial Condition. The Lead Borrower has heretofore furnished to the
Lenders (a) its Form 10‑K containing the Consolidated balance sheet, and
statements of earnings, shareholders’ equity, and cash flows for the Lead
Borrower and its Subsidiaries as of and for the Fiscal Year ending February 13,
20142018, and (b) its Form 10‑Q containing the Consolidated balance sheet, and
statements of earnings, and cash flows for the Lead Borrower and its
Subsidiaries as of and for the Fiscal Quarter ending November 13, 20142018. Such
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Lead Borrower and its
Subsidiaries, in each case, as of such dates and for such periods on a
Consolidated basis in accordance with GAAP, subject, in the case of the Fiscal
Quarter financial statements, to year‑end audit adjustments and the absence of
footnotes. Since February 13, 20142018, there have been no changes in the
assets, liabilities, financial condition or business of the Lead Borrower and
its Subsidiaries which has had a Material Adverse Effect.
3.5.    Properties.
(a)    Each Loan Party has good title to, or valid leasehold interests in, all
of such Person’s real and personal, moveable and immoveable, property material
to its business, except for defects which could not reasonably be expected to
have a Material Adverse Effect.
(b)    The Information Certificate sets forth, as of the Third Amendment
Effective Date, a complete and correct list of the address of all Real Estate
that is owned by each Loan Party, all leases and subleases of Real Estate by
each Loan Party as lessee or sublessee, and all leases and subleases of Real
Estate by each Loan Party as lessor or sublessor. Each of the leases and
subleases is valid and enforceable in accordance with its terms, and is in full
force and effect and no default by any party to any such lease or sublease
exists, except as could not reasonably be expected to result in a Material
Adverse Effect. Each Loan Party has good and marketable title in fee simple to
the Real Estate owned by such Loan Party, or valid leasehold interests in all
Real Estate leased by such Loan Party, and each Loan Party has good and
merchantable title or valid leasehold interests to all of its other property
reflected on the most recent financial statements delivered to the
Administrative Agent and the Lenders, except as disposed of in the ordinary
course of business since the date thereof, free of all Liens except those
permitted pursuant to Section 6.2 hereof.


86



--------------------------------------------------------------------------------







3.6.    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting any such Person (i)  as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than those set forth in the
Information Certificate) or (ii) that involve any of the Loan Documents.
(b)    Except for the matters set forth in the Information Certificate, and
except as could not reasonably be expected to have a Material Adverse Effect, no
Loan Party (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has, to the knowledge of any Loan Party become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
(c)    Since the date of this AgreementThird Amendment Effective Date, there has
been no change in the status of the matters set forth in the Information
Certificate that, individually or in the aggregate, has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.
3.7.    Compliance with Laws and Agreements. Each Loan Party is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
such Person or its property and all indentures, material agreements evidencing
any Material Indebtedness, and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.
3.8.    Investment and Holding Company Status. No Loan Party is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
3.9.    Taxes. Each Loan Party has timely filed or caused to be filed all tax
returns and reports required to have been filed and has paid or caused to be
paid all taxes required to have been paid by it, except (a) taxes that are being
contested in good faith by appropriate proceedings, for which such Person has
set aside on its books adequate reserves, and as to which no Lien in excess of
$5,000,000 has arisen, or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
3.10.    ERISA.
(a)    Except as set forth in the Information Certificate, no Loan Party is
party to a Plan. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements of the Lead Borrower and its Subsidiaries
on a Consolidated basis reflecting such


87



--------------------------------------------------------------------------------







amounts, exceed the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements of the Lead Borrower and its Subsidiaries on a Consolidated basis
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.
(b)    The Loan Parties represent and warrant as of the Third Amendment
Effective Date that the Loan Parties are not and will not be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments.
3.11.    Common Enterprise. The successful operation and condition of each of
the Loan Parties is dependent upon the continued successful performance of the
functions of the group of Loan Parties as a whole and the successful operation
of each Loan Party is dependent upon the successful performance and operation of
each other Loan Party. Each of the Loan Parties expects to derive benefit (and
its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit) directly and indirectly from
successful operations of the Lead Borrower and each of the other Loan Parties.
Each Loan Party expects to derive benefit (and its board of directors or other
governing body has determined that it may reasonably be expected to derive
benefit) directly and indirectly from the credit extended by the Lenders, the
Issuing Banks and the Acceptance Lenders to the Loan Parties hereunder, both in
their separate capacities and as members of the group of companies. Each Loan
Party has determined that the execution, delivery and performance of this
Agreement and any other Loan Document to be executed by such Loan Party is
within its purpose, will be of direct and indirect benefit to such Loan Party,
and is in its best interests.
3.12.    Disclosure. The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party is subject, and all other matters known to any such Person, that,
individually or in the aggregate, in each case, could reasonably be expected to
result in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
3.13.    Subsidiaries. On and as of the Third Amendment Effective Date, the
authorized Capital Stock or other equity, and the number of issued and
outstanding shares of Capital Stock or other equity, of the Borrowers and each
other Loan Party and each of their Subsidiaries is as described in the
Information Certificate. All such outstanding shares of Capital Stock or other
equity of the Borrowers and each other Loan Party have been duly and validly
issued, in compliance with all legal requirements relating to the authorization
and issuance of shares of Capital Stock or other equity, and are fully paid and
non‑assessable. On and as of the Third Amendment Effective Date, there is no
other Capital Stock or ownership interest of any class


88



--------------------------------------------------------------------------------







outstanding of the Borrowers or of any other Loan Party. Except as set forth in
the Information Certificate or as otherwise permitted under this Agreement, none
of the Loan Parties is party to any joint venture, general or limited
partnership, or limited liability company agreements.
3.14.    Insurance. The Information Certificate sets forth a description of all
insurance maintained by or on behalf of the Loan Parties as of the Third
Amendment Effective Date. Each of such policies is in full force and effect. As
of the Third Amendment Effective Date, all premiums in respect of such insurance
that are due and payable have been paid.
3.15.    Labor Matters.Except as set forth in the Information Certificate, as of
the Third Amendment Effective Date, (a) there is no collective bargaining
agreement or other labor contract covering employees of any Loan Party, (b) no
such collective bargaining agreement or other labor contract is scheduled to
expire during the term of this Agreement, (c) to the knowledge of the Loan
Parties, no union or other labor organization is seeking to organize, or to be
recognized as, a collective bargaining unit of employees of any Loan Party or
for any similar purpose except as could not reasonably be expected to result in
a Material Adverse Effect, and (d) there is no pending or (to the best of any
Loan Party’s knowledge) threatened, strike, work stoppage, material unfair labor
practice claim, or other material labor dispute against or affecting any Loan
Party or its employees except as could not reasonably be expected to result in a
Material Adverse Effect.
3.16.    Certain Transactions. Except as set forth in the Information
Certificate, none of the officers, partners, directors, or employees of any Loan
Party is presently a party to any transaction with any other Loan Party or any
Affiliate, officer or director that would be prohibited by Section 6.8.
3.17.    Restrictions on the Loan Parties. No Loan Party is a party to or bound
by any contract, agreement or instrument, or subject to any charter or other
corporate restriction, that has or could reasonably be expected to have a
Material Adverse Effect.
3.18.    Security Documents. The Security Documents create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein as
security for the Obligations to the extent that a legal, valid, binding and
enforceable security interest in such Collateral may be created under any
Applicable Law of the United States of America and any states thereof,
including, without limitation, the applicable Uniform Commercial Code, and the
Security Documents constitute, or will upon the filing of financing statements
and the obtaining of “control”, in each case, as applicable, with respect to the
relevant Collateral as required under the applicable Uniform Commercial Code,
the creation of a fully perfected first priority Lien on, and security interest
in, all right, title and interest of the Borrowers and each Facility Guarantor
thereunder in such Collateral, in each case prior and superior in right to any
other Person (other than Permitted Encumbrances having priority under Applicable
Law), except as permitted hereunder or under any other Loan Document, in each
case to the extent that a security interest may be perfected by the filing of a
financing statement under the applicable or by obtaining “control”.


89



--------------------------------------------------------------------------------







3.19.    Federal Reserve Regulations.
(a)    No Loan Party is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
(b)    No part of the proceeds of any Loan or any Letter of Credit or Acceptance
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (i) to buy or carry Margin Stock or to extend credit
to others for the purpose of buying or carrying Margin Stock or to refund
indebtedness originally incurred for such purpose or (ii) for any purpose that
entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation U or X.
3.20.    Solvency. The Loan Parties, taken as a whole, are Solvent. No transfer
of property is being made by any Loan Party and no obligation is being incurred
by any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.
3.21.    Franchises, Patents, Copyrights, Etc.Except as otherwise set forth in
the Information Certificate, each Loan Party owns, or is licensed to use, all
franchises, patents, copyrights, trademarks, tradenames, service marks, licenses
and permits, and other intellectual property and rights in respect of the
foregoing, necessary for the conduct of its business as substantially now
conducted without known conflict or infringement with any rights of any other
Person and, in each case, free of any Lien that is not a Permitted Encumbrance.
3.22.    DDAs, Credit Card Arrangements, Etc.The Information Certificate sets
forth, as of the Third Amendment Effective Date, a list of all (i) arrangements
to which any Loan Party is a party with respect to the payment to any Borrower
of the proceeds of all credit card charges for sales by such Loan Party in the
United States of America and specifying whether a Credit Card Notification with
respect thereto is in effect on the Third Amendment Effective Date, (ii) Blocked
Account Agreements entered into by a Loan Party (or similar agreements entered
into pursuant to the Existing Credit Agreement) which are in effect on the Third
Amendment Effective Date and (iii) Disbursement Accounts maintained by the Loan
Parties as of the Third Amendment Effective Date.
3.23.    Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened in writing, termination or cancellation
of, or any adverse modification or change in the business relationship of any
Loan Party with any supplier material to the operations of the Loan Parties
taken as a whole, which termination, cancellation or adverse modification or
change could reasonably be expected to have a Material Adverse Effect.
3.24.    Casualty. As of the Third Amendment Effective Date, neither the
businesses nor the properties of any Loan Party or any of its Subsidiaries are
affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance) that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
3.25.    Anti‑Corruption Laws and Sanctions.


90



--------------------------------------------------------------------------------







(a)    No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan
Parties, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or (iii)
located, organized or resident in a Designated Jurisdiction.
(b)    The Borrowers have implemented and maintain in effectLoan Parties and
their Subsidiaries have conducted their business in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, the
Corruption of Foreign Public Officials Act (Canada) and other similar
anti-corruption legislation in other jurisdictions to the extent applicable to
the Loan Parties and their Subsidiaries, and have instituted and maintained
policies and procedures designed to ensurepromote and achieve compliance by the
Borrowers, their Subsidiaries and their respective directors, officers,
employees and agents with Anti‑Corruption Lawswith such laws and applicable
Sanctions, and the Borrowers, their Subsidiaries and their respective officers
and employees and to the knowledge of the Leadeach Borrower its directors and
agents,, the Loan Parties and their Subsidiaries are in compliance with
Anti‑Corruption Lawssuch applicable anti-corruption laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in any Loan Party being designated
as a Sanctioned Person. None of (a) the Borrowers, any Subsidiary or to the
knowledge of the Lead Borrower or such Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of the Lead Borrower,
any agent of the Borrowers or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti‑Corruption Law
or applicable Sanctions..
3.26.    EEA Financial Institution. None of the Borrowers is an EEA Financial
Institution.
3.27.    Beneficial Ownership Certification. As of the Third Amendment Effective
Date, the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.
4.    CONDITIONS.
4.1.    Effective Date. The effectiveness of this Agreement and the obligation
of the Lenders and of the Issuing Banks and of the Acceptance Lenders hereunder
is subject to the following conditions precedent:
(a)    The Agents (or their counsel) shall have received from each party hereto
either (i) a counterpart of this Agreement and all other Loan Documents not
delivered under the Existing Credit Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Agents (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and all other Loan Documents.


91



--------------------------------------------------------------------------------







(b)    The Agents shall have received a favorable written opinion (addressed to
each Agent and the Lenders on the Effective Date and dated the Effective Date)
of each of (i) Bryan Cave LLP, special United States counsel to the Loan
Parties, (ii) Elisabeth S. Preston, special Canadian counsel to Brown Canada,
and (iii) Cozen O’Connor P.C., special Pennsylvania counsel to Brown Retail,
covering such matters relating to the Loan Parties, the Loan Documents or the
transactions contemplated thereby as the Required Lenders shall reasonably
request. The Borrowers hereby request such counsel to deliver such opinions.
(c)    The Agents shall have received such documents and certificates as the
Agents or their counsel may reasonably request relating to the organization,
existence and good standing of each Loan Party (it being understood and agreed
that each Loan Party will be required to deliver a good standing certificate
from its jurisdiction of organization or formation, as well as a good standing
certificate for each foreign jurisdiction where such Loan Party is qualified to
do business), the authorization of the transactions contemplated by the Loan
Documents and any other legal matters relating to the Loan Parties, the Loan
Documents or the transactions contemplated thereby, all in form and substance
reasonably satisfactory to the Agents and their counsel.
(d)    The Agents shall have received a Borrowing Base Certificate dated the
Effective Date, relating to the month ended on November 29, 2014, and executed
by a Financial Officer of the Lead Borrower, which Borrowing Base Certificate
shall show that, as of the Effective Date after giving effect to (i) any Loans
made or outstanding on the Effective Date and (ii) any Letters of Credit to be
issued on the Effective Date and Existing Letters of Credit, Excess Availability
shall be not less than $200,000,000.
(e)    The Agents shall have received a certificate, reasonably satisfactory in
form and substance to the Agents, (i) with respect to the Solvency of the Loan
Parties on a Consolidated basis, as of the Effective Date, and (ii) certifying
that, as of the Effective Date, the representations and warranties made by the
Borrowers in the Loan Documents are true and complete (other than
representations and warranties that relate solely to an earlier date, which
representations and warranties are true and complete as of such earlier date)
and that no event has occurred (or failed to occur) which is or which, solely
with the giving of notice or passage of time (or both) would be a Default or an
Event of Default.
(f)    All necessary consents and approvals to the transactions contemplated
hereby shall have been obtained and shall be reasonably satisfactory to the
Agents.
(g)    The Administrative Agent shall have received and be satisfied with (i) a
detailed forecast for the Borrowers and their respective Subsidiaries, which
forecast shall include an Availability model, Consolidated income statement,
balance sheet, and statement of cash flow, on a quarterly basis, for the one
year period following the Effective Date and, other than with respect to such
Availability model, on an annual basis for the subsequent two year period, each
prepared by management of the Borrowers and in form satisfactory to the
Administrative Agent, in conformity with GAAP and consistent with the Loan
Parties’ then current practices, and (ii) such other information (financial or
otherwise) reasonably requested by the Administrative Agent.


92



--------------------------------------------------------------------------------







(h)    Except as set forth in the Information Certificate there shall not be
pending any litigation or other proceeding, which, if adversely determined, (and
a reasonable possibility of such adverse determination reasonably exists), could
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.
(i)    There shall not have occurred any default, nor shall any event exist
which is, or solely with the passage of time, the giving of notice or both,
would be a default under any Material Indebtedness of any Loan Party.
(j)    To the extent not delivered under the Existing Credit Agreement, the
Collateral Agent shall have received all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Collateral Agent to be filed, registered or recorded to create
or perfect the first priority Liens intended to be created under the Loan
Documents and all such documents and instruments shall have been so filed,
registered or recorded to the satisfaction of the Collateral Agent and with
respect to any Loan Party located in or organized under the laws of Canada, all
filings and recordations required by Requirements of Law of Canada (including,
without limitation, under the PPSA and the Civil Code) in all jurisdictions that
the Collateral Agent may deem necessary or desirable in order to perfect the
Collateral Agent's Lien in any Collateral located in Canada.
(k)    To the extent not delivered under the Existing Credit Agreement, the
Collateral Agent shall have received Blocked Account Agreements with the Blocked
Account Banks on or before the Effective Date.
(l)    All fees due at or immediately after the Effective Date and all
reasonable costs and expenses incurred by the Agents in connection with the
establishment of the credit facility contemplated hereby (including the
reasonable fees and expenses of counsel to the Agents) shall have been paid in
full, except that the fees and expenses of such counsel shall be paid on the
earlier of the Effective Date or within three (3) Business Day after receipt of
invoice therefor.
(m)    The consummation of the transactions contemplated hereby shall not
(a) violate any Applicable Law, or (b) conflict with, or result in a default or
event of default under, any material agreement of Borrowers or any other Loan
Party, taken as a whole. No event shall exist which is, or solely with the
passage of time, the giving of notice or both, would be a default under any
material agreement of any Loan Party.
(n)    No material changes in governmental regulations or policies affecting the
Borrowers, the Agents or any Lender involved in this transaction shall have
occurred prior to the Effective Date which could, individually or in the
aggregate, materially adversely affect the transaction contemplated by this
Agreement.
(o)    There shall be no Default or Event of Default on the Effective Date.
(p)    To the extent not delivered under the Existing Credit Agreement, the
Collateral Agent shall have received, and be satisfied with, evidence of the
Borrowers’ insurance, together with such endorsements as are required by the
Loan Documents.


93



--------------------------------------------------------------------------------







(q)    The Borrowers shall have paid all accrued and unpaid interest, fees, and
expenses due under the Existing Credit Agreement to the Persons entitled
thereto.
(r)    There shall have not occurred any event or condition which could
reasonably be expected to have a Material Adverse Effect.
(s)    The Lead Arrangers shall have achieved syndication of the Loans.
(t)    There shall have been delivered to the Administrative Agent such
additional instruments and documents as the Agents or counsel to the Agents
reasonably may require or request.
The Administrative Agent shall notify the Lead Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
4.2.    Conditions Precedent to Each Loan and Each Letter of Credit and Each
Acceptance. In addition to those conditions described in Section 4.1, the
obligation of the Lenders to make each Loan and of the Issuing Banks to issue
each Letter of Credit and of the Acceptance Lenders to issue each Acceptance, is
subject to the following conditions precedent:
(a)    Notice. The Administrative Agent shall have received a notice with
respect to such Borrowing or issuance, as the case may be, as required by
Section 2.
(b)    Representations and Warranties. All representations and warranties
contained in this Agreement and the other Loan Documents or otherwise made in
writing in connection herewith or therewith shall be true and correct in all
material respects on and as of the date of each Borrowing or the issuance of
each Letter of Credit or Acceptance, as applicable, hereunder with the same
effect as if made on and as of such date, except that such representations and
warranties (i) that relate solely to an earlier date shall be true and correct
as of such earlier date and (ii) shall be true and correct in all respects if
they are qualified by a materiality standard.
(c)    No Default. On the date of, and after giving effect to, each Borrowing
hereunder and the issuance of each Letter of Credit or Acceptance, the Borrowers
shall be in compliance with all of the terms and provisions set forth herein and
in the other Loan Documents to be observed or performed and no Default or Event
of Default shall have occurred and be continuing.
(d)    Borrowing Base Certificate. The Administrative Agent shall have received
the most recently required Borrowing Base Certificate, with each such Borrowing
Base Certificate including schedules as required by the Administrative Agent.
The request by the Borrowers for, and the acceptance by the Borrowers of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in this Section 4.2 have
been satisfied at that time and that after giving effect to such extension of
credit the Borrowers shall continue to be in compliance with the Borrowing Base.
The conditions set forth in this Section 4.2 are for the sole benefit of the
Administrative Agent and each Lender and may be waived by the Administrative
Agent in whole or in part without prejudice


94



--------------------------------------------------------------------------------







to the Administrative Agent or any Lender, including, without limitation,
without prejudice to the Required Lenders’ rights under Section 7.1 and 9.2
hereof.
5.    AFFIRMATIVE COVENANTS. Until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees and other
Obligations payable hereunder and under the other Loan Documents (other than
unasserted contingent indemnification obligations not yet due and payable) shall
have been paid in full and all Letters of Credit and Acceptances shall have
expired or terminated or have been fully cash collateralized or replaced and all
L/C Disbursements shall have been reimbursed, each Loan Party covenants and
agrees with the Agents and the Lenders that:
5.1.    Financial Statements and Other Information. The Lead Borrower will
furnish to the Agents for delivery to the Lenders, each of the following,
provided that the Lead Borrower need not furnish copies of information referred
to in subsections (a), (b), (g) or (m) if on or before the applicable day set
forth below, such information is available either on EDGAR or on the Lead
Borrower’s web site:
(a)    within ninety‑five (95) days after the end of each Fiscal Year of the
Lead Borrower and its Subsidiaries, a copy of its Form 10‑K containing the
Consolidated balance sheet and related statements of earnings, shareholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all audited
and reported on by Ernst & Young, LLP or another independent public accountant
of recognized national standing (without a “going concern” or like qualification
or exception and without a qualification or exception as to the scope of such
audit) to the effect that such Consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Lead Borrower and its Subsidiaries on a Consolidated basis in accordance
with GAAP consistently applied, and a written statement by such accountants to
the effect that such accountants have reviewed this Agreement and that in
auditing such Consolidated financial statements, nothing came to their attention
to cause them to believe that the Loan Parties had failed to comply with the
terms, covenants, provisions or conditions of this Agreement insofar as they
relate to accounting matters, except for those described in reasonable detail in
such statement;
(b)    within fifty (50) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, its Form 10‑Q containing the Consolidated balance
sheet and related statements of earnings, and cash flows of the Lead Borrower
and its Subsidiaries, as of the end of and for such Fiscal Quarter and the
elapsed portion of the Fiscal Year, with comparative results to the same Fiscal
Periods of the prior Fiscal Year, all certified by a Financial Officer of the
Lead Borrower as presenting in all material respects the financial condition and
results of operations of the Lead Borrower and its Subsidiaries in accordance
with GAAP consistently applied, subject to normal year end audit adjustments and
the absence of footnotes;
(c)    if Excess Availability at any time is less than twenty (20%) percent of
the Loan Cap and until such time as Excess Availability has equaled or exceeded
twenty (20%) percent of the Loan Cap for thirty (30) consecutive days, then
within thirty (30) days after


95



--------------------------------------------------------------------------------







the end of each of fiscal month of the Lead Borrower and its Subsidiaries, if so
requested by the Administrative Agent, Consolidated and consolidating balance
sheet and related statements of operations, stockholdersearnings, shareholders’
equity and cash flows of the Lead Borrower and its Subsidiaries, as of the end
of and for such month and the elapsed portion of the Fiscal Year, with
comparative results to the same Fiscal Periods of the prior Fiscal Year and to
the Lead Borrower’s and its Subsidiaries’ budget for such Fiscal Year furnished
pursuant to Section 5.1(e) hereof;
(d)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Lead Borrower in the
form of Exhibit D (a “Compliance Certificate”) (i) certifying as to whether a
Default or Event of Default has occurred and, if a Default or Event of Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations with respect to the Fixed Charge Coverage Ratio for such period
(whether or not it is then required to be tested hereunder), (iii) certifying
that such financial statements present in all material respects the financial
condition and results of operations of the Lead Borrower and its Subsidiaries in
accordance with GAAP consistently applied for such period, subject, in the case
of the quarterly statements, to normal year end audit adjustments and the
absence of footnotes, (iv) stating whether any change in GAAP or in the
application thereof has occurred since the date of the Lead Borrower’s and its
Subsidiaries’ audited financial statements referred to in Section 3.4 and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such Compliance Certificate, and (v)
containing either a certification that there has been no change to the
information disclosed in the Information Certificate or any other Loan Document
(or after the delivery of the first Compliance Certificate delivered pursuant to
this subsection, as previously certified), or, if so, specifying all such
changes, provided that, notwithstanding the foregoing, no such revisions or
updates shall be deemed to have amended, modified, or superseded the Information
Certificate as originally attached hereto (or after the delivery of the first
Compliance Certificate delivered pursuant to this subsection, as previously
certified), or to have cured any breach of warranty or representation resulting
from the inaccuracy or incompleteness of the Information Certificate, unless and
until the Administrative Agent shall have accepted in writing such revisions or
updates to the Information Certificate; and provided further that the
Administrative Agent shall be deemed to have accepted such revisions or updates
unless the Administrative Agent delivers a written objection thereto to the Lead
Borrower within thirty (30) days after the date such revisions or updates have
been received;
(e)    within forty‑five (45) days after the commencement of each Fiscal Year of
the Loan Parties, a Consolidated and consolidating budget by month for such
Fiscal Year (including a projected Consolidated and consolidating balance sheet
and related statements of projected operations and cash flow as of the end of
and for such Fiscal Year);
(f)    within seventeen (17) days (or such longer period as the Administrative
Agent may agree in its reasonable discretion, but in any event not to exceed
twenty‑five (25) days) after the end of each monthFiscal Quarter, a certificate
in the form of Exhibit C (a “Borrowing Base Certificate”) showing the Borrowing
Base as of the close of business


96



--------------------------------------------------------------------------------







on the last day of the immediately preceding monthFiscal Quarter, each such
Borrowing Base Certificate to be certified as complete and correct on behalf of
the Loan Parties by a Financial Officer of the Lead Borrower, provided, however,
that for any month during which at any time the aggregate amount of borrowings
and outstanding Letters of Credit exceed $50,000,000, such Borrowing Base
Certificates shall be delivered for such month within seventeen (17) days (or
such longer period as the Administrative Agent may agree in its reasonable
discretion, but in any event not to exceed twenty‑five (25) days) after the end
of such month, and provided further if and so long as an Event of Default has
occurred and is continuing, or if Excess Availability is less than twelve and
one‑half (12.5%) percent of the Loan Cap, the Administrative Agent may require
that Borrowers furnish such Borrowing Base Certificate (showing the Borrowing
Base as of the close of business on the last day of the immediately preceding
week) weekly on Wednesday of each week until such time as Excess Availability
shall be equal to or greater than twelve and one-half percent (12.5%) of the
Loan Cap, or such Event of Default is no longer continuing, as applicable;
(g)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Lead
Borrower or any other Loan Party with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;
(h)    the financial and collateral reports described on Schedule 5.1(h) hereto,
at the times set forth in such Schedule[Reserved];
(i)    with respect to each Permitted Acquisition, to the extent permitted by
Applicable Law, as soon as available, but not less than ten (10) Business Days
prior to the consummation of a Permitted Acquisition, written notice to the
Administrative Agent of such Permitted Acquisition together with a copy of all
business and financial information reasonably requested by the Administrative
Agent and, in the event that the total consideration paid or payable in
connection with such Permitted Acquisition (whether in cash, property or
securities) exceeds $50,000,00060,000,000 or the total consideration paid or
payable in connection with such Permitted Acquisition together with all other
Permitted Acquisitions consummated after the Effective Date (whether in cash,
property or securities) exceeds $125,000,000150,000,000, a certificate of a
Financial Officer of the Lead Borrower certifying (and showing the calculations
therefor in reasonable detail) that the Payment Conditions will be satisfied,
and (ii) as soon as available the information provided to the board of directors
of the Lead Borrower with respect to such Permitted Acquisition;
(j)    with respect to each Permitted Acquisition, to the extent permitted by
Applicable Law, as soon as available, (i) copies of the most recent audited (if
available), and if later, unaudited Consolidated financial statements of the
Person which is the subject of the Permitted Acquisition, (ii) a description of
the proposed Permitted Acquisition in such detail as the Administrative Agent
may reasonably request, including copies of letters of intent and purchase and
sale agreements or other acquisition documents executed in connection with the
proposed Permitted Acquisition, (iii) an unaudited pro forma Consolidated
balance sheet and income statement of the Loan Parties as of the end of the


97



--------------------------------------------------------------------------------







most recently completed fiscal quarter but prepared as though the Permitted
Acquisition had occurred on such date and related pro forma calculations of
Excess Availability (as of the last day of each Fiscal Quarter) and the Fixed
Charge Coverage Ratio for the subsequent four fiscal quarters period, and (iv)
unaudited projections of balance sheets and income statements and related
calculations for the following four fiscal quarters, assuming the Permitted
Acquisition has closed;
(k)    notice of any intended (i) sale or other disposition of assets of any
Loan Party permitted under Section 6.5(c), (d) and (e) hereof at least three (3)
Business Days prior to the date of consummation such sale or disposition or (ii)
incurrence of any Indebtedness permitted hereunder promptly following the
incurrence of such Indebtedness;
(l)    within fifteen (15) days after receipt thereof, copies of all final (as
distinguished from a preliminary or discussion draft) reports submitted to the
Lead Borrower or any other Loan Party by independent certified public
accountants in connection with each annual, interim or special audit of the
books of the Loan Parties made by such accountants, including any management
letter commenting on the Borrowers’ internal controls submitted by such
accountants to management in connection with their annual audit;
(m)    promptly after their preparation, copies of any and all proxy statements,
financial statements (other than those described in subsections (a) and (b)
hereof), and reports which the Lead Borrower makes available to its shareholders
or any holder of any Indebtedness;
(n)    if requested by the Administrative Agent, promptly after filing with the
IRS or any other applicable Governmental Authority, a copy of each tax return
filed by any Loan Party;
(o)    within seventeen (17) days (or such longer period as the Administrative
Agent may agree in its reasonable discretion, but in any event not to exceed
twenty‑five (25) days) of the end of each fiscal month (unless specifically
indicated otherwise), or more frequently if requested by the Administrative
Agent, as of the preceding fiscal month end, in form reasonably satisfactory to
the Administrative Agent: (a) a schedule of each Loan Party’s Accounts created
since the last such schedule; (b) an aging of each Loan Party’s Accounts
together with a reconciliation to the previous fiscal month end’s accounts
receivable balance of such Loan Party’s Accounts and to its general ledger; (c)
a summary aging by payee of each Loan Party’s accounts payable; and (d) upon the
Agent’s request, a statement of the balance of each of the intercompany accounts
of the Loan Parties;and (b) other financial and collateral requests as may be
requested by the Administrative Agent and agreed between the Lead Borrower and
the Administrative Agent;
(p)    [Reserved]
(q)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Lead Borrower or
any other


98



--------------------------------------------------------------------------------







Loan Party, or compliance with the terms of any Loan Document, as the Agents or
any Lender may reasonably request.
5.2.    Notices of Material Events. The Borrowers will, and will cause each
other Loan Party to furnish to the Administrative Agent, the Issuing Banks, the
Acceptance Lenders, the Collateral Agent, and each Lender prompt written (except
as provided in clause (e) below) notice of the following:
(a)    the occurrence of any Default or Event of Default, specifying the nature
and extent thereof and the action (if any) which is proposed to be taken with
respect thereto;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;
(e)    telephonic notice of any change of the chief executive officer or chief
financial officer of the Lead Borrower;
(f)    any pending or threatened (in writing) strike, work stoppage, unfair
labor practice claim, or other labor dispute affecting any Loan Party which
could reasonably be expected to have, or has resulted in, a Material Adverse
Effect;
(g)    the filing of any Lien for unpaid taxes in excess of $5,000,000 against
any Loan Party;
(h)    any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or any part thereof or interest therein under
power of eminent domain or by condemnation or similar proceeding;
(i)    the discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants; and
(j)    any material adverse change in the business, operations, or financial
affairs of the Loan Parties taken as a whole.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Lead Borrower setting
forth the details of the event or development requiring such notice and, if
applicable, any action taken or proposed to be taken with respect thereto.


99



--------------------------------------------------------------------------------







5.3.    Information Regarding Collateral.
(a)    The Lead Borrower will furnish to the Administrative Agent at least
thirty (30) days’ prior written notice of any change (i) in any Loan Party’s
legal name or in any trade name used to identify it in the conduct of its
business or in the ownership of its properties, (ii) in the location of any Loan
Party’s chief executive office, its principal place of business, any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility), (iii) in any Loan Party’s
identity or organizational structure or (iv) in any Loan Party’s jurisdiction of
incorporation, Federal Taxpayer Identification Number or organizational
identification number assigned to it by its state of organization.
(b)    Each year, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to Section 5.1(a), the Lead
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer of the Lead Borrower setting forth the information required pursuant to
the Information Certificate or confirming that there has been no change in such
information since the date of the Information Certificate delivered on the
Effective Date or the date of the most recent Information Certificate delivered
pursuant to this Section.
5.4.    Existence; Conduct of Business.Each Borrower will, and will cause each
other Loan Party to, do or cause to be done all things necessary to comply with
its respective Charter Documents, and to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, provided that the foregoing shall not prohibit any
merger, amalgamation, consolidation, liquidation, or dissolution permitted under
Section 6.3 or any sale, lease, transfer or other disposition permitted under
Section 6.5.
5.5.    Payment of Obligations.
(a)    Each Borrower will, and will cause each other Loan Party to, pay its
Indebtedness and other obligations (other than Indebtedness described in the
parenthetical in clause (a) of the definition of “Indebtedness” which is not
Material Indebtedness unless the failure to so pay such Indebtedness could
reasonably be expected to result in a Material Adverse Effect), including tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Borrower or such other Loan Party has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation, (d) no Lien secures such obligation (other than tax Liens in an
amount not to exceed $5,000,000), and (e) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect. Nothing contained herein shall be deemed to limit the rights of the
Administrative Agent under Section 2.3.
(b)    Without limiting the foregoing, the Lead Borrower shall either defease,
repurchase or redeem the Senior Notes as permitted by Section 6.7(b)(ii) hereof
or refinance the Senior Notes with Refinancing NotesDebt, in each case at least
45 days prior to the scheduled maturity date of the Senior Notes, provided,
however, that (i) the failure of the Borrower to have defeased, repurchased or
redeemed the Senior Notes or to have refinanced the Senior Notes at least


100



--------------------------------------------------------------------------------







45 days prior to the scheduled maturity date of the Senior Notes as provided
above shall not constitute a Default or Event of Default and (ii) if the Senior
Notes have not been so defeased, repurchased, redeemed or refinanced as provided
above, the Administrative Agent shall impose an Availability Reserve in an
amount equal to the outstanding principal amount of the Senior Notes until such
Senior Notes are repurchased, redeemed or refinanced.
5.6.    Maintenance of Properties. Each Borrower will, and will cause each other
Loan Party to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.
5.7.    Insurance.
(a)    Each Borrower will, and will cause each other Loan Party to, (i) maintain
insurance with financially sound and reputable insurers reasonably acceptable to
the Administrative Agent (or, to the extent consistent with prudent business
practice, a program of self‑insurance approved by the Administrative Agent, such
approval not to be unreasonably withheld) on such of its property and in at
least such amounts and against at least such risks as is customary with
companies in the same or similar businesses operating in the same or similar
locations, including public liability insurance against claims for personal
injury or death occurring upon, in or about or in connection with the use of any
properties owned, occupied or controlled by it (including the insurance required
pursuant to the Security Documents); (ii) maintain such other insurance as may
be required by law; and (iii) furnish to the Administrative Agent, upon written
request, full information as to the insurance carried. The Administrative Agent
shall not, by the fact of approving, disapproving, accepting, obtaining or
failing to obtain any such insurance, incur liability for the form or legal
sufficiency of insurance contracts, solvency of insurance companies or payment
of lawsuits, and each Loan Party hereby expressly assumes full responsibility
therefor and liability, if any, thereunder. The Borrowers shall, and shall cause
each other Loan Party to, furnish to the Administrative Agent certificates or
other evidence satisfactory to the Administrative Agent of compliance with the
foregoing insurance provisions. The Lead Borrower shall promptly notify the
Administrative Agent with respect to any claim relating in whole or in part to
the Collateral in excess of $3,000,000. So long as no Cash Dominion Event has
occurred and is continuing, the Loan Parties shall have the right to negotiate
and/or settle insurance claims without the consent or approval of the
Administrative Agent. After the occurrence of a Cash Dominion Event and during
the continuance thereof, the Loan Parties will not settle any insurance claim
with a value in excess of $3,000,000 without the consent of the Administrative
Agent, which consent will not be unreasonably withheld or delayed.
(b)    For each of the insurance policies covering Collateral, each Loan Party
shall cause the Collateral Agent to be named as a loss payee or additional
insured, as applicable, in a manner acceptable to the Administrative Agent. Each
all risk property insurance policy covering Collateral shall contain (i) a
clause or endorsement requiring the insurer to give not less than thirty (30)
days prior written notice to the Collateral Agent in the event of cancellation
or non‑renewal of such policy for any reason whatsoever except non‑payment of
premium and a clause or endorsement requiring the insurer to give not less than
ten (10) days prior written notice to the Collateral Agent in the event of
cancellation of such policy for non‑payment of premium (giving the Collateral
Agent the right to cure defaults in the payment of premiums), (ii) to the extent
available from the applicable insurer, a clause or endorsement stating that the
interest of the


101



--------------------------------------------------------------------------------







Collateral Agent shall not be impaired or invalidated by any act or neglect of
the insured Person or the owner of any premises, including, without limitation,
as a result of the use of any such premises for purposes more hazardous than are
permitted by such policy, and (iii) to the extent available from the applicable
insurer, a clause or endorsement stating that none of the Loan Parties, the
Administrative Agent, the Collateral Agent, or any other party shall be a
coinsurer. Each commercial general liability policy shall contain (1) a clause
or endorsement requiring the insurer to give not less than thirty (30) days
prior written notice to the Collateral Agent in the event of cancellation or
non‑renewal of such policy for any reason whatsoever except non‑payment of
premium and a clause or endorsement requiring the insurer to give not less than
ten (10) days prior written notice to the Collateral Agent in the event of
cancellation of such policy for non‑payment of premium (giving the Collateral
Agent the right to cure defaults in the payment of premiums), and (2) a clause
or endorsement stating that the Collateral Agent shall be named as additional
insured parties, mortgagee or assignee, as applicable. All premiums for such
required insurance shall be paid by the Loan Parties when due, and certificates
of insurance shall be sent to the appropriate Loan Parties and the Collateral
Agent, and if requested by the Collateral Agent, photocopies of the policies,
shall be delivered to the Collateral Agent. The Loan Parties shall deliver to
the Collateral Agent, prior to the cancellation or non‑renewal of any such
policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Collateral Agent).
To the extent requested by the Collateral Agent, the Loan Parties shall deliver
to the Collateral Agent evidence satisfactory to the Collateral Agent of payment
of the applicable portion of the annual premium then due and payable. If any
Loan Party fails to procure (or cause to be procured) such insurance or to pay
the premiums therefor when due, the Agents may, without waiving any Event of
Default occasioned thereby, obtain such insurance and pay such premiums at the
expense of the Loan Parties. All proceeds of any insurance claim relating to
Collateral shall be promptly deposited by the applicable Loan Party to a Blocked
Account or the Concentration Account, and such proceeds until so deposited shall
be held in trust for the Collateral Agent by the applicable Loan Party. The
Agents shall apply any proceeds received in accordance with Section 2.24 hereof
or Section 6.2 of the Security Agreement, as applicable.
(c)    None of the Agents or other Secured Parties, or their agents or employees
shall be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section 5.7. Each Loan Party shall look
solely to its insurance companies or any other parties other than the Credit
Parties for the recovery of such loss or damage and such insurance companies
shall have no rights of subrogation against any Agent or Secured Party or its
agents or employees. If, however, the insurance policies do not provide waiver
of subrogation rights against such parties, as required above, then the Loan
Parties hereby agree, to the extent permitted by Applicable Law, to waive their
right of recovery, if any, against the Agents and the other Secured Parties and
their agents and employees. The designation of any form, type or amount of
insurance coverage by any Agent or Secured Party under this Section 5.7 shall in
no event be deemed a representation, warranty or advice by such Agent or Secured
Party that such insurance is adequate for the purposes of the business of the
Loan Parties or the protection of their properties.
(d)    The Lead Borrower shall respond to requests from the Collateral Agent for
information relating to insurance within ten (10) Business Days of the Lead
Borrower’s receipt of such request. To the extent that the Lead Borrower fails
to reasonably satisfy such request within such period, the Lead Borrower will
permit any representatives that are designated by the


102



--------------------------------------------------------------------------------







Collateral Agent to inspect the insurance policies maintained by or on behalf of
the Loan Parties and to inspect books and records related thereto and any
properties covered thereby. The Loan Parties shall pay the reasonable fees and
expenses of any representatives retained by the Collateral Agent to conduct any
such inspection.    
5.8.    Intentionally Omitted.
5.9.    Books and Records; Inspection and Audit Rights.
(a)    Each Borrower will, and will cause each other Loan Party to, keep proper
books of record and account in which full, true and correct entries in all
material respects are made of all dealings and transactions in relation to its
business and activities. Each Borrower will permit any representatives
designated by any Agent, upon reasonable prior notice (unless an Event of
Default has occurred and is continuing in which event no such notice shall be
required), to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers, all on reasonable advance notice to the Lead Borrower (unless
an Event of Default then exists) and at such reasonable times during normal
business hours and as often as reasonably requested.
(b)    Each Borrower will, and will cause each other Loan Party to, from time to
time upon the reasonable request and reasonable prior notice of the Collateral
Agent or the Required Lenders through the Administrative Agent, permit any Agent
or professionals (including consultants, accountants, lawyers and appraisers)
retained by the Agents to conduct appraisals, commercial finance examinations
and other evaluations, including, without limitation, of (i) the Borrowers’
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves. Without limiting the
foregoing:
(i)    subject to the provisions of clause (ii) below, during any period of four
(4) consecutive Fiscal Quartersif the aggregate amount of Loans and outstanding
Letters of Credit at any time exceed $50,000,000, during the immediately
following four (4) Fiscal Quarter period, the Administrative Agent or
professionals (including consultants, accountants, lawyers and appraisers)
retained by the Agents shall have the right to conduct one (1) appraisal of the
Loan Parties’ Inventory and one (1) commercial finance examination, at the Loan
Parties’ expense during such period; and
(ii)    during any period of four (4) consecutive Fiscal Quarters in which
Excess Availability is at any time less than twenty‑five (25seventeen and
one-half percent (17.5%) percent of the Loan Cap, the Administrative Agent or
professionals (including consultants, accountants, lawyers and appraisers)
retained by the Agents may conduct two (2) appraisals of the Loan Parties’
Inventory and two (2) commercial finance examinations, at the Loan Parties’
expense.
The Loan Parties shall pay the reasonable fees and expenses of the
Administrative Agent or professionals (including consultants, accountants,
lawyers and appraisers) retained by the Agents in connection with the appraisals
and commercial finance examinations (A) described in clauses (i) and (ii) above,
(B) undertaken at any time at the request of the Administrative Agent if


103



--------------------------------------------------------------------------------







required by Applicable Law and (C) undertaken at the request of the
Administrative Agent, as it in its discretion deems necessary or appropriate,
after the occurrence and the continuation of an Event of Default. In addition to
the foregoing the Administrative Agent will have the right to conduct additional
commercial finance examinations and appraisals during normal business hours and
upon reasonable advance notice at the expense of the Administrative Agent, as it
in its discretion deems necessary or appropriate.
(c)    The Borrowers shall, at all times, retain independent certified public
accountants who are reasonably satisfactory to the Administrative Agent.
5.10.    Fiscal Year. Each Loan Party shall have a fiscal year of a 52 or 53
week period ending on the Saturday nearest to January 31st and shall notify the
Administrative Agent of any change in such fiscal year.
5.11.    Physical Inventories.
(a)    The Collateral Agent, at the expense of the Loan Parties, may participate
in and/or observe each physical count and/or inventory of so much of the
Collateral as consists of Inventory which is undertaken on behalf of the Loan
Parties so long as such participation does not disrupt the normal inventory
schedule or process.
(b)    The Loan Parties, at their own expense, shall undertake physical
inventories and cycle counts to be undertaken at the times, using practices, and
in the manner consistent with their practices in effect on the Effective Date.
(c)    Upon the request of the Collateral Agent, the Loan Parties shall provide
the Collateral Agent with a reconciliation of the results of each such physical
inventory or cycle count. The Loan Parties shall post the results of each such
physical inventory to the Loan Parties’ stock ledger and general ledger, as
applicable.
(d)    The Collateral Agent, in its discretion, if any Event of Default exists,
may cause such additional inventories to be taken as the Collateral Agent
determines (each, at the expense of the Loan Parties). The Collateral Agent
shall use its best efforts to schedule any such inventories so as to not
unreasonably disrupt the operation of the Loan Parties’ business.
5.12.    Compliance with Laws. Each Borrower will, and will cause each other
Loan Party to, comply in all material respects with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrowers
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrowers, their Subsidiaries and their respective directors,
officers, employees and agents with Anti‑Corruption Laws and applicable
Sanctions.
5.13.    Use of Proceeds and Letters of Credit and Acceptances. The proceeds of
Loans made hereunder and Letters of Credit and Acceptances issued hereunder will
be used only (a) for Restricted Payments and Permitted Acquisitions, (b) to
finance the acquisition of working capital assets of the Loan Parties, including
the purchase of inventory and equipment, in each case in the ordinary course of
business, (c) to finance Capital Expenditures of the Borrowers, (d) to defease,


104



--------------------------------------------------------------------------------







redeem or repurchase the Senior Notes in accordance with Section 6.7(b) hereof
and (e) for general corporate purposes, all to the extent permitted herein. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X. The Borrowers will not request any Borrowing or
Letter of Credit, and the Borrowers shall not use, and shall procure that their
Subsidiaries and their respective directors, officers, employees and agents
shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti‑Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
5.14.    Additional Subsidiaries. If any additional Material Subsidiary of any
Loan Party is formed or acquired after the Effective Date or if any Subsidiary
becomes a Material Subsidiary, the Lead Borrower will notify the Administrative
Agent thereof and the Loan Parties will cause such Material Subsidiary to become
a Borrower or Facility Guarantor hereunder, as the Administrative Agent may
request, and under each applicable Security Document in the manner provided
therein within fifteen (15) days (or such longer period as the Administrative
Agent may agree in its sole discretion) after such Material Subsidiary is formed
or acquired or becomes a Material Subsidiary and promptly take such actions to
create and perfect Liens on such Material Subsidiary’s assets that would
otherwise constitute Collateral to secure the Obligations as any Agent shall
reasonably request.
5.15.    Further Assurances.
(a)    Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which any Agent or
the Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.
The Loan Parties also agree to provide to the Agents, from time to time upon
request, evidence reasonably satisfactory to the Agents as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
(b)    If any material assets which would otherwise constitute Collateral are
acquired by any Loan Party after the Effective Date (other than assets
constituting Collateral under the applicable Security Agreement that become
subject to the Lien of such Security Agreement upon acquisition thereof), the
Lead Borrower will notify the Agents thereof, and will cause such assets to be
subjected to a Lien securing the Obligations and will take such actions as shall
be necessary or reasonably requested by the Collateral Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties.
(c)    Upon the request of the Administrative Agent, the Loan Parties shall
cause each of their customs brokers and/or warehouses that have not already done
so to deliver an


105



--------------------------------------------------------------------------------







agreement to the Administrative Agent covering such matters and in form
substantially similar to the agreements with customs brokers and/or warehouse in
effect on the Third Amendment Effective Date.
6.    NEGATIVE COVENANTS. Until the Commitments have expired or been terminated
and the principal of and interest on each Loan and all fees and other
Obligations payable hereunder and under the other Loan Documents (other than
unasserted contingent indemnification obligations not yet due and payable) shall
have been paid in full and all Letters of Credit and Acceptances have expired or
terminated or have been fully cash collateralized or replaced and all L/C
Disbursements shall have been reimbursed, each Loan Party covenants and agrees
with the Agents and the Lenders that:
6.1.    Indebtedness and Other Obligations. The Borrowers will not, and will not
permit any other Loan Party to, create, incur, assume or permit to exist any
Indebtedness, except, as long as no Event of Default exists at the time of
incurrence of such Indebtedness or would arise therefrom:
(a)    Indebtedness created under the Loan Documents;
(b)    Indebtedness set forth in the Information Certificate and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof;
(c)    Indebtedness of any Loan Party to any other Loan Party;
(d)    Indebtedness of the Loan Parties to finance the acquisition of any fixed
or capital assets, including CapitalFinancing Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof, provided that the
aggregate principal amount of Indebtedness permitted by this clause (d) shall
not exceed $50,000,000 at any time outstanding unless, at the time of incurrence
of any Indebtedness which would result in such amount being exceeded, the
Payment Conditions shall have been satisfied;
(e)    Indebtedness incurred to finance any Real Estate now or hereafter owned
by any Borrower or incurred in connection with any sale‑leaseback transaction;
(f)    Indebtedness under Swap Contracts, other than for speculative purposes,
entered into in the ordinary course of business;
(g)    Contingent liabilities under surety bonds or similar instruments incurred
in the ordinary course of business in connection with the construction or
improvement of stores;


106



--------------------------------------------------------------------------------







(h)    Unsecured Indebtedness of a Loan Party to one or more Foreign
Subsidiaries in an aggregate principal amount at any one time outstanding not in
excess of $200,000,000;
(i)    Indebtedness in respect of the Senior Notes and the Refinancing
NotesDebt;
(j)    Subordinated Debt (other than Indebtedness described in subsection (k)
below) provided that after giving effect to the incurrence thereof, the Payment
Conditions are satisfied;
(k)    Unsecured Indebtedness for borrowed money, including, without limitation,
Subordinated Debt (other than Indebtedness described in subsection (j) above),
provided that the amortization thereof is less than or equal to one (1%) percent
of the principal amount of such Indebtedness per annum and the maturity thereof
is not less than sixty (60) days following the Maturity Date;
(l)    Indebtedness represented by letters of credit or acceptances issued in
any currency other than Dollars which any Issuing Bank or Acceptance Lender, as
applicable, was unable or unwilling to issue according to the terms hereof
backed by Dollar denominated Letters of Credit or Acceptances;
(m)    Guarantees of Indebtedness otherwise allowed under this Section 6.1 and
Section 6.4 hereof and other obligations of any other Loan Party which do not
constitute Indebtedness,
(n)    [Reserved];
(o)    Other unsecured Guarantees of Indebtedness of any Subsidiary which is not
a Loan Party, provided that no payment shall be made on account of any such
Guarantee unless the Payment Conditions are satisfied at the time of payment;
(p)    In addition to Indebtedness permitted under clause (h) above,
Indebtedness owing by a Loan Party to any other Subsidiary of the Lead Borrower
which is not a Loan Party, provided that the aggregate principal amount of
Indebtedness permitted by this clause (p) shall not exceed $50,000,000 at any
time outstanding unless, at the time of incurrence of any such Indebtedness
which would result in such amount being exceeded, the Payment Conditions shall
have been satisfied;
(q)    Indebtedness assumed by a Loan Party or by a Person who will become a
Loan Party (or Indebtedness secured by a Lien in effect prior to any such
acquisition on property acquired in connection with such acquisition, which
property would not be of a type included in the Borrowing Base) in connection
with a Permitted Acquisition, provided that the aggregate principal amount of
Indebtedness permitted by this clause (q) shall not exceed $50,000,000 at any
time outstanding unless, at the time of incurrence of any Indebtedness which
would result in such amount being exceeded, the Payment Conditions shall have
been satisfied;


107



--------------------------------------------------------------------------------







(r)    Indebtedness of any Person that becomes a Loan Party in a Permitted
Acquisition, which Indebtedness is existing at the time such Person becomes a
Loan Party (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Loan Party) and which are set forth in the Information
Certificate delivered in connection with such Permitted Acquisition, to the
extent such indebtedness would not be permitted under any other clause of this
Section; and
(s)    Indebtedness consisting of Earn‑Out Obligations, but only to the extent
that the contingent consideration relating thereto is paid within thirty (30)
days after the amount due is finally determined.
6.2.    Liens. The Borrowers will not, and will not permit any other Loan Party
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except as long as no
Event of Default exists at the time of creation or incurrence of such Lien or
would arise therefrom:
(a)    Liens created under the Loan Documents;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of any Borrower or other Loan Party set
forth in the Information Certificate, provided that (i) such Lien shall not
apply to any other property or asset of such Person and (ii) such Lien shall
secure only those obligations that it secures as of the Third Amendment
Effective Date, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
(d)    Liens on fixed or capital assets acquired by any Loan Party, provided
that (i) such Liens secure Indebtedness permitted by Section 6.1(d), (ii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring such
fixed or capital assets and (iii) such Liens shall not apply to any other
property or assets of the Borrowers or other Loan Party;
(e)    Liens to secure Indebtedness permitted by Section 6.1(e) provided that
such Liens shall not apply to any property or assets of the Loan Parties other
than the Real Estate so financed or which is the subject of a sale‑leaseback
transaction;
(f)    Liens to secure Indebtedness permitted by Section 6.1(q), provided that
(i) such Lien shall not apply to any other property or asset of such Person,
(ii) such Lien shall not have been incurred in contemplation of, or in
connection with, such Permitted Acquisition, (iii) shall secure only those
obligations that it secures as of the date of the Permitted Acquisition, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof, and (iv) shall not apply to any
Collateral;
(g)    Liens existing on assets prior to the acquisition thereof or prior to the
acquisition of a Person who becomes a Loan Party, in either case which are
directly or indirectly acquired in a Permitted Acquisition and which, in the
case of an acquisition of a Person that becomes a Loan Party, are set forth in
the Information Certificate delivered in


108



--------------------------------------------------------------------------------







connection with such Permitted Acquisition, provided that, in any event, (i)
such Liens secure Indebtedness permitted under Section 6.1 hereof or obligations
to a lessor under a lease of Real Estate to a Loan Party, (ii) such Liens are
not created in contemplation of or in connection with such Permitted
Acquisition, (iii) such Liens shall not apply to any other property or assets of
a Loan Party, (iv) such Liens shall secure only the Indebtedness or other
obligations that such Liens secure on the date of the Permitted Acquisition; and
(v) such Liens shall not attach to assets which would be of a type included as
Collateral or in the Borrowing Base, except for non‑material Liens acceptable to
the Administrative Agent;
(h)    Liens on Accounts, Inventory and proceeds thereof to secure Indebtedness
permitted by Section 6.1(i) in respect of Refinancing NotesDebt, provided that
such Liens shall be junior and subordinate to the Liens in favor of the Agent
and shall be subject at all times to the terms and conditions of an
intercreditor agreement with the Agents in form and substance satisfactory to
the Agents; and
(i)    Liens on cash and cash equivalents to secure letters of credit permitted
pursuant to Section 6.1(q).
6.3.    Fundamental Changes.
(a)    The Borrowers shall not, and shall not permit any other Loan Party to,
liquidate, merge, amalgamate, or consolidate into or with any other Person or
enter into or undertake any plan or agreement of liquidation, merger,
amalgamation, or consolidation with any other Person, provided that (i) a Loan
Party may merge or amalgamate with another Person in connection with a Permitted
Acquisition if such Loan Party is the surviving company, (ii) any wholly‑owned
Subsidiary of any Borrower may merge, amalgamate, or consolidate into or with
such Borrower or any other wholly‑owned Subsidiary of such Borrower if no
Default or Event of Default has occurred and is continuing or would result from
such merger and if such Borrower, a Loan Party (if such Loan Party is a party to
such merger) or such Subsidiary is the surviving company, (iii) a Subsidiary of
any Borrower may merge or amalgamate into another entity in connection with a
Permitted Acquisition if, upon consummation of such merger or amalgamation, the
surviving entity shall be a direct or indirect wholly‑owned Subsidiary of such
Borrower and becomes a Borrower or Facility Guarantor and a party to the
Security Documents, (iv) any Domestic Subsidiary may merge into any other
Domestic Subsidiary, provided that if a Loan Party is a party to such merger,
either such Loan Party shall be the surviving company or the surviving company
shall become a Loan Party, (v) the Lead Borrower may merge with a newly formed
shell corporation, the sole purpose and effect of which merger is to
reincorporate the Lead Borrower in a state of the United States of America other
than the State of New York and where the surviving corporation in such merger
has complied with its obligations under Section 5.14 hereof simultaneously with
such merger, and (vi) any Loan Party may merge with any other Person in a
dispositive transaction permitted under Section 6.5.
(b)    The Borrowers shall not, and shall not permit any other Loan Party to,
engage to any material extent in any business other than businesses of the type
conducted by the Loan Parties on the date of execution of this Agreement and
businesses reasonably related thereto, except that any Loan Party may withdraw
from any business activity which such Loan Party


109



--------------------------------------------------------------------------------







reasonably deems unprofitable or unsound, provided that promptly after such
withdrawal, the Lead Borrower shall provide the Administrative Agent with
written notice thereof.
6.4.    Investments, Loans, Advances, Guarantees and Acquisitions. The Borrowers
shall not, and shall not permit any other Loan Party to, purchase, hold or
acquire (including pursuant to any merger or amalgamation with any Person that
was not a wholly owned Subsidiary prior to such merger or amalgamation) any
Capital Stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, guarantee any Indebtedness of, or make
or permit to exist any Investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (each of the
foregoing, an “Investment”), except for:
(a)    Permitted Acquisitions;
(b)    Permitted Investments;
(c)    Investments existing on the Effective Date, and set forth in the
Information Certificate, to the extent such investments would not be permitted
under any other clause of this Section;
(d)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(e)    Investments in Swap Contracts other than for speculative purposes,
entered into in the ordinary course of business;
(f)    Permitted Stock Repurchases, as long as no Event of Default exists at the
time of making of such Permitted Stock Repurchase or would arise therefrom;
(g)    Investments by a Loan Party in a Subsidiary (including, without
limitation, in a Foreign Subsidiary) which is not a Loan Party, in a joint
venture (including, without limitation, in or with a foreign Person) or in a
Person (including, without limitation, in a foreign Person) which constitutes a
minority equity interest in such Person provided that such Investments do not
exceed $50,000,000 for any single Investment or $125,000,000 in the aggregate
for all such Investments at any time outstanding, unless, in each case, the
Payment Conditions are satisfied; and provided further that for purposes of
calculation, the amount of any Investment shall be the aggregate cash Investment
less all cash returns, cash dividends and cash distributions (or the fair market
value of any non‑cash returns, dividends and distributions) received by such
Loan Party from such Subsidiary, joint venture or Person;
(h)    Investments by a Loan Party Borrower in another Loan Party;
(i)    Commissions, loans or advances to employees for the purpose of travel,
entertainment or relocation in the ordinary course of business and consistent
with past


110



--------------------------------------------------------------------------------







practices, provided that the aggregate amount thereof outstanding at any one
time shall not, if not repaid, be reasonably expected to have a Material Adverse
Effect;
(j)    Investments of any Person that becomes a Loan Party in a Permitted
Acquisition, which Investments are existing at the time such Person becomes a
Loan Party (other than Investments incurred solely in contemplation of such
Person’s becoming a Loan Party) and which are set forth in the Information
Certificate delivered in connection with such Permitted Acquisition, to the
extent such investments would not be permitted under any other clause of this
Section; and
(k)    other Investments in an aggregate amount not to exceed $60,000,000 at any
time outstanding.
6.5.    Asset Sales. The Borrowers will not, and will not permit any other Loan
Party to, sell, transfer, lease or otherwise dispose of any asset, including any
Capital Stock, nor will the Loan Parties issue any additional shares of its
Capital Stock or other ownership interests in such Loan Party, or issue any
shares of Disqualified Stock, except as long as no Event of Default exists or
would arise therefrom:
(a)    (i) sales of Inventory, or (ii) used, obsolete or surplus property, or
(iii) Permitted Investments, in each case in the ordinary course of business;
(b)    sales, transfers and dispositions among the Loan Parties;
(c)    the sale of the Headquarters;
(d)    the sale and leaseback of any other of the Loan Parties’ Real Estate or
other fixed assets;
(e)    the Designated Dispositions;
(f)    other sales, transfers, or dispositions of assets not in the ordinary
course of business (including retail store locations) provided that (x) no
Default or Event of Default then exists or would arise therefrom and (y) if the
fair market value of all such other sales, transfers and dispositions exceeds
$50,000,000 for the Loan Parties in the aggregate during any Fiscal Year (net of
the related sales costs, if any, of such other property), all of the proceeds of
such sale, transfer or disposition (net of the related sales costs, if any, of
such other property) in excess of $50,000,000 shall be paid to the
Administrative Agent (whether or not a Cash Dominion Event has occurred and is
then continuing) for application to the Obligations, provided further that, if a
Cash Dominion Event then exists and is continuing, all of such proceeds (and not
only those in excess of $50,000,000) shall be paid to the Administrative Agent
for application to the Obligations; and
(g)    the issuance of additional shares of Capital Stock or other ownership
interests in a Loan Party (other than Disqualified Stock) as long as no Change
in Control results therefrom;


111



--------------------------------------------------------------------------------







provided that all sales, transfers, leases and other dispositions permitted
hereby (other than sales, transfers and other disposition permitted under
clauses (a)(ii), (b) and (g)) shall be made at arm’s length and for fair value
and for not less than 75% cash consideration.
6.6.    Restrictive Agreements. The Borrowers will not, and will not permit any
other Loan Party to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of any Loan Party to create, incur or permit
to exist any Lien upon any of its property or assets in favor of the Secured
Parties, or (b) the ability of (i) any Loan Party (other than the Lead Borrower)
to pay dividends or other distributions with respect to any shares of its
Capital Stock or (ii) any Loan Party to make or repay loans or advances to any
Loan Party or to guarantee Indebtedness of any Loan Party, provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by Applicable
Law or by the Loan Documents, (ii) the foregoing shall not apply to restrictions
and conditions existing on the Effective Date identified in the Information
Certificate (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary that is to be
sold and such sale is permitted hereunder, (iv) clause (a) of this Section shall
not apply to restrictions of conditions imposed by any agreement relating to
secured Indebtedness permitted hereunder if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of this Section shall not apply to customary provisions in leases or licenses or
other agreements, including, without limitation, those relating to franchises,
patents, copyrights, trademarks, tradenames, service marks, licenses and
permits, and other intellectual property restricting the assignment thereof, and
(vi) clauses (a) and (b)(ii) of this Section shall not apply to the Senior Notes
Indenture and any indenture or credit agreement in respect of the Refinancing
NotesDebt, which indenture shall be in form and substance reasonably
satisfactory to the Agents.
6.7.    Restricted Payments; Certain Payments of Indebtedness.
(a)    The Borrowers will not, and will not permit any other Loan Party to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except as long as no Default or Event of Default exists or would arise
therefrom (i) the Lead Borrower may declare and pay dividends quarterly with
respect to its Capital Stock provided that the aggregate of all such dividends
shall not exceed $50,000,00060,000,000 for any single dividend declared to
stockholders or $125,000,000150,000,000 in the aggregate for all such dividends
after the Effective Date, unless, in each case, the Restricted Payment
Conditions are satisfied, (ii) any Loan Party may declare dividends payable
solely in additional shares of such Loan Party’s common stock, (iii) the
Subsidiaries of the Lead Borrower may declare and pay dividends (whether in
cash, securities or other property) with respect to their Capital Stock,
provided that no Loan Party that is directly or indirectly owned by a Subsidiary
that is not a Loan Party shall be permitted to declare or pay any cash dividend
to its parent unless, substantially contemporaneously therewith, such Loan
Party’s direct or indirect parent that is not a Loan Party declares and pays a
dividend consisting of such cash, securities and other property to a Loan Party,
and (iv) the Lead Borrower may make Permitted Stock Repurchases.


112



--------------------------------------------------------------------------------







(b)    The Borrowers will not at any time, and will not permit any other Loan
Party to make or agree to pay or make, directly or indirectly, any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness (other
than the Loans), except:
(i)    payment when due (excluding any voluntary prepayments and, unless
otherwise agreed by the Required Lenders, payments due upon a Change in Control)
of principal, interest, fees and expense reimbursements with respect to
Indebtedness permitted under Section 6.1, but only to the extent required under
the terms of the documents evidencing such Indebtedness;
(ii)    voluntary prepayments of Indebtedness (including, without limitation,
deposits of assets to defease the Senior Notes and purchases, repurchases or
redemptions of all or any portion of the Senior Notes, whether on the open
market or otherwise but excluding voluntary prepayments of Subordinated Debt),
as long as the Payment Conditions are satisfied; and
(iii)    refinancings of Indebtedness described in clauses (i) and (ii), above,
to the extent permitted by Section 6.1, including, without limitation, any
refinancing as a result of any rollover loans, publicly issued or privately
placed notes or exchange notes issued in exchange for such Indebtedness, and all
fees and expenses payable in connection with such refinancing.
6.8.    Transactions with Affiliates. Except as set forth in the Information
Certificate and Restricted Payments and other transactions expressly permitted
under the terms of this Agreement, the Loan Parties will not at any time sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, officers or directors, except (a)
transactions that are at prices and on terms and conditions not less favorable
to the Loan Parties than could be obtained on an arm’s‑length basis from
unrelated third parties, (b) transactions between or among the Loan Parties not
involving any of its Affiliates (other than Loan Parties), officers or directors
which would not otherwise violate the provisions of the Loan Documents, and (c)
advances for commissions, travel and other similar purposes in the ordinary
course of business to directors, officers and employees.
6.9.    Additional Subsidiaries. The Borrowers will not, and will not permit any
other Loan Party to, create any additional Subsidiary unless no Default or Event
of Default would arise therefrom and the requirements of Section 5.14, to the
extent applicable, are satisfied.
6.10.    Amendment of Material Documents. The Borrowers will not, and will not
permit any other Loan Party to, amend, modify or waive any of its rights under
(a) its Charter Documents, or (b) any other Material Indebtedness or material
agreements, in each case to the extent that such amendment, modification or
waiver could reasonably likely to result in a Material Adverse Effect.
6.11.    Environmental Laws. The Loan Parties shall not (a) fail to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval


113



--------------------------------------------------------------------------------







required under any Environmental Law, or (b) become subject to any Environmental
Liability, in each case which is reasonably likely to have a Material Adverse
Effect.
6.12.    Fiscal Year. The Loan Parties shall not change their Fiscal Year
without the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld.
6.13.    Minimum Fixed Charge Coverage Ratio. If Excess Availability is less
than the greater of (i) ten (10%) percent of the Loan Cap and (ii)
$50,000,00040,000,000 at any time, the Loan Parties shall maintain a Fixed
Charge Coverage Ratio, calculated on a trailing four Fiscal Quarters basis of
not less than 1.0:1.0. Such Fixed Charge Coverage Ratio shall be first tested
monthly as of the month ending immediately prior to the date that Excess
Availability is first less than the greater of (i) ten (10%) percent of the Loan
Cap and (ii) $50,000,00040,000,000 and shall continue to be tested until Excess
Availability has exceeded the greater of (i) ten (10%) percent of the Loan Cap
and (ii) $50,000,00040,000,000 on each day for two consecutive Fiscal Quarters.
6.14.    Sanctions. The Borrowers will not, nor will the Lead Borrower permit
any other Loan Party to directly or indirectly, use any Credit Extension or the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such Credit Extension or the proceeds of any Credit Extension to any
Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
Lender, Lead Arrangers, Agent, Issuing Bank or otherwise) of Sanctions.
6.15.    Anti-Corruption Laws. The Borrowers will not, nor will the Lead
Borrower permit any other Loan Party directly or indirectly, use any Credit
Extension or the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, the Corruption of Foreign Public Officials Act (Canada), and other
similar anti-corruption legislation in other jurisdictions to the extent
applicable to the Borrowers or any other Loan Party.
7.    EVENTS OF DEFAULT
7.1.    Events of Default. If any of the following events (“Events of Default”)
shall occur:
(a)    Any Loan Party shall fail to pay any principal or interest with respect
to any Loan or any reimbursement obligation in respect of any L/C Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;
(b)    Any Loan Party shall fail to pay any fees or other amounts due under this
Agreement or any other Loan Document (other than an amount referred to in
clause (a) of this Section), within three (3) Business Days of the date when
same shall become due and payable;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any


114



--------------------------------------------------------------------------------







amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;
(d)    the Loan Parties shall fail to observe or perform any covenant, condition
or agreement contained in Sections 2.23, 5.1(a), 5.1(b), 5.1(d), 5.1(e), 5.1(f),
5.2, 5.4, 5.7, 5.9, 5.13, 5.14 or in Section 6;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b), (c), or (d) of this Section), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Lead Borrower;
(f)    any Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness when
and as the same shall become due and payable (after giving effect to the
expiration of any grace or cure period set forth therein) other than a failure
to make any payment in respect of a Guarantee where such payment is prohibited
by Section 6.1(o);
(g)    any Loan Party shall fail to perform any material covenant or condition
contained in any material contract or agreement to which it is party as and when
such performance is required (after giving effect to the expiration of any grace
or cure period set forth therein);
(h)    any event or condition occurs that (i) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (ii) enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity, or to undertake any enforcement action with respect to
any Material Indebtedness, unless in the case of this clause (ii) such action is
being contested in good faith by appropriate proceedings, such contest
effectively suspends any enforcement action, and pending such contest, a
Material Adverse Effect could not reasonably be expected to result therefrom,
provided that with respect to any Material Indebtedness which is with recourse
only to specific assets of the Loan Parties, the foregoing shall not constitute
an Event of Default unless a Material Adverse Effect could reasonably be
expected to result from such action;
(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts or which seeks to stay or has the effect
of staying any creditor, or of a substantial part of its assets, under any
federal or state bankruptcy, insolvency, receivership, liquidation, winding up,
corporate or similar law now or hereafter in effect or (ii) the appointment of a
receiver, interim receiver, trustee, custodian, sequestrator, conservator,
administrator, monitor, or similar official for any Loan Party or for a
substantial part of its assets, and, in any such case, either (x) such
proceeding or petition shall continue undismissed for 30 days or an order or
decree approving or ordering any of


115



--------------------------------------------------------------------------------







the foregoing shall be entered and continue unstayed and in effect for 60 days,
or (y) a Material Adverse Effect shall have occurred;
(j)    any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any federal
or state bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Section, (iii) apply for or consent to the appointment of a receiver, interim
receiver, trustee, custodian, sequestrator, conservator, administrator, monitor,
or similar official for any Loan Party or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
(k)    any Loan Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
(l)    one or more uninsured judgments for the payment of money in an aggregate
amount in excess of $25,000,000 shall be rendered against any Loan Party or any
combination thereof and the same shall remain undischarged for a period of
forty‑five (45) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any material assets of any Loan Party to enforce any such judgment;
(m)    (i)    any challenge by or on behalf of any Loan Party or other Person to
the validity of any Loan Document or the applicability or enforceability of any
Loan Document strictly in accordance with the subject Loan Document’s terms or
which seeks to void, avoid, limit, or otherwise adversely affect any security
interest created by or in any Loan Document or any payment made pursuant
thereto;
(ii)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party or other Person not to be, a valid
and perfected Lien on any Collateral, with the priority required by the
applicable Security Document;
(n)    a Change in Control shall occur;
(o)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(p)    the occurrence of any uninsured loss (exclusive of any deductible
retained by the Borrowers under its insurance policies) to any material portion
of the Collateral;
(q)    the indictment of, or institution of any legal process or proceeding
against, any Loan Party, under any federal, state, municipal, and other civil or
criminal statute, rule, regulation, order, or other requirement having the force
of law where the relief, penalties,


116



--------------------------------------------------------------------------------







or remedies sought or available include the forfeiture of any material portion
of the Collateral;
(r)    there is filed against any Loan Party any action, suit, or proceeding
under any federal or state racketeering statute (including the Racketeer
Influenced and Corrupt Organization Act of 1970), which action, suit, or
proceeding (i) is not dismissed within one hundred twenty (120) days and
(ii) could reasonably be expected to result in the confiscation or forfeiture of
any material portion of the Collateral;
(s)    the imposition of any stay or other order, the effect of which could
reasonably be to restrain in any material way the conduct by the Loan Parties,
taken as a whole, of their business in the ordinary course; or
(t)    except as otherwise permitted hereunder, the determination by any Loan
Party, whether by vote of such Person’s board of directors or otherwise to:
suspend the operation of such Person’s business in the ordinary course,
liquidate all or a material portion of such Person’s assets or store locations,
or employ an agent or other third party to conduct any so‑called store closing,
store liquidation or “Going‑Out‑Of‑Business” sales.
then, and in every such event (other than an event with respect to each Loan
Party described in clause (h) or (i) of this Section), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Lead
Borrower, take any of the following actions, at the same or different times: (i)
reduce the Total Commitments, or the advance rates against Eligible Accounts
and/or Eligible Inventory used in computing the Borrowing Base, or reduce one or
more of the other elements used in computing the Borrowing Base or, without
limiting the definitions of Availability Reserves or Inventory Reserves,
establish additional Reserves or increase any Reserves thereunder; (ii) restrict
the amount of or refuse to make Revolving Loans; (iii) restrict or refuse to
provide Letters of Credit or Acceptances, (iv) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (v) declare the Loans
and other Obligations (excluding Obligations with respect to Bank Products and
Cash Management Services) then outstanding to be due and payable, and thereupon
the principal of the Loans and such Obligations so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and (vi) require the Borrowers
to furnish cash collateral in an amount equal to 105% of the Letter of Credit
Outstandings, (to be applied in accordance with the provisions of Section 2.7(k)
hereof) and in case of any event with respect to any Borrower described in
clause (h) or (i) of this Section, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations (excluding Obligations with respect
to Bank Products and Cash Management Services) of the Loan Parties accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties.
7.2.    Remedies on Default. In case any one or more of the Events of Default
shall have occurred and be continuing, and whether or not the maturity of the
Loans and other Obligations shall have been accelerated pursuant hereto, the
Administrative Agent may, and at the direction of


117



--------------------------------------------------------------------------------







the Required Lenders shall, proceed to protect and enforce its rights and
remedies under this Agreement or any of the other Loan Documents by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Agents or the Lenders. No remedy herein is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
7.3.    Application of Proceeds. After the occurrence of an Event of Default and
acceleration of the Obligations, all proceeds realized from any Loan Party or on
account of any Collateral shall be applied in the manner set forth in Section
2.24 of this Agreement. All amounts required to be applied to Loans hereunder
(other than Swingline Loans) shall be applied ratably in accordance with each
Lender’s Commitment Percentage. Excluded Swap Obligations with respect to any
Loan Party shall not be paid with amounts received from such Loan Party, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to the Obligations otherwise set forth in
Section 2.24 of this Agreement.
8.    THE AGENTS.
8.1.    Administration by Administrative Agent. Each Lender, the Collateral
Agent, the Issuing Banks, the Acceptance Lenders and each Secured Party hereby
irrevocably designate Bank of America, N.A. as Administrative Agent under this
Agreement and the other Loan Documents. The general administration of the Loan
Documents shall be by the Administrative Agent. The Lenders, the Collateral
Agent, the Issuing Banks, the Acceptance Lenders and the Secured Parties each
hereby irrevocably authorizes the Administrative Agent (i) to enter into the
Loan Documents to which it is a party and (ii) at its discretion, to take or
refrain from taking such actions as agent on its behalf and to exercise or
refrain from exercising such powers under the Loan Documents as are delegated by
the terms hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto. The Administrative Agent shall have no duties or
responsibilities except as set forth in this Agreement and the other Loan
Documents, nor shall it have any fiduciary relationship with any Lender, and no
implied covenants, responsibilities, duties, obligations, or liabilities shall
be read into the Loan Documents or otherwise exist against the Administrative
Agent.
8.2.    Appointment and Duties of Collateral Agent.Each Lender, the
Administrative Agent, the Issuing Banks, the Acceptance Lenders and each Secured
Party hereby irrevocably (i) designate Bank of America, N.A. as Collateral Agent
under this Agreement and the other Loan Documents, (ii) authorize the Collateral
Agent to enter into the Security Documents and the other Loan Documents to which
it is a party and to perform its duties and obligations thereunder, together
with all powers reasonably incidental thereto, and (iii) agree and consent to
all of the provisions of the Security Documents. All Collateral shall be held or
administered by the Collateral Agent (or its duly‑appointed agent) for its
benefit and for the ratable benefit of the other Secured Parties. Any proceeds
received by the Collateral Agent from the foreclosure, sale, lease or other
disposition of any of the Collateral and any other proceeds received pursuant to
the terms of the Security Documents or the other Loan Documents shall be paid
over to the Administrative Agent for application as provided in Sections 2.20,
2.24, or 7.3, as applicable. The Collateral Agent shall


118



--------------------------------------------------------------------------------







have no duties or responsibilities except as set forth in this Agreement and the
other Loan Documents, nor shall it have any fiduciary relationship with any
Lender, and no implied covenants, responsibilities, duties, obligations, or
liabilities shall be read into the Loan Documents or otherwise exist against the
Collateral Agent.
8.3.    Sharing of Excess Payments; Payments Set Aside.
(a)    Each of the Lenders, the Agents, the Issuing Banks and Acceptance Lenders
agrees that if it shall, through the exercise of a right of banker’s lien,
setoff or counterclaim against the Borrowers, including, but not limited to, a
secured claim under Section 506 of the Bankruptcy Code or other security or
interest arising from, or in lieu of, such secured claim and received by such
Lender, Agent, Issuing Bank or Acceptance Lender under any applicable
bankruptcy, insolvency or other similar law, or otherwise, obtain payment in
respect of the Obligations owed it (an “excess payment”) as a result of which
such Lender, Agent, Issuing Bank or Acceptance Lender has received payment of
any Loans or other Obligations outstanding to it in excess of the amount that it
would have received if all payments at any time applied to the Loans and other
Obligations had been applied in the order of priority set forth in Section 7.3,
then such Lender, Agent, Issuing Bank or Acceptance Lender shall promptly
purchase at par (and shall be deemed to have thereupon purchased) from the other
Lenders, such Agent, the Issuing Banks and Acceptance Lenders, as applicable, a
participation in the Loans and Obligations outstanding to such other Persons, in
an amount determined by the Administrative Agent in good faith as the amount
necessary to ensure that the economic benefit of such excess payment is
reallocated in such manner as to cause such excess payment and all other
payments at any time applied to the Loans and other Obligations to be
effectively applied in the order of priority set forth in Section 7.3 pro rata
in proportion to its Commitment Percentage; provided, that if any such excess
payment is thereafter recovered or otherwise set aside such purchase of
participations shall be correspondingly rescinded (without interest). The
Borrowers expressly consent to the foregoing arrangements and agree that any
Lender, any Agent, any Issuing Bank, or any Acceptance Lender holding (or deemed
to be holding) a participation in any Loan or other Obligation may exercise any
and all rights of banker’s lien, setoff or counterclaim with respect to any and
all moneys owing by such Borrower to such Lender, Agent, Issuing Bank or
Acceptance Lender as fully as if such Lender, Agent, Issuing Bank, or Acceptance
Lender held a Note and was the original obligee thereon, in the amount of such
participation.
(b)    To the extent that any payment by or on behalf of the Loan Parties is
made to any Lender, or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under the Bankruptcy Code or otherwise, then (i)
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (ii)
each Lender, Issuing Bank and Acceptance Lender severally agrees to pay to the
Agents upon demand its pro rata share (without duplication) of any amount so
recovered from or repaid by the Agents. The obligations of the Lenders, the
Issuing Banks and the Acceptance Lenders under clause (ii) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.


119



--------------------------------------------------------------------------------







8.4.    Agreement of Applicable Lenders. Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
the Applicable Lenders, action shall be taken by the Agents for and on behalf or
for the benefit of all Lenders upon the direction of the Applicable Lenders, and
any such action shall be binding on all Lenders. No amendment, modification,
consent, or waiver shall be effective except in accordance with the provisions
of Section 9.2.
8.5.    Liability of Agents.
(a)    Each of the Agents, when acting on behalf of the Lenders, the Issuing
Banks and Acceptance Lenders, may execute any of its respective duties under
this Agreement by or through any of its respective officers, agents and
employees, and none of the Agents nor their respective directors, officers,
agents or employees shall be liable to the Lenders, Issuing Banks or Acceptance
Lenders or any of them for any action taken or omitted to be taken in good
faith, or be responsible to the Lenders, Issuing Banks or Acceptance Lenders or
to any of them for the consequences of any oversight or error of judgment, or
for any loss, except to the extent of any liability imposed by law by reason of
such Agent’s own gross negligence or willful misconduct. The Agents and their
respective directors, officers, agents and employees shall in no event be liable
to the Lenders, Issuing Banks or Acceptance Lenders or to any of them for any
action taken or omitted to be taken by them pursuant to instructions received by
them from the Applicable Lenders or in reliance upon the advice of counsel
selected by it. Without limiting the foregoing, none of the Agents, nor any of
their respective directors, officers, employees, or agents (A) shall be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, or (B) shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or the Collateral Agent, as applicable, is required to
exercise as directed in writing by the Applicable Lenders, provided that no
Agent shall be required to take any action that, in its respective opinion or
the opinion of its counsel, may expose such Agent to liability or that is
contrary to any Loan Document or applicable law, or (C) shall, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, or shall be liable for the failure to disclose, any information
relating to the Loan Parties or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent, the Collateral Agent
or any of its Affiliates in any capacity, or (D) shall be responsible to any
Lender, Issuing Bank or Acceptance Lender for the due execution, validity,
genuineness, effectiveness, sufficiency, or enforceability of, or for any
recital, statement, warranty or representation in, this Agreement, any Loan
Document or any related agreement, document or order, or (E) shall be required
to ascertain or to make any inquiry concerning the performance or observance by
any Loan Party of any of the terms, conditions, covenants, or agreements of this
Agreement or any of the Loan Documents, or (F) shall be responsible to any
Lender, Issuing Bank or Acceptance Lender for the state or condition of any
properties of the Loan Parties or any other obligor hereunder constituting
Collateral for the Obligations of the Loan Parties hereunder or under any of the
other Loan Documents, or any information contained in the books or records of
the Loan Parties; or (G) shall be responsible to any Lender, Issuing Bank or
Acceptance Lender for the validity, enforceability, collectibility,
effectiveness or genuineness of this Agreement or any other Loan Document or any
other certificate, document or instrument furnished in connection therewith; or
(H) shall be responsible to any Lender, Issuing Bank or Acceptance Lender for
the


120



--------------------------------------------------------------------------------







validity, priority or perfection of any Lien securing or purporting to secure
the Obligations or the value or sufficiency of any of the Collateral.
(b)    The Agents may execute any of their duties under this Agreement or any
other Loan Document by or through their agents or attorneys‑in‑fact, and shall
be entitled to the advice of counsel concerning all matters pertaining to their
rights and duties hereunder or under the Loan Documents. The Agents shall not be
responsible for the negligence or misconduct of any agents or attorneys‑in‑fact
selected by them with reasonable care.
(c)    None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to the Borrowers on account
of the failure or delay in performance or breach by any Lender (other than by
any Agent in its capacity as a Lender), Issuing Bank or Acceptance Lender of any
of their respective obligations under this Agreement or any of the other Loan
Documents or in connection herewith or therewith.
(d)    The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by the Agents. The Agents
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless they shall first receive such advice
or concurrence of the Applicable Lenders as they deem appropriate or they shall
first be indemnified to their satisfaction by the Lenders against any and all
liability and expense which may be incurred by them by reason of the taking or
failing to take any such action.
8.6.    Notice of Default. The Agents shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless the Agents
have actual knowledge of the same or have received notice from a Lender or the
Lead Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Agents obtain such actual knowledge or receives such a notice, the Agents
shall give prompt notice thereof to each of the Lenders. The Agents shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Applicable Lenders. Unless and until the Agents shall
have received such direction, the Agents may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to any such
Default or Event of Default as they shall deem advisable in the best interest of
the Lenders. In no event shall the Agents be required to comply with any such
directions to the extent that the Agents believe that the Agents’ compliance
with such directions would be unlawful.
8.7.    Lenders’ Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Agents or any other Lender, and
based on the financial statements prepared by the Loan Parties and such other
documents and information as it has deemed appropriate, made its own credit
analysis and investigation into the business, assets, operations, property, and
financial and other condition of the Loan Parties and has made its own decision
to enter into this Agreement and the other Loan Documents. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit


121



--------------------------------------------------------------------------------







decisions in determining whether or not conditions precedent to closing any Loan
hereunder have been satisfied and in taking or not taking any action under this
Agreement and the other Loan Documents.
8.8.    Reimbursement and Indemnification. Each Lender agrees (i) to reimburse
(x) each Agent for such Lender’s Commitment Percentage of any expenses and fees
incurred by such Agent for the benefit of the Lenders, Issuing Banks or
Acceptance Lenders under this Agreement and any of the other Loan Documents,
including, without limitation, counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, Issuing Banks or
Acceptance Lenders, and any other expense incurred in connection with the
operations or enforcement thereof not reimbursed by the Loan Parties and (y)
each Agent for such Lender’s Commitment Percentage of any expenses of such Agent
incurred for the benefit of the Lenders, Issuing Banks or Acceptance Lenders
that the Loan Parties have agreed to reimburse pursuant to Section 9.3 of this
Agreement or pursuant to any other Loan Document and has failed to so reimburse
and (ii) to indemnify and hold harmless the Agents and any of their directors,
officers, employees, or agents, on demand, in the amount of such Lender’s
Commitment Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against it or any of them in any way relating to or arising out
of this Agreement or any of the Loan Documents or any action taken or omitted by
it or any of them under this Agreement or any of the other Loan Documents to the
extent not reimbursed by the Borrowers (except such as shall result from their
respective gross negligence or willful misconduct). The provisions of this
Section 8.8 shall survive the repayment of the Obligations and the termination
of the Commitments.
8.9.    Rights of Agents. It is understood and agreed that the Agents shall have
the same rights and powers hereunder (including the right to give such
instructions) as the other Lenders and may exercise such rights and powers, as
well as its rights and powers under other agreements and instruments to which it
is or may be party, and engage in other transactions with the Loan Parties, as
though it were not the Administrative Agent or the Collateral Agent,
respectively, of the Lenders under this Agreement. Without limiting the
foregoing, the Agents and their Affiliates may accept deposits from, lend money
to, and generally engage in any kind of commercial or investment banking, trust,
advisory or other business with the Loan Parties and their Subsidiaries and
Affiliates as if they were not the Agents hereunder.
8.10.    Notice of Transfer. The Agents may deem and treat a Lender party to
this Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 9.5(b).
8.11.    Successor Agent. Any Agent may resign at any time by giving five (5)
Business Days’ written notice thereof to the Lenders, the Issuing Banks, the
Acceptance Lenders, the other Agents and the Lead Borrower. Upon any such
resignation of any Agent, the Required Lenders shall have the right to appoint a
successor Agent, which so long as there is no Default or Event of Default shall
be reasonably satisfactory to the Lead Borrower (whose consent shall not be
unreasonably withheld or delayed). If no successor Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment,
within 30 days after the retiring


122



--------------------------------------------------------------------------------







Agent’s giving of notice of resignation, the retiring Agent may, on behalf of
the Lenders, the other Agents, the Issuing Banks and the Acceptance Lenders,
appoint a successor Agent which shall be (i) a commercial bank (or affiliate
thereof) organized under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of a least $100,000,000,
(ii) or a Person capable of complying with all of the duties of such Agent (and
the Issuing Banks), hereunder (in the opinion of the retiring Agent and as
certified to the Lenders in writing by such successor Agent) which, in the case
of (i) and (ii) above, so long as there is no Default or Event of Default shall
be reasonably satisfactory to the Lead Borrower (whose consent shall not be
unreasonably withheld or delayed). Upon the acceptance of any appointment as
Agent by a successor Agent, such successor Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Agent and the retiring Agent shall be discharged from its duties and obligations
under this Agreement. After any retiring Agent’s resignation hereunder as such
Agent, the provisions of this Section 8 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was such Agent under this
Agreement.
8.12.    Reports and Financial Statements. Promptly after receipt thereof from
the Borrowers, the Administrative Agent shall remit to each Lender and the
Collateral Agent copies of all financial statements required to be delivered by
the Borrowers hereunder and all commercial finance examinations and appraisals
of the Collateral received by the Administrative Agent (collectively, the
“Reports”). Each Lender:
(i)    expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and (ii) shall not
be liable for any information contained in any Report;
(ii)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other Person
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;
(iii)    subject to the provisions of Section 9.16, if applicable, agrees to
keep all Reports confidential and strictly for its internal use, and not to
distribute except to its Participants, or use any Report in any other manner;
(iv)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Loan Parties, or the indemnifying Lender’s participation in, or
the indemnifying Lender’s purchase of, a Loan or Loans of the Borrowers; and
(ii) to pay and protect, and indemnify, defend, and hold the Agents and any such
other Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including attorney
costs) incurred by the Agents and any such other Lender preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender; and


123



--------------------------------------------------------------------------------







(v)    agrees to furnish the Administrative Agent, after the occurrence and
during the continuance of a Cash Dominion Event, (and thereafter at such
frequency as the Administrative Agent may reasonably request) with a summary of
all amounts due or to become due to such Lender on account of Bank Products and
Cash Management Services. In connection with any distributions to be made
hereunder, the Administrative Agent shall be entitled to assume that no amounts
are due to any Lender on account of Bank Products and Cash Management Services
unless the Administrative Agent has received written notice thereof from such
Lender.
8.13.    Defaulting Lender. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”,
“Supermajority Lenders” and Section 9.2.;
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.9 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to any Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder; third,
to cash collateralize each Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender; fourth, as the Lead Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Lead Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any Issuing Bank or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letter of Credit Outstandings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and Letter of Credit Outstandings owed
to, all Non‑Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Outstandings owed to, such
Defaulting Lender until such time as all Loans and funded and


124



--------------------------------------------------------------------------------







unfunded participations in Letters of Credit and Swingline Loans are held by the
Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 8.13(d). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section 8.13(b)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(c)    Certain Fees.
(i)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.13 for any period during which that Lender is a Defaulting Lender (and
the Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(ii)    Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees and Acceptance Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Commitment Percentage of the stated
amount of Letters of Credit for which it has provided cash collateral.
(iii)    With respect to any fee payable under Section 2.13 or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(i) or (ii) above, the Borrowers shall (x) pay to each Non‑Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in Letters of Credit or
Swingline Loans that has been reallocated to such Non‑Defaulting Lender pursuant
to clause (d) below, (y) pay to the Issuing Banks and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
(d)    Reallocation of Commitment Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non‑Defaulting Lenders in
accordance with their respective Commitment Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate outstanding amount of Obligations of
any Non‑Defaulting Lender to exceed such Non‑Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non‑Defaulting Lender as a
result of such Non‑Defaulting Lender’s increased exposure following such
reallocation.
(e)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (d) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under Applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, cash
collateralize the Issuing Bank’s Fronting Exposure.


125



--------------------------------------------------------------------------------







(f)    Defaulting Lender Cure. If the Lead Borrower, the Administrative Agent,
the Swingline Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Commitment Percentages (without giving effect to Section 8.13(d)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
8.14.    Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens, for the benefit of the Agents and the
Secured Parties, in assets which, in accordance with Article 9 of the UCC or any
other Applicable Law of the United States of America or otherwise can be
perfected only by possession. Should any Lender (other than the Agents) obtain
possession of any such Collateral, such Lender shall notify the Agents thereof,
and, promptly upon the Agents’ request therefor shall deliver such Collateral to
the Agents or otherwise deal with such Collateral in accordance with the Agents’
instructions.
8.15.    Relation Among the Lenders. The Lenders are not partners or
co‑venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agents) authorized to act
for, any other Lender.
8.16.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under the Bankruptcy Code or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Letter of Credit or Acceptance shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Loan
Parties) shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letters of Credit, Acceptance
Reimbursement Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuing Banks, the Acceptance Lenders, the
Administrative Agent and the other Secured Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks, the Acceptance Lenders, the Administrative Agent, such
Secured Parties and their respective agents and counsel and all other amounts
due the Lenders, the Issuing Banks, the Acceptance Lenders, the Administrative
Agent, such Secured Parties under Sections 2.7, 2.12, 2.13, 2.14, 2.15 and 9.3
allowed in such judicial proceeding; and


126



--------------------------------------------------------------------------------







(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, interim receiver, assignee, trustee, liquidator,
sequestrator, monitor or other similar official in any such judicial proceeding
is hereby authorized by each Lender, Issuing Bank and Acceptance Lender to make
such payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks and the Acceptance Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.12 through 2.15 and 9.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, any
Issuing Bank or any Acceptance Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
any Issuing Bank or any Acceptance Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender, any Issuing Bank or any
Acceptance Lender in any such proceeding.
8.17.    Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Agents, at their option and in their discretion,
(a)    to execute a release of any Lien on any property granted to or held by
the Collateral Agent under any Loan Document (i) upon termination of the Total
Commitments and (A) payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted), (B) (x) the
expiration or termination of all Letters of Credit or (y) the deposit of cash
collateral with the Administrative Agent in an amount equal to 105% of the
Letter of Credit Outstandings, and (C) the providing of collateral security to
the extent required by Section 9.6 hereof, (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (iii) if approved, authorized or ratified in writing by the
Applicable Lenders in accordance with Section 9.2;
(b)    to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.2(d); and
(c)    to release any Borrower or Guarantor from its obligations under the Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
not prohibited hereunder.
Upon request by any Agent at any time, the Applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 8.17. In each
case as specified in this Section 8.17, the Agents will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and


127



--------------------------------------------------------------------------------







security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Facility Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 8.17.
8.18.    Syndication Agent, Co‑Documentation AgentsDocumentation Agent and Lead
Arrangers. Notwithstanding the provisions of this Agreement or any of the other
Loan Documents, the Syndication Agent, the co‑Documentation AgentsDocumentation
Agent and the Lead Arrangers shall have no powers, rights, duties,
responsibilities or liabilities in such capacities with respect to this
Agreement and the other Loan Documents except to the extent expressly provided
herein.
8.19.    ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrowers or any other Loan Party, that at least one of the following is and
will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit, the Commitments or this
Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or


128



--------------------------------------------------------------------------------







(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrowers or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
9.    MISCELLANEOUS.
9.1.    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
(a)    if to any Loan Party, to it at Brown Shoe CompanyCaleres, Inc., 8300
Maryland Avenue, St. Louis, Missouri 63105, Attention: Chief Financial Officer
and General Counsel (Telecopy No. (314) 854‑2152), with a; Telephone No. (314)
854-4110; Email: tburke@caleres.com), with copies to Bryan Cave Leighton Paisner
LLP, One Metropolitan Square, 211 North Broadway, Suite 3600, St. Louis,
Missouri 63102, Attention: William Seabaugh, Esquire (Telecopy No. (314)
259-2020) and Bryan Cave LLP 1290 Avenue of the Americas, New York, New York
10104, Attention: Jeffrey S. Chavkin; Telephone No. (314) 259-2450; Email:
wfseabaugh@bclplaw.com) and Joe Robertson, Esquire (Telecopy No. (212)
904‑0501314) 552‑8031; Telephone No. (314) 259-2031; Email:
joe.robertson@bclplaw.com);
(b)    if to the Administrative Agent or the Collateral Agent, to Bank of
America, N.A., 100 Federal Street, Boston, Massachusetts 02110135 S. LaSalle
St., Suite 925, Chicago, IL 60603, Attention: Christine HutchinsonPeter Walther
(Telecopy No. (617) 434‑4339312) 453‑5555; Telephone No. (312) 904‑8225; Email:
peter.walther@baml.com), with a copy (other than with respect to notices of
borrowing and interest rate elections or conversions) to Riemer & Braunstein
LLP, Three Center PlazaMorgan, Lewis & Bockius LLP, One Federal Street, Boston,
Massachusetts 0210802110, Attention: Marjorie S. Crider, Esquire (Telecopy No.
(617) 880‑3456341‑7701; Telephone No. (617) 341-7789; Email:
marjorie.crider@morganlewis.com);


129



--------------------------------------------------------------------------------







(c)    if to any other Lender, to it at its address (or telecopy number) set
forth on the signature pages hereto or on any Assignment and Acceptance for such
Lender.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given three days after mailing or
otherwise on the date of receipt.
9.2.    Waivers; Amendments.
(a)    No failure or delay by the Agents, the Issuing Banks, the Acceptance
Lenders or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks, the Acceptance Lenders and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit or Acceptance shall not be construed as a waiver
of any Default or Event of Default, regardless of whether the Agents, any
Lender, any Issuing Bank or any Acceptance Lender may have had notice or
knowledge of such Default or Event of Default at the time.
(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Loan Parties and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Agents and the Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders, provided that no such agreement shall
(i) increase the Commitment of any Lender without such Lender’s prior consent,
(ii) except as provided in Section 2.2, increase the Total Commitments without
the written consent of all of the Lenders, (iii) reduce the principal amount of
any Loan or L/C Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iv) postpone the scheduled date of payment of the principal amount of
any Loan or L/C Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or, except
as provided in Section 2.31, postpone the scheduled date of expiration of the
Commitments or the Maturity Date, without the written consent of each Lender
affected thereby, (v) change Sections 2.8(b), 2.8(c), 2.20, 2.23, or 2.24,
without the written consent of each Lender, (vi) change any of the provisions of
this Section 9.2 or the definition of the term “Required Lenders”,
“Super‑Majority Lenders”, “Minority Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, (vii) release any Loan
Party from its obligations under any Loan Document, or limit its liability in
respect of such Loan Document


130



--------------------------------------------------------------------------------







(except to the extent permitted in the Loan Documents), without the written
consent of each Lender, (viii) except for sales described in Section 6.5 or as
permitted in the Security Documents, release any material portion of the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender, (ix) change the definition of the term “Borrowing Base” or any
component definition thereof if as a result thereof the amounts available to be
borrowed by the Borrowers would be increased, without the written consent of
each Lender, provided that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves, provided
further that the Administrative Agent shall not change or eliminate the Reserve
set forth in Section 5.5(b) hereof without the consent of the Super‑Majority
Lenders, (x) increase the Permitted Overadvance, without the written consent of
each Lender, (xi) except as permitted hereunder, subordinate the Obligations
hereunder, or the Liens granted hereunder or under the other Loan Documents, to
any other Indebtedness or Lien, as the case may be without the prior written
consent of each Lender, or (xii) increase the amount available as Swingline
Loans without the prior written consent of each Lender, and provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Agents, the Issuing Banks or the Acceptance Lenders without the
prior written consent of the Agents, the applicable Issuing Bank or the
applicable Acceptance Lender, as the case may be.
(c)    Notwithstanding anything to the contrary contained in this Section 9.2,
in the event that the Lead Borrower requests that this Agreement or any other
Loan Document be modified, amended or waived in a manner which would require the
consent of the Lenders pursuant to Section 9.2(b) and such amendment is approved
by the Required Lenders, but not by the requisite percentage of the Lenders, the
Borrowers, and the Required Lenders shall be permitted to amend this Agreement
without the consent of the Lender or Lenders which did not agree to the
modification or amendment requested by the Lead Borrower (such Lender or
Lenders, collectively the “Minority Lenders”) subject to providing for (w) the
termination of the Commitment of each of the Minority Lenders, (x) the addition
to this Agreement of one or more other financial institutions which would
qualify as an Eligible Assignee (subject to the approval of the Administrative
Agent, which approval shall not be unreasonably withheld), or an increase in the
Commitment of one or more of the Required Lenders, so that the Total Commitments
after giving effect to such amendment shall be in the same amount as the Total
Commitments immediately before giving effect to such amendment, (y) if any Loans
are outstanding at the time of such amendment, the making of such additional
Loans by such new or increasing Lender or Lenders, as the case may be, as may be
necessary to repay in full the outstanding Loans (including principal, interest,
and fees) of the Minority Lenders immediately before giving effect to such
amendment and (z) such other modifications to this Agreement or the Loan
Documents as may be appropriate and incidental to the foregoing.
(d)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.


131



--------------------------------------------------------------------------------







(e)    No notice to or demand on any Loan Party shall entitle any Loan Party to
any other or further notice or demand in the same, similar or other
circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a
Note shall have been marked to indicate such amendment, modification, waiver or
consent and any consent by a Lender, or any holder of a Note, shall bind any
Person subsequently acquiring a Note, whether or not a Note is so marked. No
amendment to this Agreement shall be effective against any Loan Party unless
signed by the applicable Loan Party.
9.3.    Expenses; Indemnity; Damage Waiver.
(a)    The Loan Parties shall jointly and severally pay (i) all reasonable
out‑of‑pocket expenses incurred by the Agents and their Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Agents,
outside consultants for the Agents, appraisers, and for commercial finance
examinations, in connection with the arrangement of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all reasonable out‑of‑pocket expenses incurred by the Issuing Banks or
Acceptance Lenders in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or Acceptance or any demand for payment
thereunder, and (iii) all reasonable out‑of‑pocket expenses incurred by the
Agents, the Issuing Banks, the Acceptance Lenders or any Lender, including the
reasonable fees, charges and disbursements of any counsel and any outside
consultants for the Agents, or the Issuing Banks, Acceptance Lenders or Lenders,
for appraisers, commercial finance examinations, and environmental site
assessments, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit or Acceptances issued
hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit or Acceptances; provided that the Lenders who are not the Agents, the
Issuing Banks or the Acceptance Lenders shall be entitled to reimbursement for
no more than one counsel representing all such Lenders (absent a conflict of
interest in which case the Lenders may engage and be reimbursed for one
additional counsel).
(b)    The Loan Parties shall jointly and severally indemnify the Agents, the
Issuing Banks, the Acceptance Lenders and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable and
documented fees, charges and disbursements of one firm of counsel for each Agent
and one firm of counsel for all of the other Indemnitees taken as a whole (and,
solely in the case of an actual or reasonably perceived conflict of interest,
one additional counsel for each affected Indemnitee) incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any other agreement or
instrument contemplated hereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
transactions contemplated by the Loan Documents or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or Acceptance or the use
of the proceeds therefrom (including any refusal by an Issuing Bank or
Acceptance Lender to honor a demand for payment under a Letter of Credit or
Acceptance if the documents presented in connection with such demand do not
strictly comply


132



--------------------------------------------------------------------------------







with the terms of such Letter of Credit or Acceptance), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Loan Party, or any Environmental
Liability of any Loan Party, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto, or (v) any documentary taxes, assessments or similar charges made
by any Governmental Authority by reason of the execution and delivery of this
Agreement or any other Loan Document, provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or any Affiliate of such Indemnitee (or of
any officer, director, employee, advisor or agent of such Indemnitee or any such
Indemnitee’s Affiliates).
(c)    To the extent that any Borrower fails to pay any amount required to be
paid by it to the Agents, the Issuing Banks or Acceptance Lenders under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Agents, the Issuing Banks or the Acceptance Lenders, as the case may be, such
Lender’s Commitment Percentage of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agents, the
Issuing Banks or the Acceptance Lenders.
(d)    To the extent permitted by Applicable Law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated by the
Loan Documents, any Loan or Letter of Credit or Acceptance or the use of the
proceeds thereof.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor, which demand shall include calculations of the amount
claimed in reasonable detail.
9.4.    Designation of Lead Borrower as Borrowers’ Agent.
(a)    Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as that Borrower’s agent to obtain Loans and Letters of Credit or
Acceptances hereunder, the proceeds of which shall be available to each Borrower
for those uses as those set forth herein. As the disclosed principal for its
agent, each Borrower shall be obligated to the Agents and each Lender on account
of Loans so made and Letters of Credit and Acceptances so issued hereunder as if
made directly by the Lenders to that Borrower, notwithstanding the manner by
which such Loans and Letters of Credit and Acceptances are recorded on the books
and records of the Lead Borrower and of any Borrower.
(b)    Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes, guarantees, and agrees to discharge all Obligations of
all other Borrowers as if the Borrower so assuming and guarantying were each
other Borrower.


133



--------------------------------------------------------------------------------







(c)    Subject to Section 2.7, the Lead Borrower shall act as a conduit for each
Borrower (including itself, as a “Borrower”) on whose behalf the Lead Borrower
has requested a Loan.
(i)    The Lead Borrower shall cause the transfer of the proceeds of each Loan
to the (those) Borrower(s) on whose behalf such Loan was obtained. Neither the
Agents nor any Lender shall have any obligation to see to the application of
such proceeds.
(ii)    If, for any reason, and at any time during the term of this Agreement,
(A)    any Borrower, including the Lead Borrower, as agent for the Borrowers,
shall be unable to, or prohibited from carrying out the terms and conditions of
this Agreement; or
(B)    the Administrative Agent deems it inexpedient (in the Administrative
Agent’s sole and absolute discretion) to continue making Loans and cause Letters
of Credit and Acceptances to be issued to or for the account of any particular
Borrower, or to channel such Loans and Letters of Credit and Acceptances through
the Lead Borrower,
then the Lenders may make Loans directly to, and cause the issuance of Letters
of Credit and Acceptances directly for the account of such of the Borrowers as
the Administrative Agent determines to be expedient, which Loans may be made
without regard to the procedures otherwise included herein.
(d)    In the event that the Administrative Agent determines to forgo the
procedures included herein pursuant to which Loans and Letters of Credit and
Acceptances are to be channeled through the Lead Borrower, then the
Administrative Agent may designate one or more of the Borrowers to fulfill the
financial and other reporting requirements otherwise imposed herein upon the
Lead Borrower.
(e)    Each of the Borrowers shall remain jointly and severally liable to the
Agents and the Lenders for the payment and performance of all Obligations (which
payment and performance shall continue to be secured by all Collateral granted
by each of the Borrowers) notwithstanding any determination by the
Administrative Agent to cease making Loans or causing Letters of Credit or
Acceptances to be issued to or for the benefit of any Borrower.
(f)    The authority of the Lead Borrower to request Loans on behalf of, and to
bind, the Borrowers, shall continue unless and until the Administrative Agent
acts as provided in subparagraph (c), above, or the Administrative Agent
actually receives
(i)    written notice of: (i) the termination of such authority, and (ii) the
subsequent appointment of a successor Lead Borrower, which notice is signed by
the respective Presidents of each Borrower (other than the President of the Lead
Borrower being replaced) then eligible for borrowing under this Agreement; and
(ii)    written notice from such successive Lead Borrower (i) accepting such
appointment; (ii) acknowledging that such removal and appointment has been
effected


134



--------------------------------------------------------------------------------







by the respective Presidents of such Borrowers eligible for borrowing under this
Agreement; and (iii) acknowledging that from and after the date of such
appointment, the newly appointed Lead Borrower shall be bound by the terms
hereof, and that as used herein, the term “Lead Borrower” shall mean and include
the newly appointed Lead Borrower.
9.5.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank or Acceptance
Lender that issues any Letter of Credit or Acceptance), except that no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any such
attempted assignment or transfer without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank or
Acceptance Lender that issues any Letter of Credit or Acceptance) and, to the
extent expressly contemplated hereby, the Related Parties of each of the Agents,
the Issuing Banks, the Acceptance Lenders and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment, Commitment Increase, and the Loans at the time owing to it),
provided that (i) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund, each of the Lead Borrower (but only
if no Event of Default then exists), the Agents, the Lead Issuing Bank and the
other Lenders that are then Issuing Banks must give their prior written consent
to such assignment (which consent shall not be unreasonably withheld or
delayed), (ii) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment, Commitment Increase and Loans, the amount
of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $10,000,000 (and in $2,500,000 integral multiples in excess thereof) unless
the Administrative Agent otherwise consents, (iii) unless a Lender has assigned
and delegated all of its rights and obligations under the Loan Documents, no
such assignment and/or delegation shall be permitted unless, after giving effect
thereto, such Lender retains a Commitment in a minimum amount of $10,000,000,
(iv) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations, and (v) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$5,000. Subject to acceptance and recording thereof pursuant to paragraph (d) of
this Section, from and after the effective date specified in each Assignment and
Acceptance the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the


135



--------------------------------------------------------------------------------







benefits of Section 9.3). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section. The Loan Parties hereby acknowledge and agree that any assignment
shall give rise to a direct obligation of the Loan Parties to the assignee and
that the assignee shall be considered to be a “Lender” for all purposes under
this Agreement and the other Loan Documents
(c)    The Administrative Agent, acting for this purpose as an agent of the Loan
Parties, shall maintain at one of its offices in Boston, Massachusetts a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and L/C Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error and the Loan Parties, the
Administrative Agent, the Issuing Banks, the Acceptance Lenders and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Lead Borrower, the Issuing Banks, the Acceptance Lenders and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(e)    (i)    Any Lender may, without the consent of the Loan Parties, the
Agents, and the Issuing Banks or Acceptance Lenders, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it), provided that (i) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Agents, the Issuing Banks, the Acceptance Lenders and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells a participation in the Commitments,
the Loans, the Letters of Credit Outstandings and the Acceptance Reimbursement
Obligations shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.2(b) that affects such Participant. Subject to
paragraph (f) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 2.25, 2.27, and 2.28 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by Applicable Law, each
Participant also


136



--------------------------------------------------------------------------------







shall be entitled to the benefits of Section 9.9 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.27(c) as though it
were a Lender.
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non‑fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”), which entries
shall be conclusive absent manifest error; provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103‑1(c) of
the United States Treasury Regulations.
(f)    A Participant shall not be entitled to receive any greater payment under
Sections 2.25, 2.27 and 2.28 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.28 unless
(i) the Lead Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Loan Parties, to comply with
Section 2.28(e) as though it were a Lender and (ii) such Participant is eligible
for exemption from the withholding tax referred to therein, following compliance
with Section 2.28(e).
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest, provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
9.6.    Survival. All covenants, agreements, representations and warranties made
by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit or
Acceptances, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Agents, the Issuing Banks, the
Acceptance Lenders or any Lender may have had notice or knowledge of any Default
or Event of Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other Obligation is outstanding and unpaid or any Letter of Credit or Acceptance
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.25, 2.28, and 9.3 and Section 8 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and Acceptances and the Commitments or the
termination of this Agreement or


137



--------------------------------------------------------------------------------







any provision hereof. In connection with the termination of this Agreement and
the release and termination of the security interests in the Collateral, the
Agents may require (x) such reasonable indemnities and/or collateral security in
a form (including, without limitation, a letter of credit or cash collateral)
and amount that is reasonable under the circumstances to protect the Agents, the
Issuing Banks, the Acceptance Lenders and the Lenders against loss on account of
credits previously applied to the Obligations that may subsequently be reversed
or revoked, (y) collateral security in a form (including, without limitation, a
letter of credit or cash collateral) and amount that is reasonable under the
circumstances to protect the Agents, the Issuing Banks, the Acceptance Lenders
and the Lenders against any obligations that (i) shall become due and owing with
respect to any Swap Contracts which do not terminate upon the termination of
this Agreement or (ii) are then due and owing and have not then been paid with
respect to any Cash Management Services or other Bank Products not covered in
clause (i) above, and (z) collateral security in a form (including, without
limitation, a letter of credit or cash collateral) and amount that is reasonable
under the circumstances to protect the Agents, the Issuing Banks, the Acceptance
Lenders and the Lenders against any claims asserted in writing at the time of
such termination for indemnification in accordance with Section 9.3 hereof.
9.7.    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.1, this Agreement shall become effective when it shall have been
executed by the Agents and the Lenders and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
9.8.    Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
9.9.    Right of Setoff. In addition to any rights or remedies of the Lenders
provided by Applicable Law, if an Event of Default exists or the Revolving
Credit Loans have been accelerated, each Lender is hereby authorized at any time
and from time to time, without prior notice to the Loan Parties, any such notice
being waived by the Loan Parties to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Lender or any Affiliate of such Lender to or for the credit or
the account of the Loan Parties against any and all Obligations owing to such
Lender, now or hereafter existing, irrespective of whether or not the Agent or
such Lender shall have made demand under this Agreement or any other Loan
Documents and although such Obligations may be contingent or unmatured or
otherwise fully secured and regardless of the adequacy of the Collateral. Each
Lender agrees to promptly notify the Loan


138



--------------------------------------------------------------------------------







Parties and the Agent after any such setoff and application made by such Lender;
provided, however, the failure to give such notice shall not affect the validity
of such setoff and application. NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL
EXERCISE ANY RIGHT OF SETOFF, BANKER’S LIEN OR THE LIKE AGAINST ANY DEPOSIT
ACCOUNT OR PROPERTY OF ANY LOAN PARTY HELD OR MAINTAINED BY SUCH LENDER WITHOUT
THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS.
9.10.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO ITS PRINCIPLES RELATING TO
CHOICE AND CONFLICTS OF LAW, BUT INCLUDING SECTION 5‑1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
(b)    The Loan Parties agree that any suit for the enforcement of this
Agreement or any other Loan Document may be brought in any New York state or
federal court sitting in the Borough of Manhattan as the Administrative Agent
may elect in its sole discretion and consent to the non‑exclusive jurisdiction
of such courts. The Borrowers hereby waive any objection which they may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient forum. The Borrowers agree that any action
commenced by any Borrower asserting any claim or counterclaim arising under or
in connection with this Agreement or any other Loan Document shall be brought
solely in any New York state or federal court sitting in the Borough of
Manhattan as the Administrative Agent may elect in its sole discretion and
consent to the exclusive jurisdiction of such courts with respect to any such
action.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.1. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
9.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
9.12.    Press Releases and Related Matters. Each Loan Party hereby consents
that the Agents and each Lender may issue and disseminate to the public general
information describing the credit accommodation entered into pursuant to this
Agreement, including the name and address


139



--------------------------------------------------------------------------------







of the Loan Parties and a general description of the Loan Parties’ business and
may, with the Lead Borrower’s prior written consent, use each Loan Party’s name
in advertising and other promotional material. The Administrative Agent further
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
9.13.    Headings. Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
9.14.    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under Applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
9.15.    Additional Waivers.
(a)    The Obligations are the joint and several obligations of each Loan Party.
To the fullest extent permitted by Applicable Law, the obligations of the Loan
Parties hereunder shall not be affected by (i) the failure of any Agent or any
other Secured Party to assert any claim or demand or to enforce or exercise any
right or remedy against any other Loan Party under the provisions of this
Agreement, any other Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, this Agreement, any other Loan Document, or any other agreement, including
with respect to any other Borrower of the Obligations under this Agreement, or
(iii) the failure to perfect any security interest in, or the release of, the
Collateral or any other the security held by or on behalf of the Collateral
Agent or any other Secured Party.
(b)    The obligations of each Loan Party hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations, and
shall not be subject to any defense or set‑off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Loan Party hereunder shall
not be discharged or impaired or otherwise affected by the failure of any Agent
or any other Secured Party to assert any claim or demand or to enforce any
remedy under this Agreement, any other Loan Document or any other agreement, by
any waiver or modification of any provision of any thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Obligations,
or by any other act or omission that may or might in any manner or to any extent
vary the risk of any Borrower or that would otherwise operate as a discharge of
any Loan Party as a matter of law or equity (other than the payment in full in
cash of all the Obligations).


140



--------------------------------------------------------------------------------







(c)    To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the payment in full in cash of all the Obligations. The Collateral Agent
and the other Secured Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Obligations, make any other accommodation with any other Loan
Party, or exercise any other right or remedy available to them against any other
Loan Party, without affecting or impairing in any way the liability of any Loan
Party hereunder except to the extent that all the Obligations have been paid in
full in cash. Pursuant to Applicable Law, each Loan Party waives any defense
arising out of any such election even though such election operates, pursuant to
Applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security.
(d)    Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior payment in full in cash of all the Obligations. In
addition, any indebtedness of any Loan Party now or hereafter held by any other
Loan Party is hereby subordinated in right of payment to the prior payment in
full of the Obligations. None of the Loan Parties will demand, sue for, or
otherwise attempt to collect any such indebtedness. If any amount shall
erroneously be paid to any Loan Party on account of (a) such subrogation,
contribution, reimbursement, indemnity or similar right or (b) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Collateral
Agent to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents. Subject to the
foregoing, to the extent that any Borrower shall, under this Agreement as a
joint and several obligor, repay any of the Obligations constituting Revolving
Loans made to another Borrower hereunder or other Obligations incurred directly
and primarily by any other Borrower (an “Accommodation Payment”), then the
Borrower making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each of the other Borrowers in an
amount, for each of such other Borrowers, equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Borrower's
Allocable Amount and the denominator of which is the sum of the Allocable
Amounts of all of the Borrowers. As of any date of determination, the “Allocable
Amount” of each Borrower shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Borrower hereunder
without (a) rendering such Borrower “insolvent” within the meaning of Section
101 (31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer
Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”),
(b) leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section
5 of the UFCA, or (c) leaving such Borrower


141



--------------------------------------------------------------------------------







unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.
9.16.    Confidentiality. Each of the Agents, Issuing Banks, Acceptance Lenders
and the Lenders agrees that it will use its best efforts not to disclose without
the prior written consent of the Lead Borrower (other than to its employees,
auditors, counsel or other professional advisors, to Affiliates or to another
Lender if the Lender or such Lender’s holding or parent company in its sole
discretion determines that any such party needs access to such information,
which party shall be informed of the confidential nature thereof and shall agree
to keep such information confidential in accordance with the terms of this
Section 9.16) any information with respect to any Loan Party which is furnished
pursuant to this Agreement and which either is financial information or is
designated by the Lead Borrower to the Administrative Agent in writing as
confidential, provided that any Lender may disclose any such information (a) as
has become generally available to the public, (b) as was available to any Lender
on a non‑confidential basis prior to its disclosure by such Lender, (c) as
becomes available to any Lender on a non‑confidential basis from a Person other
than a Loan Party who, to the best knowledge of such Lender, is not otherwise
bound by a confidentiality agreement with any Loan Party or is not otherwise
prohibited from transmitting the information to such Lender, (d) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States of America or elsewhere) or their successors, (e) as may be required or
appropriate in response to any summons or subpoena or in connection with any
litigation, provided that if the Lender is able to do so prior to complying with
the summons or subpoena, such Lender shall provide the Lead Borrower with prompt
notice of such requested disclosure so that the Borrowers may seek a protective
order or other appropriate remedy (nothing contained herein however shall result
in such Lender’s non‑compliance with Applicable Law), (f) in order to comply
with any law, order, regulation or ruling applicable to such Lender, (g) in
connection with the enforcement of remedies under this Agreement and the other
Loan Documents, and (h) to any prospective transferee in connection with any
contemplated transfer of any of the Loans or Notes or any interest therein by
such Lender provided that such prospective transferee agrees to be bound by the
provisions of this Section. The Borrowers hereby agree that the failure of a
Lender to comply with the provisions of this Section 9.16 shall not relieve the
Borrowers of any of their obligations to such Lender under this Agreement and
the other Loan Documents.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON‑PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON‑PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON‑PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT


142



--------------------------------------------------------------------------------







PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE‑LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON‑PUBLIC INFORMATION
ABOUT THE BORROWERS, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON‑PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
9.17.    Conflicts with other Loan Documents. Unless otherwise expressly
provided in this Agreement (or in another Loan Document by specific reference to
the applicable provision contained in this Agreement), if any provision
contained in this Agreement conflicts with any provision of any other Loan
Document, the provision contained in this Agreement shall govern and control.
9.18.    Judgment Currency. If for the purpose of obtaining judgment in any
court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, the Administrative Agent could purchase in the
Boston foreign exchange market, the Original Currency with the Second Currency
on the date two (2) Business Days preceding that on which judgment is given.
Each Borrower agrees that its obligation in respect of any Original Currency due
from it hereunder shall, notwithstanding any judgment or payment in such other
currency, be discharged only to the extent that, on the Business Day following
the date the Administrative Agent receives payment of any sum so adjudged to be
due hereunder in the Second Currency, the Administrative Agent may, in
accordance with normal banking procedures, purchase, in the Boston foreign
exchange market, the Original Currency with the amount of the Second Currency so
paid; and if the amount of the Original Currency so purchased or could have been
so purchased is less than the amount originally due in the Original Currency,
each Borrower agrees as a separate obligation and notwithstanding any such
payment or judgment to indemnify the Administrative Agent against such loss. The
term “rate of exchange” in this Section 9.18 means the spot rate at which the
Administrative Agent, in accordance with normal practices, is able on the
relevant date to purchase the Original Currency with the Second Currency, and
includes any premium and costs of exchange payable in connection with such
purchase.
9.19.    Patriot Act; Proceeds of Crime Act. Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107‑56 (signed into law October 26, 2001)) (the “Act”) and other “know
your customer” rules, regulations, laws and policies, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the Act and such other rules, regulations, laws
and policies. Each Loan Party has not violated and is in compliance, in all
material respects, with the Act and other “know your customer” rules. No part of
the proceeds of


143



--------------------------------------------------------------------------------







the Loans will be used by the Loan Parties, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
9.20.    Foreign Asset Control Regulations. Neither of the advance of the
Revolving Loans nor the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the "Trading
With the Enemy Act") or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
(the "Foreign Assets Control Regulations") or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
"Executive Order") and (b) the Act. Furthermore, none of the Borrowers or their
Affiliates (a) is or will become a "blocked person" as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such "blocked person".
9.21.    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s‑length commercial transaction between the Loan Parties,
on the one hand, and the Agents and the Lenders, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each of the Agents and each Lender is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) none of the Agents or any Lender has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Loan Parties with respect to any of the transactions contemplated hereby
or the process leading thereto, including with respect to any amendment, waiver
or other modification hereof or of any other Loan Document (irrespective of
whether any of the Agents or any Lender has advised or is currently advising any
Loan Party or any of its Affiliates on other matters) and none of the Agents or
any Lender has any obligation to any Loan Party or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Agents, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and none of the Agents or any Lender has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) neither the Agents nor any Lender has
provided or will provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and each of
the Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. Each of the Loan Parties
hereby waives and releases, to the fullest extent permitted


144



--------------------------------------------------------------------------------







by law, any claims that it may have against each of the Agents or any Lender
with respect to any breach or alleged breach of agency or fiduciary duty.
9.22.    Additional Borrowers. Upon the written request of the Lead Borrower to
the Administrative Agent, any Domestic Subsidiary may become a Borrower
hereunder (whether or not such Domestic Subsidiary is required to become a party
hereto pursuant to Section 5.14 hereof) upon the delivery to the Administrative
Agent of a joinder to this Agreement, joinders to other Loan Documents, as
applicable, opinions of counsel, certificates and such other documentation as
the Administrative Agent shall reasonably request, and the taking of such
actions to create and perfect Liens on such Domestic Subsidiary’s assets that
would otherwise constitute Collateral to secure the Obligations as the
Administrative Agent shall reasonably request.
9.23.    Existing Credit Agreement Amended and Restated.  This Agreement shall
amend and restate the Existing Credit Agreement in its entirety, with the
parties hereby agreeing that there is no novation of the Existing Credit
Agreement. On the Effective Date, the rights and obligations of the parties
under the Existing Credit Agreement shall be subsumed within and be governed by
this Agreement; provided, however, that each of the “Loans” (as such term is
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement on the Effective Date shall, for purposes of this Agreement, be
included as Loans hereunder and each of the “Letters of Credit” and
“Acceptances” (as defined in the Existing Credit Agreement) outstanding under
the Existing Credit Agreement on the Effective Date shall be Letters of Credit
and Acceptances hereunder.
9.24.    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Facility Guaranty or the grant of a security interest under the Loan
Documents, in each case, by any Specified Loan Party becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under the Facility Guaranty voidable under Applicable Law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Loan Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.
9.25.    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by.


145



--------------------------------------------------------------------------------







(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


146



--------------------------------------------------------------------------------





Schedule 1.1(a) (Lenders and Commitments)


Lender
Commitment Amount
Commitment Percentage
Bank of America, N.A.
$130,000,000.00
26.0000000000%
Wells Fargo Bank, National Association
$130,000,000.00
26.0000000000%
SunTrust Bank
$60,000,000.00
12.0000000000%
BMO Harris Bank N.A.
$50,000,000.00
10.0000000000%
Fifth Third Bank
$50,000,000.00
10.0000000000%
U.S. Bank National Association
$50,000,000.00
10.0000000000%
JPMorgan Chase Bank, N.A.
$30,000,000.00
6.0000000000%
TOTAL
$500,000,000.00
100.0000000000%





--------------------------------------------------------------------------------





Updated Exhibits to Credit Agreement
[See Attached]






--------------------------------------------------------------------------------





Exhibit C - Form of Borrowing Base Certificate
BORROWING BASE CERTIFICATE
BANK OF AMERICA, N.A.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CONSOLIDATED CERTIFICATE #
 
 
 
DATE:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BABC USE ONLY
ACCOUNTS RECEIVABLE (DETAIL SHOWN ON ATTACHED SCHEDULE 1)
 
 
 
 
 
 
 
 
 
 
 
 1. BEGINNING BALANCE LINE 6 LAST REPORT
 
 
 (a)
 
 
 
 
 
 
 
 
 
 
 2. PLUS: SALES AS OF
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 3. LESS: CREDITS AS OF
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 4. LESS: GROSS COLLECTIONS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 5. +/- ADJUSTMENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 6. ENDING BALANCE
 
 
 
—


 
 
 
 
 
 
 
 
 
 
 
 7. - INELIGIBLE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 8. NET AMOUNT OF ELIGIBLE ACCOUNTS
 
—


 
 ADVANCE RATE
 
85
%
 
—


 
 
 
 
 
CREDIT CARD ACCOUNTS RECEIVABLE (DETAIL SHOWN ON ATTACHED SCHEDULE 2)
 
 
 
 
 
 
 
 
 
9. CREDIT CARD A/R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10. LESS: INELIGIBLES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11. NET AMOUNT OF ELIGIBLE CREDIT CARD A/R
 
—


 
 ADVANCE RATE
 
90
%
 
—


 
 
 
 
 
PERPETUAL INVENTORY (DETAIL SHOWN ON ATTACHED SCHEDULE 3)
 
 
 
 
 
 
 
 
 
 
 
12. INVENTORY AVAILABILITY BASED ON APPRAISED VALUE
 
 
 
 
 
 
 
 
 
 
 
 
13. INVENTORY COMPONENT OF BORROWING BASE (LINE 12)
 
 
 
 
 
 
—


 
 
 
 
 
AVAILABILITY RESERVES (DETAIL SHOWN ON ATTACHED SCHEDULE 4)
 
 
 
 
 
 
 
 
 
 
 
14. LESS: AVAILABILITY RESERVES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15. BORROWING BASE (LINE 8 + LINE 11 + LINE 13 + LINE 14)
 
 
 
 
 
 
 
 
—


 
 
 
CREDIT EXTENSIONS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
16. OUTSTANDING LOAN BALANCE AS OF
 
 
 
 
 
 
 
 
 
 
 
 
 
17. MERCHANDISE L/C's as of:
 
 
 
 
 
 
 
 
—


 
 
 
 
 
18. STANDBY L/C's as of:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
19. BANKERS' ACCEPTANCES
 
 
 
 
 
 
 
 
—


 
 
 
 
 
20. TOTAL CREDIT EXTENSIONS
 
 
 
 
 
 
 
 
 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXCESS AVAILABILITY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21. TOTAL COMMITMENTS (PER SCHEDULE 1.1 OF THE AGREEMENT)
 
 
 
 
 
500,000,000


 
 
 
 
 
22. BORROWING BASE (LINE 15)
 
 
 
 
 
 
 
 
—


 
 
 
 
 
23. LESSER OF TOTAL COMMITMENTS OR BORROWING BASE (LESSER OF LINE 21 OR LINE 22)
 
 
 
 
 
—


 
 
 
24. LESS: TOTAL CREDIT EXTENSIONS (LINE 20)
 
 
 
 
 
 
 
 
 
—


 
 
 
25. EXCESS AVAILABILITY
 
 
 
 
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
THE UNDERSIGNED REPRESENTS AND WARRANTS THAT THE INFORMATION SET FORTH ABOVE AND
ON THE ATTACHED SCHEDULES IS TRUE AND COMPLETE IN ALL MATERIAL RESPECTS. THE
UNDERSIGNED REPRESENTS AND WARRANTS THAT (A) THE COLLATERAL REFLECTED ABOVE AND
IN THE SUPPORTING DOCUMENTATION DELIVERED IN CONNECTION HEREWITH COMPLIES IN ALL
MATERIAL RESPECTS WITH THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED
IN THE ________FOURTH AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF DECEMBER
18, 2014 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND OTHERWISE
MODIFIED FROM TIME TO TIME, THE “CREDIT AGREEMENT”) AND THE OTHER LOAN DOCUMENTS
(AS DEFINED IN THE CREDIT AGREEMENT), BY, AMONG OTHERS, CALERES, INC. (THE “LEAD
BORROWER”), CERTAIN OF ITS SUBSIDIARIES, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, COLLATERAL AGENT, SWINGLINE LENDER AND LEAD ISSUING BANK,
AND THE OTHER LENDERS PARTY THERETO FROM TO TIME, AND (B) NO DEFAULT OR EVENT OF
DEFAULT (AS SUCH TERMS ARE DEFINED IN THE CREDIT AGREEMENT) HAS OCCURRED OR IS
CONTINUING.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CALERES, INC.,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AS LEAD BORROWER AND AS A BORROWER:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AUTHORIZED SIGNATURE:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                NAME:
William Berberich, Jr.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                TITLE:
VP, Taxes, Treasury, and Assistant Secretary
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------







EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE


To:
Bank of America, N.A.
Date: ____________
 
135 S. LaSalle St., Suite 925
 
 
Chicago, IL 60603
 
 
Attention: Peter Walther
 



Re: Fourth Amended and Restated Credit Agreement dated as of December 18, 2014
(as amended, restated, amended and restated, modified, supplemented or renewed
from time to time the “Credit Agreement”) by, among others, CALERES, INC. (the
“Lead Borrower”), SIDNEY RICH ASSOCIATES, INC., BG RETAIL, LLC, ALLEN EDMONDS
LLC, VIONIC
GROUP LLC and VIONIC INTERNATIONAL LLC (together with the Lead Borrower, the
“Borrowers”), the Lenders from time to time party thereto, and Bank of America,
N.A., as administrative agent and collateral agent for the Lenders (in such
capacities, the “Agent”) and as Lead Issuing Bank. Capitalized terms used herein
but not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.


The undersigned, a duly authorized and acting Financial Officer of the Lead
Borrower, hereby certifies to you as follows:


1.
No Defaults. No Default or Event of Default presently exists, except as set
forth in Appendix I.



2.
Financial Calculations. Attached hereto as Appendix II are all relevant
reasonably detailed calculations for the Fixed Charge Coverage Ratio for the
period ending _______.



3.
No Material Accounting Changes, Etc. The financial statements furnished to the
Agent for the quarter/year ending_______were prepared in accordance with GAAP
consistently applied and present fairly in all material respects the financial
condition of the Lead Borrower and its Subsidiaries at the close of, and the
results of the Borrowers’ operations for, the period(s) covered, subject to,
with respect to the quarterly financial statements, normal year end audit
adjustments and the absence of footnotes. There has been no change in GAAP or
the application thereof since the date of the audited financial statements
furnished to the Agent for the Fiscal Year ending [ ____], other than the
material accounting changes as disclosed on Appendix III hereto.



4.
Schedules. There has been no change to the information disclosed in any of the
schedules to the Information Certificate or any other Loan Document (or after
the delivery of the first Compliance Certificate delivered pursuant to Section
5.1(d) of the Credit Agreement, as previously certified), other than the changes
as disclosed on Appendix IV hereto; provided that, notwithstanding the
foregoing, no such revisions or



-1-

--------------------------------------------------------------------------------




updates shall be deemed to have amended, modified, or superseded any such
schedules as originally attached to the Credit Agreement (or after the delivery
of the first Compliance Certificate delivered pursuant to Section 5.1(d) of the
Credit Agreement, as previously certified), or to have cured any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such schedules, unless and until the Agent shall have accepted in writing
such revisions or updates to any such schedules; and provided further that the
Agent shall be deemed to have accepted such revisions or updates unless the
Agent delivers a written objection thereto to the Lead Borrower within thirty
(30) days after the date such revisions or updates have been received.


[signature page follows]




-2-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have executed this Certificate this____ day of _____.


 
 
By:     Financial Officer of Lead Borrower
 
 
 
 
 
Name: ___________________________________
 
 
Title: ____________________________________
 
 
 



Signature Page to Compliance Certificate

--------------------------------------------------------------------------------







APPENDIX I


Except as set forth below, no Default or Event of Default presently exists. [If
a Default or Event of Default exists, the following describes the nature of the
Default or Event of Default in reasonable detail and the steps, if any, being
taken or contemplated by the Loan Parties to be taken on account thereof.]


Appendix I to Compliance Certificate

--------------------------------------------------------------------------------







APPENDIX II
Fixed Charge Coverage Ratio for the Fiscal Quarter ending _______    
(calculated for preceding four Fiscal Quarters then ended):


1.Consolidated EBITDA for the preceding four Fiscal Quarters then ended (in the
case of clauses (a), (b), (c) and (d) below, determined on a Consolidated basis
and in accordance with GAAP):


(a)Adjusted Net Earnings from Operations for such
period:    ________________    


Plus


(b)depreciation, amortization and all other non-cash charges that were deducted
in the calculation of Adjusted Net Earnings from Operations for such period:
_____________


Plus


(c)federal, state, local and foreign income taxes that were deducted in the
calculation of Adjusted Net Earnings from Operations for such
period:        _________________


Plus


(d)Consolidated Interest Expense to the extent deducted in the calculation of
Adjusted Net Earnings from Operations for such period:        __________________


2.Consolidated EBITDA for the preceding four Fiscal Quarters then ended
[the sum of Line 1(a) through Line 1(d)]:                __________________


3.Fixed Charges for the preceding four Fiscal Quarters then ended (in the case
of clauses (a), (b), (c), (d) and (e) below, determined on a Consolidated
basis):


(a)Consolidated Interest Expense during such period:         __________________


Plus


(b)Capital Expenditures (excluding Capital Expenditures funded
with Indebtedness other than Revolving Loans) during such period:__________


Plus


(c)scheduled principal payments of Indebtedness payable over the


Appendix II to Compliance Certificate

--------------------------------------------------------------------------------






course of the preceding four (4) Fiscal Quarters:         _________________
Plus


(d)
federal, state, local, and foreign income taxes net of refunds received, to the
extent any such taxes are paid in cash during such period (excluding taxes paid
to repatriate foreign earnings for fiscal periods which are more than twelve
months prior to the date of determination of Fixed Charges for any period):
            ____________



Plus


(e)
Restricted Payments during such period, excluding any Restricted Payments (x)
consisting of dividends or distributions made in Capital Stock under clause (a)
of the definition thereof and (y) permitted under Section 6.7(a)(iii) of the
Credit Agreement:         ____________



4.    Fixed Charges for the preceding four Fiscal Quarters then ended
[the sum of Line 3(a) through Line 3(e)]:                    __________________


5.
Fixed Charge Coverage Ratio as of the Fiscal Quarter ending

____________ (calculated for preceding four Fiscal Quarters then ended)
[Line 2 divided by Line 4]:                             __________________


Covenant: If Excess Availability is less than the greater of (i) ten (10%)
percent of the Loan
Cap and (ii) $40,000,000 at any time, the Loan Parties shall maintain a Fixed
Charge Coverage
Ratio, calculated on a trailing four Fiscal Quarters basis of not less than
1.0:1.0. Such Fixed
Charge Coverage Ratio shall be first tested monthly as of the month ending
immediately prior to
the date that Excess Availability is first less than the greater of (i) ten
(10%) percent of the Loan
Cap and (ii) $40,000,000 and shall continue to be tested until Excess
Availability has exceeded
the greater of (i) ten (10%) percent of the Loan Cap and (ii) $40,000,000 on
each day for two
consecutive Fiscal Quarters.


Is covenant required to be tested?                 Yes _________ No _________


If covenant is required to be tested, in compliance?         Yes _________ No
_________




Appendix II to Compliance Certificate

--------------------------------------------------------------------------------







APPENDIX III


Except as set forth below, no material changes in GAAP or the application
thereof have occurred since the Fiscal Year ending February 1, 2014. [If
material changes in GAAP or in application thereof have occurred, the following
describes the nature of the changes in reasonable detail and the effect, if any,
of each such material change in GAAP or in application thereof on the financial
statements delivered in accordance with the Credit Agreement].


Appendix III to Compliance Certificate

--------------------------------------------------------------------------------







APPENDIX IV


Except as set forth below, there has been no change to the information disclosed
in any of the schedules to the Information Certificate or any other Loan
Document (or after the delivery of the first Compliance Certificate delivered
pursuant to Section 5.1(d) of the Credit Agreement, as previously certified);
provided that, notwithstanding the foregoing, no such revisions or updates shall
be deemed to have amended, modified, or superseded any such schedules as
originally attached to the Credit Agreement (or after the delivery of the first
Compliance Certificate delivered pursuant to Section 5.1(d) of the Credit
Agreement, as previously certified), or to have cured any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
schedules, unless and until the Agent shall have accepted in writing such
revisions or updates to any such schedules; and provided further that the Agent
shall be deemed to have accepted such revisions or updates unless the Agent
delivers a written objection thereto to the Lead Borrower within thirty (30)
days after the date such revisions or updates have been received.




Appendix IV to Compliance Certificate